Madam President, I would like inform you and this House that two citizens of my country, from my region - Castilla y León - have been held captive in Georgia since 30 November of last year.
Mr José Antonio Tremiño Gómez and Mr Francisco Jesús Rodríguez Cabal, who travelled to that country six months ago, have been held in an unknown location since then, and there has been no information from any source there. Madam President, I would ask you to take note of this serious problem, which affects these two European citizens and their families, so that you may urge the Georgian authorities to immediately locate and free these two Spaniards, who are being deprived of their main fundamental right; freedom.
Certainly, Mrs Redondo Jiménez. First, we will look into the matter closely and then we will, indeed, consider how we can help your compatriots.
Preparation for European Council (Göteborg 15/16 June 2001)
The next item is the statements by the Council and the Commission on the preparation of the European Council in Gothenburg on 15 and 16 June 2001.
I call Mrs Lindh, President-in-Office of the Council.
Madam President, ladies and gentlemen, almost half a year ago, I addressed Parliament for the first time on the subject of the Swedish Presidency' s goals. Since then we have had an in-depth and constructive discussion on future issues for Europe, the three "E' s" of Enlargement, Employment, Environment, openness and reforms, crisis management and conflict prevention, the future, democracy, development and human rights. Unfortunately, I must express my regret that Parliament has postponed the debate which we were to have had today on human rights, which was an important priority for the Swedish Presidency.
The issues surrounding the future of Europe will naturally also come up at the European Council in Gothenburg. First, I would like to say something about enlargement - Europe' s historic undertaking and most important issue for the future. The credibility of the entire European Union rests on the completion of our work programme which, six months ago, was seen to be highly ambitious, by some even unrealistic. EU Common Positions have been adopted on all nine chapters which made up the Swedish Presidency' s road map, including several difficult issues such as the free movement of people, acquisition of property and, especially, the environment. We have been able to complete the chapter on the free movement of people with two applicant countries and on movement of capital with seven applicant countries. The environmental chapter has been completed with no fewer than four applicant countries. We can therefore talk about real breakthroughs in the negotiations. The whole internal market area has fallen into place. The four freedoms, fundamental to the EU, can now be implemented with a couple of countries.
We have also laid a sound foundation regarding central issues such as nuclear safety, food safety and land transport and completed chapters which were actually to be dealt with in the autumn according to our road map. We will be holding open negotiations in all areas with some of the countries which started negotiating last year. As such, we can confirm the principle of differentiation. Each applicant country is assessed on its own merits and controls the pace of the negotiations.
We held ministerial meetings with all the applicant countries on Monday and Tuesday. They were all very pleased with the progress achieved during the negotiations. At the same time, we could see clear concern among them following the referendum in Ireland. Naturally, I and many others are disappointed with the referendum result there, but it is therefore even more important that the work on ratifying the Treaty of Nice progresses, as it is the very foundation for the enlargement negotiations. It is also that much more important that the membership negotiations with the applicant countries are taken forward without any let up in the pace. The uncertainty which the referendum may have caused and spread to the applicant countries must be dealt with by our showing even more clearly that enlargement will continue.
The progress we have seen during negotiations with the applicant countries would not have been possible if these countries had not implemented major reforms and put a great deal of work into meeting our requirements. It could make and of course is making pro-EU governments even more open to populist attack if there is a sense that enlargement is about to stall.
I believe that we must draw three conclusions following Nice. Firstly, the Gothenburg Summit must give a clear signal that enlargement will move forward. Secondly, we all have a responsibility to send a clear message that the Treaty of Nice will be implemented and ratification will continue in other countries. Thirdly, we must all become better at making our citizens feel more connected with the EU. On this matter, we can also use the debate on the future of Europe to open up a general debate on Europe, and we all have a responsibility in this respect.
We discussed the issues for the future here in Parliament most recently on 30 May. I would just like to add that the report for Gothenburg describes all the initiatives from Member States, applicant countries and institutions, especially Parliament' s resolution of 31 May. With regard to the continuing process, we can also state that many people are in favour of a convention in the preparatory stage. Many are also of the opinion that such a convention should be combined with other measures. This is also Sweden' s view, and we should like to be able to highlight this direction in Gothenburg. However, the exact make-up must be dealt with in Laeken.
In Gothenburg, we will also be addressing the Swedish Presidency' s third "E" : Environment. We will be taking some important steps to adapt EU policy to ecological development, sustainable in the long term, by establishing concrete targets, concrete measures and an effective monitoring process. In this respect, we will be building further on the Commission report which proposes, for example, measures against climate change and health risks and for responsible handling of natural resources and improved transport systems.
The EU is, in fact, the only global power able to push forward environmental issues and sustainable development globally. It is therefore also natural for climate issues and the Kyoto Protocol to be brought up at the Summit with the US president in Gothenburg, which we will be doing. At the same time, we know that if we are to be able to play a leading global role, we also have to put our own house in order.
This is also true of other international issues on which the EU is now developing its instruments and becoming increasingly coordinated in its action in order to be able to exert influence.
As such, the common European security and defence policy, ESDP, is one of our most important processes. Conflict prevention, civil crisis management and military crisis management are all brought together into a single unit. We are adding to the positive development of the military area by also expanding civil crisis management with police, in the judicial area and with civil administration. We have also developed work on preventing armed conflict. The Gothenburg Summit will receive a report on progress within the ESDP and a European programme for conflict prevention.
In this work, the UN is our most important partner. At a working lunch with UN Secretary General Kofi Annan in May, we identified a number of priorities for cooperation in conflict prevention and crisis management in which our growing military and civil capacity will constitute a major contribution to the UN. We are strengthening our cooperation in the field through joint fact finding missions and cooperation between special representatives. The Balkans, the Middle East and Africa are particular priorities. Naturally, we are also developing cooperation with NATO, which we have been able to see especially in the current crises in Macedonia and Southern Serbia.
In Gothenburg, we will also be discussing important foreign policy issues, including the Middle East where the EU has been highly active. Swedish Prime Minister Göran Persson has visited the region and High Representative Javier Solana has made a large number of consultation visits and is expected to present a road map for the EU' s continued involvement and work in the Middle East at the Gothenburg Summit.
We will be discussing the Western Balkans, where developments in the Former Yugoslav Republic of Macedonia, FYROM, continue to cause concern. On the Presidency' s behalf and in cooperation with Mr Solana, we have been active in keeping the coalition government together, isolating extremists, keeping the reform process for improving the status and rights of minorities going and continuing rapprochement with the EU. However, as we all know, the situation remains critical.
In Southern Serbia, developments are more positive. This is also an example of the way we can deal with conflicts through close cooperation between the EU and NATO.
We are approaching the end of our Presidency, but we have a great deal left to do and hope to take decisive steps at the Gothenburg Summit - on enlargement, jobs and the environment and the EU' s global role. We intend to be proactive and know that, in all the issues which we discuss, we will need the active support of Parliament.
(Applause)
Madam President, Minister for Foreign Affairs, ladies and gentlemen, tomorrow, the European Council will meet in Gothenburg. There are many items on the agenda but I intend to focus on just two of them: enlargement and sustainable development. However, another very important subject will also be discussed in Gothenburg: the outcome of the referendum held by the Republic of Ireland on the ratification of the Nice Treaty.
Two days ago, the General Affairs Council discussed this matter and the 14 Member States adopted a statement. I would like to make a few brief remarks on the subject. While not wishing in any way to interfere in the sovereign decisions of the Irish people, I am personally deeply saddened by the outcome of the referendum. However, the enlargement process must not be held up. As I will say again in a few minute's time, it is a historical and political necessity. The Commission will therefore continue to do its full duty to achieve this goal. Nevertheless, there is a political lesson to be learned.
Every referendum tells a story. However, despite the fact that the poor turnout makes it difficult to interpret the result, it cannot be denied that, in freely expressing their will, the Irish people have reminded us once again that our fellow citizens do not understand our method for revising the Treaties - the method used at Nice - and no longer want it.
They have told us so in the most democratic way possible - by voting - but they have also told us so by not voting, revealing the indifference and confusion they feel about the issue.
It is not enough to repeat, for the umpteenth time, that we need to communicate more and better with the citizens of Europe and that the real issues are often distorted or misunderstood. That is not the point. We need to take on board the lesson the citizens are teaching us. I am therefore pleased to hear that Minister Lindh does not intend to propose a repeat performance of cliques of advisers and governments meeting behind closed doors at Gothenburg. It is imperative that we stop this way of working.
(Applause)
Therefore, at Laeken, we must lose no time in marking out the only way forward acceptable to our citizens, which is to set up a structure which is representative of the States and the elected members of both national and European parliaments: a Convention which will work on revising the Treaties openly, in the clear light of day, fully reflecting the great debate which is now taking place in all the Member States. We have been starting to talk about Europe again - I am glad to say - for six months now: let us do it properly! The Commission is ready to make an active contribution to this structure.
Let me now return to my two original topics: sustainable development and enlargement. I would like to outline what I hope the Summit will achieve in these two areas.
Firstly, sustainable development. At Gothenburg, the Heads of State and Government will discuss a new policy line based on the Commission proposal, which represents a radical shift in our way of thinking. Indeed, it uses the Lisbon strategy to create an ambitious, yet achievable process for sustainable development. Our proposal is based on the premise that sustainable development is not just about the environment but about ensuring that economic growth, social cohesion and environmental protection progress hand in hand. Far from being contradictory, economic, social and environmental objectives are actually complementary. This is the core of the European model of society which we want to build and preserve for future European generations: if we do not do this it will be difficult to integrate Europe. Our proposal brings these objectives together in a single, integrated strategy that seeks to find long-term solutions to the issues which are of real concern to our fellow citizens.
Let me give you just a few examples of what we want to achieve at Gothenburg. As regards social policy, our proposed strategy incorporates all the targets set by the previous European Councils - at Lisbon and Stockholm - targets to modernise the social security system, to combat poverty and social exclusion and to deal with the problem of our ageing society.
As regards climate change, our aim is not simply to implement Kyoto but to go beyond it. This will be a long-term process which cannot be decided all at once, but the line we are to take must be clear and consistent right from the very beginning.
As regards agricultural policy, we unambiguously restate the European Union's latest objectives, focusing now on high quality, healthy food production rather than quantity. Our aim must be to satisfy consumers while, at the same time, taking full account of farmers' interests.
As regards transport policy, we intend to break the link between economic growth and the indiscriminate growth in road transport.
Enlargement makes action on all these fronts all the more urgent and every single citizen must be involved in making the changes happen. The Members of this House have a vital role to play here: you have local roots and have close links with the regional and local authorities that will be primarily responsible for implementing sustainable development policy on the ground. You are therefore in the ideal, crucial position to be able to explain and discuss the initiatives and to facilitate their implementation.
This strategy for sustainable development is essential if we are to bring about a balanced, just society in Europe. We Europeans - and I would stress this - are right to be proud of our social model, although we do seem to have lost the thread rather in recent years have ceased to be proud of it, but this may well be a reason why we need to modernise it so that it will work for future generations.
Moreover, the future of our planet depends on sustainable global development, and the best way for the European Union to promote this is to implement our proposals and lead by example. Even the other continents look to us, although this may not always be apparent.
Moving on to my second subject: enlargement. I have never ceased to stress that enlargement is our historic duty: the duty of my Commission, of course, but also, in my view, the duty of Parliament. It must happen now for the time is ripe. The single market, the introduction of the euro, the now tangible fruit of the reform of our public finances and the progress we are making in economic and social reform all combine to make this a very opportune moment for enlargement. We must therefore make every effort to complete the process swiftly.
The Commission is conducting the accession negotiations responsibly and rigorously, fulfilling its mandate from the Council. Its impartial, institutional role ensures that the process is not thrown off course by short-term political considerations. We are keeping to the principles of differentiation and progress according to merit, allowing countries that began negotiating in 2000 to catch up with those that began earlier. We are scrupulously following the road map drawn up last year and endorsed at Nice, and I am pleased to report that excellent progress has been made. Moreover, I am truly grateful to the Swedish Presidency for the impetus it has given to these negotiations and for the contribution it has made to them.
The road map is therefore appropriate and must be continued. Thus, I have every reason to believe that we will succeed in concluding negotiations with the best-prepared candidates by the end of 2002 and complete ratification in time for the European elections in 2004.
The Gothenburg Council should therefore note our progress and lay down the necessary guidelines for completing the negotiations.
The most sensitive chapters are now open. Basically, there are four of them: the environment, the free movement of persons, capital and services, the Structural Funds and agriculture. I have listed them in ascending order of the difficulties they pose. These are undoubtedly complex areas, but it is now clear that, in some cases, transitional periods will help to overcome some of the difficulties. The Commission is therefore ready to propose the necessary technical solutions and the necessary political compromises.
What is needed now is flexibility on the part of all the negotiators and a strong political commitment to reaching agreement even in the most sensitive areas. Flexibility and good sense now appear to be the qualities we most need on both sides of the table.
Ladies and gentlemen, the need for public support is clear. Enlargement will increase the Union's population by 30%. It will also be a much more diverse Union in many ways, and it will share extensive borders with large countries such as Russia and Ukraine. Many of our fellow citizens are apprehensive about how all this will affect their daily lives - about its impact on employment, the environment, immigration and law and order. The Members of this House have the crucial task of reassuring the citizens, explaining the problems calmly and objectively but also explaining the great benefits they will draw from the project to unify Europe.
Enlargement will be the driving force of our economy and the labour market for the whole of the next generation. It will also be our one means of controlling the scourges that disregard national borders such as organised crime and the trafficking of drugs, arms and human beings. Together, we can do more and do it better. The enlarged Union will be a stronger and more influential actor on the world's stage.
Ladies and gentlemen, enlargement is not just a technical process and we must never allow ourselves to become so engrossed in the technicalities that we lose the overall vision. The vision of the Europe that our children and grandchildren can inherit is a common future in a Union which will stretch from the Atlantic Ocean to the Black Sea, from the Arctic Circle to the Mediterranean. But this is not all. I want us to think in terms of a continent-wide Community of peaceful nations, consisting of the enlarged European Union and all its new neighbours, increasingly sharing common values and objectives. This is not just a dream: the process has already begun, facilitated, as I said, by the Swedish Presidency's major contribution.
In Moscow, last month, the leaders of the Russian Federation and the European Union agreed to begin work on creating a common European economic area. They began to examine the real possibility of adopting the euro, in the future, for their commercial and financial transactions. We intend, at the same time, to pursue a similar strategy towards Ukraine.
On this basis, the enlarged European Union and its neighbours will be able to find common solutions to common problems in areas such as transport, energy and the environment, research, development, immigration and the fight against organised crime. Only a wider Community of the kind we are building can enjoy lasting peace, prosperity and stability.
Ladies and gentlemen, enlargement and sustainability are thus the two keys to Europe's future. I am confident that you share my vision of that future and I am equally confident that Gothenburg will enable us to take significant steps towards making that vision a reality.
(Applause)
Madam President, Madam President-in-Office, Mr President of the Commission, ladies and gentlemen. Because of the referendum in Ireland, the summit in Gothenburg will be even more important than we thought it would. As the Group of the European People's Party (Christian Democrats) and European Democrats, we think that, because of the present uncertainties, because of the confusion, because the central European countries are worried about their membership, the message to come out of Gothenburg must be that the central European countries are welcome in the European Union and that the enlargement of the European Union is now our top priority. And we must say as much, loud and clear, to the people of central Europe.
Our group has long favoured the first new countries' being able to take part in the next European elections in 2004, and rightly so. We must send out this message. We must also be flexible. We are currently debating the Structural Funds. Some people want to keep everything they had in the past. Others want to do away with the Structural Funds altogether. The PPE-DE Group believes that those most in need deserve our solidarity, which is why we shall continue to need the Structural Funds in the future and why they must focus on the countries in the future European Union which are worst off. Solidarity should not just be a slogan; it should be manifested in the form of specific deeds.
Yesterday I had a most impressive conversation, together with numerous colleagues from my group, with Bishop Alfons Nossol from Oppeln, formerly in Silesia and now part of Poland. A minority of 300 000 people live there. Since the demise of Communism in Poland, this minority has been able to worship in both their own and the Polish language. These people in Poland, like the Hungarians in Slovakia or Romania, are looking towards Europe, hoping that we will not slam the door to our community of values in the European Union in their face and that we shall say: you are welcome, provided that you have set up the conditions needed by our community of values.
(Applause)
We also need to be flexible when it comes to freedom of movement, so that we do not create structures which are offensive to the central European countries. Naturally, we need solutions that serve the interests of the European Union, but they must also be in the interests of the candidate countries. I suggest that we make an effort to guarantee the flexibility needed here.
Now to Ireland. I think we should guard against meting out swift advice to Ireland. It is up to the Irish government now to show the way forward. In particular, I urge the larger Member States of the European Union, which have often erred in the past by thinking they could dictate to the small Member States, to hold back to start with and at least let Ireland respond. Then we shall see what needs to be done.
(Applause)
Madam President-in-Office, you said - and it was music to my ears - that the Swedish presidency is now in favour of a convention. We have come a long way together. But please fight for it, especially if you fail to muster complete support. Of course, the decisions will be taken under the Belgian presidency. But if you are in favour of openness and transparency and two or three governments voice their opposition, name them openly so that they are forced to justify their opposition.
(Applause)
The American president, George Bush, will be in Gothenburg. Our group values partnership and friendship with America. We greet the American president and welcome him to Europe. But having numerous common interests does not mean that we do not have differing views on several counts. I urge you, Madam President-in-Office, and of course you too, Mr President of the Commission, to state in a measured but decisive manner that we Europeans want the Kyoto protocol and the reduction of emissions to be a success. We urge you to represent this position clearly.
(Noise, heckling)
But I also say - one fellow member is famous for his heckling and I accept it gladly - that we do of course expect solidarity between Europeans and I am proud of the fact that it is our group, the governments which belong to us, which will be clearly expressing European solidarity in Gothenburg tomorrow and the day after tomorrow.
(Applause) Were it any other way, you would hear our voice. But, with your leave, Madam President, one last word. The American president is right on one count when it comes to reducing emissions. If nuclear energy is safe, it cannot be excluded from a reasonable energy mix. That is why he is right on this count. We do not think that nuclear energy, the peaceful use of nuclear energy, should be universally disparaged on ideological grounds, unlike numerous Socialist and other members.
(Applause)
Allow me to close by saying that it is developments in the Former Yugoslav Republic of Macedonia which concern us most at present. Madam President-in-Office, I urge you to continue your efforts, as you have in the past with Mr Solana and Mr Patten, to bring about a peaceful solution. We cannot afford to fail here, and the fact that today's visit by the president of Macedonia, of the Former Yugoslav Republic of Macedonia has been called off should set the alarm bells ringing here.
I urge you to continue in your efforts to bring about peace, because if we are successful here, it will be a success for the European Union as a whole and a contribution towards a peaceful, free Europe. Please help to bring it about.
(Applause)
Madam President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I would first of all like to thank the President-in-Office of the Council for her assessment of the Swedish Presidency. Sweden has proved herself and her Presidency has been successful in many areas.
I would like to stress that you have acted transparently, graciously and amicably towards Parliament. With you, we have been able to begin to update our relations with the Council, which were still at the level of the Single European Act - I am referring to codecision and the presence of the Council in plenary sittings - I believe that this should be welcomed as a positive step in our relations.
Like you, I regret that lack of time has meant that we have not been able to hold the debate on human rights today, but, in any event, human rights are a permanent element of our political commitment. I would especially like to highlight the progress made in relation to sustainable development and in the social field, one very important element of which has been, after twenty years, to unblock the directive on information and the participation of workers.
With regard to the Gothenburg Summit, we are all reeling from the shock of the Irish referendum, which is a significant wake-up call.
The French National Assembly yesterday ratified the Treaty of Nice. France has always been a very colourful and controversial country, but this ratification has not attracted our attention. However, in the case of Ireland, I believe that two issues arise which we must examine. The current members of the Union and those of the enlarged Union, because that is now our perspective, must re-affirm the terms in which we see our common destiny. This means, as from the beginning of this European Union process, that we have to find a balance between our interests - or if you like, our egotism - and solidarity between all of us. I believe that that is what is in question and that is what we have to address very directly to all the Europeans.
Therefore, on behalf of my Group, I have asked the President of the Commission for a Commission statement on economic and social cohesion and enlargement. Because it is not simply a question of discussing whether the Structural Funds are maintained for some and not for others, but rather of finding out, firstly, how we can all contribute, and the President of the Commission has recently talked about the suitability of a European tax.
The people pay, but they do not know what they are paying and it would be a good thing, from a democratic point of view, to relate funding to citizenship. Then we would have to consider how we can strengthen cohesion and solidarity between all of us on the basis of the principles in the Treaties. I believe that this requires the Commission to participate, by exercising its responsibility and its right of initiative.
Secondly, I will refer to the conclusions which you have presented to the Council. In my relatively long political experience within the European Union, this is the first time that we have proposed conclusions to the Council which the normal citizen can read, because they are generally written in what the French call langue de bois, a totally cryptic style. The proposal of the French Presidency does justice to what the European Parliament has said, to what the COSAC has said, and there is explicit support for the convention method - you are prudent and talk about a 'forum' . However, in any event, I would like to say that if you see to it that we make progress in this direction, I believe that we can finally put an end to negotiation behind closed doors and move on to the democratic method by means of which all the constitutions of the Member States of the European Union are created, that is to say, openly and publicly, which, at this point in history, means via the Internet and the television. That is how things are done.
Therefore, Madam President, I hope that you will make sure that the approach taken at the Gothenburg Summit, and consolidated at Laeken, will be one on which the European Parliaments, those of the Member States, the Governments and the Commission can all work together. In that way we will be able to engage all of our people.
Madam President, I would like to make a final comment about the visit of President Bush. The transatlantic relationship is a constitutional relationship, which is fundamental to both the United States and Europe and, indeed, to the whole world. Now, we cannot hide our profound differences at the moment, which relate not only to the value of international commitments at world level, but to combating such an important factor as climate change. We can make appeals for solidarity, but I would ask Mr Poettering to work with the current and future governments of his family, because it is not they who are supporting a united European position.
In relation to the anti-missile shield, to build new missiles can only lead to a return of the arms race. In this respect also I would ask Mr Poettering to speak with his political friends in the governments in order to achieve a process of reducing tension, which is essential to the future of humanity.
Madam President, President-in-Office, President of the Commission, Ladies and Gentlemen, on behalf of the Liberal Democrat Group I should like to begin by acknowledging and congratulating the minister on the considerable number of actual results achieved by the Swedish presidency already, even before it formally concludes its work. In particular, you are to be congratulated on the work and enthusiasm that you have put into the enlargement issue. Your approach has been a breath of fresh air and will, I hope, reassure the candidate countries that we are indeed serious about this issue and have demonstrated as much during the Swedish presidency.
I also acknowledge and salute the defence which you, together with the European Commission, have mounted on the climate-change issue. It is important that, in the transatlantic dialogue, we continue to champion the values and the desire for sustainability that we all share and believe in. Your personal efforts and the work with the High Representative, Commissioner Patten and others, particularly in Macedonia, where the situation remains so explosive and difficult, show impressive commitment towards pressing ahead with a common foreign and security policy. All of these areas and, of course, the work you have undertaken with the European Parliament on enhancing transparency, should be recognised as matters of importance and substance.
I acknowledge, of course, as you have reported, the heightened anxieties of the representatives of the candidate countries following the Irish "no" to Nice. It is very important for me to state here today, particularly as an Irish European, that whatever the complex set of motives and reasons behind it, the "no" to Nice did not signify a "no" to enlargement. Neither the "no" campaign nor the "yes" campaign made an issue of enlargement. Indeed, it could be helpful before Göteborg - if it has not already done so - for the Irish "no" campaign as a whole to issue a single joint statement making it clear that their "no" campaign was not pushing for a "no" to enlargement. I would encourage the minister to continue working towards a reassuring timetable in Göteborg. Perhaps the shock of the Irish result will motivate those who a week or two ago were wondering whether this was necessary. It has become more necessary now to reassure, act and deliver on the enlargement agenda.
With regard to the Irish result, I should like to make one or two detailed comments. Members may be interested to learn that 50 000 fewer people in the Irish electorate voted "no" to Nice than voted "no" to Amsterdam. The number of "no" voters in Ireland has not grown. The critical question in Ireland is this: why did those who would normally have voted "yes" stay at home? That is a serious issue. Yet the number of "no" votes was smaller than before, not larger, and so in this regard we should retain a sense of proportion.
I welcome the fact that the Irish Government is now going to establish a national forum on Europe to encourage everyone to reflect sensibly on the challenge, the message and the means of reconnecting people with the European vision. After that there will eventually be a second referendum. It is important that we have this period of deep reflection.
I take note of what has been said in the General Affairs Council, namely that the Council will continue with the ratification process. Indeed, paradoxically, the Danish instrument of ratification of Nice will be lodged in Rome today; the French, as we have heard, have also ratified the Treaty.
I hope that in Göteborg the Council will find the wisdom lacking in the statement of the General Affairs Council to include the European Commission in the search for a way forward. In Ireland the Commission is regarded as an honest broker - someone who can always help when there are delicate textual and substantial political issues to be considered.
In conclusion, the real message that must emerge from Göteborg before all others - the first among equals of messages - should be clearly addressed to the candidate countries, and say: we are ready to do business. I would ask the President-in-Office to continue to champion this issue and emphasise it consistently in Göteborg, especially with a view to enabling the Irish to say "yes" to enlargement there.
Madam President, Madam President-in-Office, Mr President of the Commission, I would firstly like to draw attention to President-in-Office Anna Lindh' s statement that it was a pity not to be able to discuss human rights here today. I also welcome chairman Barón Crespo' s small penance, when he regretted that this discussion could not take place today. This is a very great pity as I know that Sweden is very dedicated to human rights policy and now this opportunity to enter into dialogue with Sweden has unfortunately passed.
Madam President, to my group Gothenburg is above all a summit on sustainable development. We have waited for this for a long time and we do not want to lose this opportunity. The theme of sustainable development must not be overshadowed by a prominent guest but must now be taken seriously. In this context I must make a personal confession. I was a little impatient when the Commission did not seem to be preparing its own proposal on sustainable development and in conjunction with the Stockholm Summit I said that President of the Commission Romano Prodi was ecologically illiterate. Now I have to take back that statement as I have got to know the President of the Commission' s ideas on sustainable development and consider them to be very valuable. He is proposing binding targets and he is ready to commit to binding action in order, for example, to break the link between economic growth and growth in traffic. But unfortunately there is a risk that the summit will not be able to achieve this, i.e. set quantitative targets. Here I am perhaps a little disappointed with the efforts of Sweden as the holder of the presidency, which could have taken things further.
The Kyoto Protocol is absolutely the key issue in Gothenburg. I welcome the fact that President of the Commission Romano Prodi wishes to hold a discussion which already looks at the period after the goals of Kyoto have been achieved. I disagree entirely with Mr Poettering, when he says that nuclear power must be included in the range of options. There is no more out-of-date technology than this and I would like to warn against nuclear power enjoying a second coming in the guise of climate policy. My group says a definitive no to this trend. We want to focus on the alternatives.
Enlargement is also on the agenda at Gothenburg and my group would certainly like to emphasise that enlargement must continue irrespective of the result of the Irish referendum. It must be clearly stated and signalled to the candidate countries that the Irish people in no way wanted to reject enlargement. In my opinion, the result of the Irish referendum cannot, however, be ignored by thinking that we can continue as if nothing has happened. Instead it should be taken as a clear signal that the European Union must be democratised and citizens must be able to take part in drawing up constitutional issues. These can no longer be addressed behind closed doors. For this reason, we must make haste in adopting this convention model so that we are able to reach decisions on it before Laeken. This means that candidate countries too must be able to be fully included in this process. We need more democracy, more referendums, and more participation not less.
Madam President, Madam President-in-Office of the Council, President of the Commission, it is too soon for any exhaustive analysis of the Irish 'no' to the Treaty of Nice. Yet it is possible to make a few comments on it without too much risk of being mistaken.
The first concerns the official reactions to this bombshell, which took all the leading European figures by surprise. In Luxembourg this Monday, the ministers apparently devoted half an hour or so to this event, which one of them described as merely a hiccup. That is what I would call burying one' s head in the sand. Surely the minister must realise that this rejection represents a new and serious symptom of the crisis that is profoundly undermining European integration. Nearly three quarters of the Irish population said 'yes' to the Community when their country joined in 1972 and today the same proportion is refusing to say 'yes' to the EU Treaty of Nice - yet the national and European leaders did not even see it coming.
We are facing a problem that looms far larger than Nice and Ireland. There were other warnings of the Irish 'no' , in particular the growing rate of abstention in nearly all the EU countries at the European elections. In my view, and this is my second comment, that 'no' vote is first and foremost the price of building Europe without the citizens and at a distance from them. Where are the wide-ranging public and pluralist debates, at which everyone lays their cards on the table, on the issues at stake, the difficulties to be overcome, the values to be upheld and, finally, on the political choices that need to be made completely transparently and democratically?
There is one example that has a direct bearing on what happened in Ireland. At the summit, the states concocted, at breakneck speed, a defence Europe with imprecisely defined missions and which public opinion, in general, regards as unlikely to be independent. They often glorified this new achievement in tones that the neutral countries in particular, although others too, perceived as militaristic. So this backlash is hardly surprising. The same applies in other areas, especially the economic and social area.
What are we to think of those leaders of the richest countries who nonchalantly cultivate the net contributor syndrome and raise the spectre of the renationalisation of agricultural aid and the Structural Funds, thereby fuelling the pernicious 'each for himself' trend? At the same time, the federalist overstatement of the ongoing institutional debate has played its part in creating confusion in countries that want to protect their place, their role and their identity in a future large complex of which they can perceive neither the nature nor the contours. Added to that, there is the less than engaging spectacle that the Fifteen offered the public in Nice, so that it is not surprising to find a general feeling of disenchantment if not the return of a populist and inward-looking trend.
That brings me to my third and final comment on a question everyone is asking: what should we do now? First, in my view, we must respect the rules of democracy. Whether we like it or not, the Treaty has not been ratified unanimously and we will have to make some improvements to it. Next, this time we would do well to hold an in-depth debate with the citizens of all our countries on the kind of Europe to build and on the political, institutional and financial implications of our decisions.
Lastly, we must not let our opponents, who are ashamed of enlargement, use this crisis as a pretext to defer to an unknown date this pan-European project that is potentially great and splendid, but is obviously also complex and costly. Here too, we need a responsible debate so that we can evaluate, in the clear light of day, the conditions under which we can all succeed. Just as there can be no ambition without effort, there can be no European project without solidarity.
Madam President, President-in-Office of the Council, President of the Commission, it is with great pleasure that I offer my congratulations to the Swedish presidency on the tremendous successes it has achieved on behalf of us all.
The European leaders in Göteborg will address two primary subjects, namely the enlargement of the European Union and how best to solve many of our environmental problems. With regard to enlargement, it is most important that the European Union and the applicant countries get down to negotiating the more difficult chapters, which to date have remained closed. It is in the interest of all the contracting parties that the bottom-line issues that remain outstanding are debated, resolved and finalised.
I would like to make a few comments concerning the outcome of the recent Irish referendum, that was held on the Nice Treaty. I am very disappointed at the result of this referendum in Ireland but I fully respect the outcome of this democratic process. I welcome the conclusions of this week's Council meeting of EU Foreign Ministers; they too stated that the will of the Irish people must be respected.
I firmly believe that the vast majority of the Irish people are committed to the enlargement process and I do not want to see the timeframe for the enlargement of the European Union to include countries from Eastern and Central Europe delayed as a direct consequence of the decision of the Irish people last week. In Ireland we need time now to reflect upon this result in a calm and reasoned manner. Ireland's future relationship with the European Union is a critically important matter. Time for deliberation will be needed if we are to address the complex issues and concerns which arose during the referendum debate.
This referendum undoubtedly underlines the need for greater efforts to be made by all of us to explain European Union policies to our citizens and to involve the citizens of the EU more thoroughly in the debate about the Union's role and its future direction. There are lessons for us all to learn from the results of the Nice Treaty referendum. It is incumbent on the Commission and all the 15 governments of the Union also to reflect upon this result. We must build a European Union that commands the good will and support and enthusiasm of the 370 million citizens who make up the membership of the Union.
I very much welcome the decision of the Irish Government, which last night established a national forum on Europe. This forum will undertake the process of consultation and dialogue on EU policy with the Irish public on matters of concern to them. This forum is also part of the debate on the overall future of Europe that is ongoing in all 15 Member States of the European Union in the run-up to the next Intergovernmental Conference in 2004. All political parties, the social partners and other interested parties will be represented on this forum, which is expected to begin its work very shortly.
Another very important matter is that Mr Bush, the President of the United States, will be in Göteborg later this week to meet EU leaders. It is very timely, therefore, that this summit will be addressing key environmental issues which need to be tackled, both within the Union and in a more global context. I was very disappointed when President Bush earlier this year stated that he wanted to renegotiate the Kyoto Accord. The fact of the matter is that we need to reduce the level of greenhouse gases that are being produced in Europe and in the United States. This is very important if we are to ensure a halt to the depletion of the ozone layer.
Madam President, the august Danish publication, 'Ugebrevet Mandag Morgen' has a leader with the headline, 'Thank you, Ireland!' According to this leader, 'To try to get the Irish to change their opinion would be completely contrary to all the EU promises about the need for a wider public debate and for grassroots support. The EU countries have jointly and unanimously decided upon the ground rules which clearly state that a treaty only comes into force once it has been ratified by all the Member States. Following the Irish 'no' vote, Ireland cannot and should not ratify the Treaty of Nice.' How can the foreign ministers simply let the ratifications continue? The Treaty of Nice has come to nothing. It is a constitutional violation to ignore a binding referendum, and it is contrary to Article 6 of the Treaty on European Union concerning the principle of the rule of law. We call upon all countries at least to take a break from the ratification procedure and to reflect upon the reasons for the 'no' vote. It was not, of course, a specifically Irish 'no' . We would also see a majority of 'no' votes in other countries, if the latter dared to hold referenda.
Nice is not, at heart, about enlargement but about shifting power from electors and elected representatives to officials and ministers. Why should the electorate vote in favour of less influence? Nor has the European Parliament been fulsome in its praise for Nice. The initial judgement of the voters is: Try again! Next time, the negotiations must be bottom-up instead of top-down. The Irish 'no' vote was presented in the press as a 'no' to enlargement, even though the 'no' side too had said that the enlargement negotiations should continue. Five countries may be admitted under the Treaty of Amsterdam, and the next group of countries on the basis of the places and number of votes stated in the Summit declaration. The Treaty of Nice is only relevant to the 27th applicant country, and we are deprived of the right to a Commissioner. There is nothing else about enlargement in the Treaty. The declaration is a common position and not a part of the Treaty, and it has not therefore been thrown out in the referendum. Let us now, rather, slim down the EU and create open, democratic cooperation that is close to the people. I congratulate the Irish people on a courageous 'no' vote and call upon the Gothenburg Summit to respect the people' s choice instead of ignoring a referendum.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, I will restrict myself to expounding three points. Firstly, the environment: the Radical Party has been raising the matter of the greenhouse effect, the hole in the ozone layer and the related dangers for over 15 years now. We feel that it is especially important that this matter is tackled resolutely and thoroughly in Gothenburg - as the Swedish Presidency intends to do - in the presence of President Bush as well. Parliament will express its opinion later on and we shall see the political groupings going to the defence of the Kyoto Protocol. We feel that it would, if necessary, still be possible to look into improving and fine-tuning the approach and objectives to be followed in order to avoid breaking the ties with our American allies, although they are the primary polluters of the planet, but we must certainly not give in to the temptation to perform further studies. There is nothing left to analyse: studies have been carried out and they show that the planet is in danger and that it is therefore necessary to act and do so quickly. The European countries should therefore put their hands on their hearts too and turn words into action.
I would also, Madam President, like to talk about transparency. You have attached great importance to transparency, and so I have two questions. The Irish referendum has shown that the system is absurd. We cannot negotiate over Gothenburg or Nice in the same way that we negotiated over Westphalia when Swedish and other troops were fighting the 30 Years War. Diplomatic negotiations have had their day: a European Union must be negotiated between citizens, between members of parliament, between players in internal affairs within our Union. The Swedish Presidency could give the signal for this to happen.
Lastly, Madam President, I would just like to say a few brief words about the agencies. Mr Persson is in danger of messing up in true southern Italian style if he distributes all the responsibilities at Gothenburg, maybe giving the Food Agency to Helsinki, to a country which, I would argue, is the least suitable location for it. Practise transparency in this as well and, if time runs short, carry the issue over to the next summit to allow time for a more public, more open debate on the location of these major European agencies.
Mr President, the foreign ministers of the EU countries who chose to continue with the ratification of the Treaty of Nice on Monday, as though the Irish had never said 'no' in the referendum, opted for the worst solution. In fact this risks confirming the view of many people that the European institutions under construction are deaf to the citizens' demands and that in the final analysis, beneath the ideological disguises, their real purpose is to confiscate the powers of the people.
The 'no' vote in the Irish referendum, like the 'no' vote in the Danish referendum last September, is a warning. The people are turning away from a Europe in which they cannot recognise themselves. To speed up federalism under these conditions would be the quick road to ruin. The Gothenburg Council may still have a chance of getting things back on an even keel.
What should it decide? First, it should decide to suspend the ratification of Nice by cancelling the General Affairs Council' s conclusions of Monday. Secondly, it should send a strong signal to the candidate states, inviting them to join the Union immediately, without any additional treaty, by acceding to the intergovernmental part of the existing treaties. It should then announce that the supplementary provisions on enlargement will be incorporated in the accession treaties. Finally, it should convene another intergovernmental conference, this time with the objective of establishing a Europe that respects its nations. This IGC would have to be based above all on the national parliaments and not on the new confiscation-based structure that is being invented just now. That is what we propose in our counter-report on the Treaty of Nice.
Mr President, ladies and gentlemen, I am concerned about the result in Ireland. It is a victory for those who wish to stop and say no. Referendums encourage short-term, self-interested views rather than long-term acceptance of responsibility. As Europe stands on the brink of a highly successful age, its citizens are vacillating. Reunification can increase freedom, security and opportunities and we can show solidarity with people who have suffered under Communist oppression and the destruction caused by a planned economy. However, reunification is just as important to us, as enlargement is not only a historical responsibility but also a necessary injection and a win-win situation.
In Gothenburg the EU Heads of State and Government must therefore now set a deadline for enlargement and ensure that its road map is confirmed politically. This is the clear message which I believe is needed. But we should also examine ourselves. Citizens, not only in Ireland, are questioning what the EU is doing. We are poor at explaining the heart and the successes of European cooperation. Many people wish to foist tasks on the EU which can better be dealt with domestically. This threatens self-determination, while at the same the EU' s fundamental task of increasing freedom, ensuring peace, opening up markets and breaking down trade barriers becomes neglected.
Enlargement and expansion of the European Union requires focus, consistency and commitment from all those interested in making Europe a success. There is another summit being held. Sweden believes the summit with the US is a significant event and one that is important to the EU. The leadership must focus on what unites us. Understanding the interests of the US may ensure Europe' s reunification and ability to manage crises. Working with the US to ensure peace and increased free trade must be the primary task.
George W. Bush is good for the US and good for Europe, and we welcome him to Europe. I hope that both summits achieve concrete results and wish everyone the best of luck. I would like to add my congratulations to the foreign ministers for ensuring that the Presidency' s six months, which started out looking rather grey will seemingly end a little more on the light blue side.
Mr President, the Gothenburg Summit will round off the Swedish Presidency which, as was mentioned previously, had an ambitious programme. I would like to give the Swedish government full marks for its work.
I would like to talk about something not on the programme for Gothenburg and that is one of the "E' s" - Employment - which was tackled at the Stockholm Summit in March, but which was supplemented in the social area this week with a hat trick of successes at the last moment. I would say that it was perhaps one of the most successful Council meetings in terms of social issues, as the Council managed to solve three issues: the issues of noise, equal treatment and, especially, informing and consulting employees. The work carried out was excellent and important for the EU' s ongoing social initiatives.
I would also like to mention sustainable development and link it to the social issues, as much of the debate has centred on sustainable development and ecological issues. This is the way it should be, but there is also a social dimension. We have the issues of social cohesion between people and creating policies which reduce the divisions in Europe, not least the divisions between the generations. We also have the issues of pension systems and how they will be developed in the future, and reducing the divisions between regions.
All this is required for sustainable development. We need an economic policy which is not simply focused on short-term growth, but also on long-term growth. Therefore, the ecological aspects must be included in all areas. They must have an impact on transport policy, energy policy and agricultural policy as we develop a society sustainable in the long term.
The ecological aspects must also have an impact on us globally. Internally, we will succeed in this through the methods we have used so far, but also through augmenting the Lisbon Process, by making the ecological aspects part of the process we already have in the social and economic areas. But we must also act globally. One opportunity will be the Gothenburg Summit and the summit with Mr Bush, at which the EU must stand its ground with regard to the Kyoto Protocol. Of course, we want the US on board, but the EU must take the lead here. Even if the US does not want this, the EU must take the lead globally on this issue. We must also focus on these issues with regard to trade agreements with the WTO by adding ecological and social aspects to the development of global trade.
Finally, I want to say something about the most important of the three "E' s" , which is undoubtedly Enlargement. This is an historic opportunity which we must not let slip through our fingers. I therefore share the view put forward by many others that, after what happened in Ireland, we must be even clearer in our dealings with the applicant countries. The enlargement process must continue, we must set deadlines with the aim of applicant countries being ready to take part in European Parliament elections in 2004. This must be clarified so that the first countries can join. Each country must join on its own merits and as few exceptions and transposition periods as possible must be requested in as few areas as possible. Sweden has achieved a great deal of success during its Presidency. Now the focus must be on further progress and building on this legacy.
Finally, I would also like to say something about the common European foreign and security policy, on which the Presidency has worked very well and for which Sweden has received great praise. Anna Lindh in particular has succeeded in positioning Sweden as a leading nation in this process by introducing preventive measures. The fact that we now have a leading role in world politics, in the Middle East, Korea, etc., is to a large extent thanks to the work of Anna Lindh, for which I would like to thank her.
I believe that it was good to be so clear on the issue of a convention. As it supports openness, Sweden must also support a convention, but not as the only method, but as one method of preparing intergovernmental negotiations next time.
Mr President, Madam President-in-Office, Mr President of the Commission, I would like to start on a completely personal note by thanking Mrs Lindh for the job she and Mr Solana and Commissioner Patten have done in Macedonia. As a war baby, I am very conscious of the fact that peace is not celebrated with parades and that the arduous everyday work of maintaining peace does not gain huge headlines. War is better in a media society. However, I would like to thank Mrs Lindh for her excellent work so far.
The main theme of Gothenburg will be sustainable development, and in this context the Kyoto Protocol will be brought up. President Bush is coming to Gothenburg. Should those in power in Europe, including myself, not "put their own house in order" first? Within the EU, we subsidise energy systems which produce the highest levels of carbon dioxide. Should we not first, or perhaps at the same time, do something about this? It is easier to negotiate once one has "put ones own house in order" .
The other major environmental problem in Europe is traffic. There is also an EU project to create a good, environmentally friendly infrastructure in Europe.
The third and perhaps one of our greatest environmental problems is the common agricultural policy. We are putting a little over EUR 40 billion into this area. Around 5 billion of that will go into preserving cultural heritage and biodiversity, the rest is highly counterproductive from the point of view of the environment, so let us "put our own house in order" as we move forward.
Mr President, Madam President-in-Office, Mr President of the Commission, many important issues have been squeezed onto the agenda at the Summit: enlargement, the Middle East, a possible new WTO round, and so forth.
Remember that this summit was launched as the first 'green' summit. Thirty years after the UN Environmental Conference in Stockholm and ten years after the UN Earth Summit in Rio, the Heads of State and Government have a historic opportunity, an undertaking and a responsibility to adopt a credible strategy for sustainable development for the EU. However, this strategy must also form the basis for further global environmental responsibility and undertakings ahead of Rio+10 in South Africa.
The Commission' s proposal is an important first step, I would say a minimum step. Much, much more is needed in order to achieve a real breakthrough for sustainable development. Major changes must be made in economic policy, transport and energy policy, chemicals policy, and agricultural and fisheries policy.
As faith in the EU fades, as was shown in Ireland' s rejection of the Treaty of Nice, a fundamental debate is required on the future of Europe, a debate without preconditions in which European civil society can take part. The summit must stake out such a path.
The summit not leading to a credible result on sustainable development would be another setback. There must be a good result. It is not just about us but about future generations. I wish the summit well and hope for a successful, 'green' outcome.
Mr President, I would like to start by congratulating the Irish people on the result of the referendum on the Treaty of Nice. One country in the EU has allowed its people to vote on the Treaty of Nice and they said no. If more countries had been allowed to vote, the result would probably have been no in a number of countries, not least in Sweden. The European Council in Gothenburg must make it clear that Ireland' s rejection will be respected. This means that the Treaty of Nice has failed.
It is a case of the EU having to follow its own rules. The right of Member States to say no to Treaty amendments is key to the fabric of the EU. Without it, the national democracies lose control of the Union. This is why it is unbelievable that the Swedish government can say that the Treaty of Nice still stands. By doing so, it is ignoring the democratic rules. If the Swedish parliament had voted no to a Treaty amendment, would we not want that to be respected by the other EU countries? I think that is a question which the Swedish Minister for Foreign Affairs should answer.
The people of Ireland voted no to the Treaty of Nice. That is a no to increased supranationality, more power to the larger EU countries, a no to new steps towards a European State and EU militarisation. As such, it was also a vote for a better and more democratic Europe. Ireland' s no was not, however, a no to EU enlargement. Enlarging the EU will work perfectly well based on the Treaty of Amsterdam. The influence of the new Member States in the institutions can be regulated in the Accession Treaties as was the case during the last enlargement. Such a model can correct the discrimination which certain applicant countries experienced in Nice. If Ireland' s no is not respected, the message sent out will be clear, namely that the will of small countries is irrelevant and referendums are only respected if the result suits the power elite. It would be a serious matter if this were to happen.
I would also like to say a few words about the strategy for sustainable development which is to be discussed at the Gothenburg Summit. The Commission' s proposal was unexpectedly concrete and good, not least considering its weak proposal for an Environmental Action Programme earlier this year. The proposal contains a number of clear goals such as a continued reduction in greenhouse gas emissions, measures to preserve biodiversity, requirements to stop increases in traffic and abolishing harmful subsidies, for example for tobacco cultivation. The risk now is clearly that the concrete elements of the strategy disappear during negotiations, while the rhetoric committing to nothing remains. A compromise proposal is already being circulated, a non-paper from the Swedish government which looks exactly as I described. I hope that the Swedish government will fight for and succeed in retaining the concrete content of the strategy.
Mr President, on 28 September last year the Danes plainly said 'no' to the euro. Last Thursday, the Irish unequivocally rejected the Treaty of Nice. That means the people of the only two countries that have been directly consulted have expressed, with equal force, the growing dissatisfaction of all European citizens with a Europe that is tending more and more to treat its constituent nations simply as remote colonies.
Alas, as happened after the Danish referendum, the Union is loftily ignoring the message sent out by the people of Europe. I wonder how long the President of Parliament and the President of the Commission think they can go on founding their Europe on contempt for the people, whom they treat as nobody would dare to treat children today?
The Gothenburg Summit, to be held only six months after the Nice Summit, will have to take note of the Irish vote and the fact that the Irish people have exercised the sovereign right of veto that the governments did not dare to exercise in Nice. It will therefore have to declare the treaty null and void, failing which the people will regard Europe as an alien enterprise and will soon see it as their enemy.
The Irish referendum and, even earlier than that, the Danish referendum are evidence of a certain hostility towards Europe on the part of the European citizens, at least on the part of those who were able to vote.
I hope that this does not indicate rejection of the idea of Europe, just rejection of a certain type of Europe, this Europe which is being built up with frightening speed, a Europe which must not on any account become the European Soviet Union, a Europe which must be more than just a Europe of governments - it must be a Europe of peoples as well - a Europe which must not be a Europe of bureaucrats but the Europe of the citizens. In this regard, I hope that, at your Summits, in the forthcoming Treaties, greater influence, more space, greater responsibilities and greater powers will be given to the one body which genuinely represents the peoples and citizens of Europe: the European Parliament, which is currently belittled by the Treaties and the procedures.
Mr President, ladies and gentlemen, the real value of the Nice Treaty is that it ushers in a phase of genuine reform of the Union - indispensable reform if the Community is to be prepared for enlargement. I shall welcome any more accurate timetable for enlargement to come out of Gothenburg, although to name specific candidate countries would be irresponsible, given the negotiating chapters still outstanding and the Irish vote.
The Irish vote demands sensible reaction and analysis, even if only 33% of the electorate voted. This is not democratic fiddle-faddle. Wrongly interpreted, the result of the referendum implies that the Irish voted against enlargement. But what they voted on was the Nice Treaty.
There have been numerous setbacks in the history of the Union: Denmark's no, Great Britain's policy during the first BSE crisis, the resignation of the Commission and the illegal sanctions against Austria. We must make a careful analysis of the reasons behind the Irish vote, which begs the question of what is wrong with the European project. We do not just need a public debate on the reform of the Union; we need more democracy and greater transparency on an integration process which is becoming ever more complex. The involvement of the national parliaments as the representatives of European democracy is a key point here.
Mr President, may I at the outset offer Sweden my congratulations on its effective presidency. I will be forgiven for concentrating on the Irish situation.
The Irish people have spoken. The answer is "no". We must respect that decision. Could I plead with the Commission, the Council and indeed the summit to be sure that decision is respected in what they say and in the signals they give. They must analyse it and not treat it as an irrelevancy, sending a message that with or without Ireland they will proceed. If that were the case, they would not need ratification from all 15 Member States. If it is not the case, they must not treat the decision as an irrelevancy. I say this to them as a passionate "yes" voter, because they are causing more damage with the post-Nice referendum signals they are sending than with any pre-Nice referendum signals they sent in Ireland. Please be careful.
The complexity and the lack of clarity of the Nice Treaty allowed a huge range of issues to be tagged onto the debate during the Irish referendum, issues relevant and irrelevant to Nice, causing concern and fear among the people, which resulted in a huge abstention with a paltry 34% turnout, of whom 54% voted "no". In other words, 19% of people entitled to vote voted "no" and signalled an unwillingness to proceed with enlargement, because that was what Nice was about.
Please believe me when I say that I do not believe that the Irish people wish to deny the accession countries the opportunities and support that we as a small under-developed country have experienced and put to great use over the last three decades. Our government was obliged by a Supreme Court decision to spend as much money telling the public the reasons to vote "no" as the reasons to vote "yes". The media was likewise obliged to give as much coverage to the "no" campaign as to the "yes" campaign, without challenging the irrelevancies, despite the fact that all the major political parties, farm organisations, trade unions, press editorials and even the Conference of Bishops urged a "yes" vote. There was an assumption that the outcome was a fait accompli. Perhaps that explains why our government did so little, took the electorate for granted and was content to mine the Eurosceptic vote for the forthcoming general election, with several ministers in recent months giving very ambivalent signals.
Commissioner Solbes Mira's reprimand angered middle Ireland and raised fears of Europe meddling in our tax affairs. Statements from Mr Jospin and Commissioner Prodi during the campaign did not help, but the responsibility for investing time and energy in the campaign lay primarily with our government, and it failed.
The "no" campaigners, starting from behind with nothing to lose and no one correcting the irrelevancies and, worse, the scare-mongering, beavered away. I voted "yes" and I resent the implication that by doing so I am pro-abortion, anti-neutrality, pro-NATO, pro-nuclear power, pro-euthanasia. The list is endless - take your pick. They are all issues worthy of debate, but nothing to do with the Nice Treaty.
We need time to reflect, to analyse the outcome, to learn from it, to respond to the legitimate fears and concerns and, above all, to try and understand why 65% of the electorate stayed at home. Was this an indictment of the European project or a mid-term wake-up call to our political establishment? The jury is out. Following our government's announcement last night of a new multi-party national forum to explain and discuss the European project in general and Nice in particular, I hope a more informed, reassured Irish electorate will allow our government to ratify the Nice Treaty in the next twelve months or so.
Mr President, Madam President-in-Office of the Council, I very much hope that Gothenburg will be an opportunity for the Swedish Presidency to present a proper review of achievements. I hope that the Gothenburg Summit, following the Stockholm Summit, at which full employment was once again confirmed as a European priority, will, on the home stretch too, make a major contribution to the sustainable development strategy. But there is no denying that the Irish people' s rejection of the Treaty of Nice could cast a major shadow on the success of Gothenburg if the Summit hides its head in the sand or proceeds with business as usual. I should like to say the following to Mr Poettering: the signal that we Socialists expect from Gothenburg is not just that enlargement is a priority, but that it is enormously important for Europe to be strengthened, and that must be done with the full and democratic involvement of the people. Those two things are not incompatible. Obviously the Irish must be allowed to work out their own solution to the problem that has now arisen, but the low turnout in the referendum and the negative results are not simply an Irish problem. They are symptomatic of the dangerous gap that is opening up between European policy and the public in all Member States, not just Ireland, because of the lack of democracy, the lack of transparency and the lack of dialogue.
I am grateful to Mr Prodi for making it clear that Europe cannot be built by diplomats behind closed doors, and I particularly welcome the commitment of the President-in-Office of the Council, who is advocating a convention. I do therefore ask you to make sure it does not become a watered down version. But I also ask that you urge the Member States to step up the public debate on Europe' s future and on enlargement. It really might be a little more than the Member States are now reporting.
On the other hand, I would say to the President-in-Office of the Council that I also hope the Gothenburg Summit will be a red and green and not just a green Summit. Mr Andersson has already mentioned the political breakthrough achieved in the Committee on Employment and Social Affairs on Monday on the right to information and consultation, safety and health at work, more equal opportunities for men and women, all areas that relate to the quality of work which is so important to the Swedes. Besides that, I sincerely hope that Gothenburg will give a clear mandate for the introduction of a European strategy on poverty, social exclusion and proper, decent pensions. I think that if Gothenburg can demonstrate that, then it will show people that the European project is worth fighting for.
Mr President, the talk is of a Danish solution for Ireland. That is perhaps the only way out, but it is a tragic solution that will lead to the country' s marginalisation and to its acquiring the status of a colony. It will be cutting itself off from influence but nonetheless complying with the decisions taken. It is muzzling itself and shooting itself in the foot. That is the fruit of the anti-European campaign run by nationalists and left-wing romantics and supported by reactionary Britons and former Danish communists who have always opposed European cooperation. Mr Bonde has voted against every scrap of European cooperation. He presents himself as the apostle of democracy and transparency but, until 10 years ago, he supported the most secretive system the world has ever seen and taught at the party schools in the East German dictatorship. Do not listen to him! Let us instead mobilise the large majority of citizens here in Europe who are happy to cooperate but who are dissatisfied with one thing or another and who cannot oversee what we are doing because the treaties are unreadable and unclear and because we too, here in Parliament, interfere in every conceivable matter, with the result that people cannot see an end to it.
Mr President, the Treaty of Nice is dead and must not be given the kiss of life. To do so would be to show contempt for the voice of the people, not just in Ireland, but throughout Europe.
The rejection of the Treaty of Nice by the Irish people is not a rejection of enlargement. No one campaigned against enlargement on the "no" side. We want to show solidarity with the people of Eastern Europe and to give them the cohesion funds and agricultural funds that we ourselves received. What people were asked to decide on in Nice are new ways of running the EU, which are unacceptable.
I should like to caution and warn EU ministers in Göteborg to consider carefully the effect that a second resounding defeat would have for the Nice proposals. They should think carefully about the effects on their own electorates who are watching with increasing disenchantment the distant and cumbersome European superstructure.
The intergovernmental method of negotiating EU treaties where leaders wheel-and-deal behind closed doors on matters of importance for all our citizens has come to an end and is now also dead. A new method has to be found which leads to results that are understood and accepted by all of us, involving national and regional parliaments and, indeed, civil society. The Nice result is not an outburst of Euro-scepticism. It is an indication of a serious rethink about Europe across the continent.
I woke up one morning to find that Irish soldiers were being sent to the Rapid Reaction Force. I did not know how that decision was made. None of our citizens knew how that decision was made. We voted "no" because of those kinds of problems.
(The President cut the speaker off)
Mr President, the Treaty of Nice is still not such a bad Treaty. It is certainly well-balanced as far as the balance of power in Europe is concerned.
So why do the people of Ireland seem to think otherwise? It seems to me that, quite apart from their specific reservations, the Irish 'no' is an expression of a Europe-wide phenomenon. The public in the Member States are sceptical about the workings of the EU, or even totally indifferent to them. That comes home to roost at critical moments. And Friday was certainly not the first time. It is disquieting. It would be wrong to let the Irish carry the can. After all, the question is whether the Nice Treaty would survive a referendum in other Member States.
We need more than just greater transparency if we are to overcome this European crisis. It is nothing less than the political significance of the European Union that is at stake. Our Heads of Government need to talk seriously to their opposite numbers about this. The Gothenburg Summit has to be the starting point.
I only have one minute to congratulate the Irish people on their lucidity and courage and to thank them for saying 'no' to the Treaty of Nice, and also to note that this means the treaty is now null and void.
Some people pretend to believe that this was just a passing whim. In fact, it is the result of a popular referendum, something that ought to be the absolute rule on issues such as this. For we cannot keep on singing the praises of the people of Europe and of democracy while denying those people their democratic right to speak.
By clearly choosing independence, freedom and national identity, the Irish have thwarted the dreams some people had of creating a federal super-state. It will not surprise you that I welcome this.
Mr President, the applicant countries who are due to meet in Göteborg at the end of this week already know, in spite of the vicious analysis offered by the mass media, that, as Mr Cox, Mrs Ahern and Mrs Doyle and other speakers said, the Irish people welcome the EU's enlargement.
In rejecting the Treaty of Nice, the Irish people have actually blown away the smokescreen that hides the real issues, for instance, that Ireland was moving away from neutrality and towards gradual cooperation into NATO, a move that erodes Irish neutrality, and would mean involvement in the armament industry and the rapid reaction force.
The Treaty of Nice not only damages the Irish people's interest but those of every small nation in Europe, the applicant countries included. The Irish lesson is a good one. They have said "no" to removing democratic control from the hands of the people. Thank you Ireland.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, I was astounded when I heard the outcome of the General Affairs Council meeting last Monday. The message was really something like 'business as usual' , too bad, we shall just carry on, give Ireland another chance. I would point out to Mrs Van Lancker that it was the majority of Socialists on the General Affairs Council that decided to go on with business as usual. You do not need to tell us that strengthening is extraordinarily important along with enlargement. We have always maintained that. I hope you will tell your Socialist friends that business as usual is not acceptable.
However, I do believe that Gothenburg should be primarily an opportunity to reflect on what has happened and what the implications are from the point of view of involving our citizens more in Europe. We must make sure our Heads of Government do not come out with all kinds of conflicting views after the signature of the Nice Treaty and simply add to the public' s confusion.
Let us just think about what we have in common and what we want to achieve together. Let Gothenburg also be the Summit at which, as you so rightly said, at last we shall be using a different method of operation, the convention. But let Gothenburg also be the Summit at which we are ready to think about how we can speed up the process and how the public can become more involved in what is happening in Europe. I think that is how we can benefit from the signal given by our Irish friends.
Madam President-in-Office, you mentioned the Middle East road map. I sincerely hope that Europe is not going to go back to blueprints again. We need to use our diplomatic skills to help resolve the massive conflict between Israel and the Palestinians. In my view, that must be the main issue and also, in particular, let us make every possible effort to find a solution for Macedonia. Mr Poettering was quite right to draw attention to it. That is the litmus test for Europe.
Mr President, yesterday afternoon, an extraordinary meeting of the Committee on Constitutional Affairs was held to discuss the serious implications of the referendum which has just taken place in Ireland. After a very broad, coherent debate resulting in general political agreement, a declaration was adopted. This is the French text:
The result of the Irish referendum casts an unexpected and dramatic shadow over the method adopted by the Intergovernmental Conference last year. This result shows a serious lack of understanding by public opinion in the Member States, which is due to the lack of transparency in the negotiations, the tortuous nature of the agreements concluded and the complexity of the issues relating to EU enlargement and the process of integration, all questions which have not really been discussed head-on with the citizens and therefore clarified.
We can certainly not leave any question marks hanging over the commitments we have already entered into with the candidate countries. At the same time, when the national parliaments come to examine the Nice Treaty prior to ratifying it, they must not disregard the problem posed by the Irish vote. Quite aside, however, from seeking solutions to the situation that has arisen, to which the Irish Government will make a vital contribution, the Committee on Constitutional Affairs wishes first and foremost to reaffirm, with even greater conviction, the positions it expressed in the resolution adopted in plenary on 31 May on the method to be followed from now until the year 2003.
The Irish vote confirms the need not only for a wider debate on the issues relating to the Union' s future but also for a mandate to draft texts that have a constitutional value. This should be entrusted to a convention which, thanks to the participation of the national parliaments and the European Parliament, can guarantee the kind of transparency and complete legitimacy that have been missing until now. Thank you.
Mr President, the Irish 'no' vote must be respected, but when those who say no also say that the Treaty of Nice has come to nothing, that is not the case. The Treaty of Nice will not have come to nothing until the moment when the Irish government formally tells the other countries that it will not be able to ratify it. And that is something that the Irish Government has not done for the time being so, politically speaking at any rate, we have, in reality, the period up until the end of 2002 to see if we can get the Treaty of Nice ratified. If that has not happened before 2002, then we have a serious problem. Denmark has already ratified the Treaty. That is due to the fact that there is a broad political majority in favour of enlargement, and we have not wanted to place question marks over enlargement. The instrument of ratification is being lodged in Rome today. It is also important, however, for us to have a discussion about grassroots support, which was the Swedish Presidency' s third key point. It is therefore up to us seriously to get some impetus into this debate with a view to the periods both before and after Laeken.
Mr President, I do not blame other European governments for ignoring the decision of the Irish people. The Irish Government themselves have ignored the mandate that they clearly got from the people. As Mrs Dybkjær has just said, what they have done is to tell the other EU governments to carry on as usual; they will then go back to the Irish people and get them to vote again until they get it right. They are going to ask the Irish people to vote again on the same Treaty with declarations attached which are not legally binding. That is completely unacceptable to the democratic process and our government is guilty of treachery in its approach to the Irish vote.
Enlargement can go ahead, but we want it to be fair and equitable. We would like to see the new Member States come in under the same conditions as those offered to Ireland. Instead, the doors have been tightly closed to keep those countries out until the rules are changed to suit the big and wealthy countries in Europe. That is not acceptable. The eastern European countries are being misled by those EU leaders who maintain that the "no" vote in Ireland was a "no" to enlargement. That is not so. As Mr Cox has said, we campaigned for enlargement but against the Nice Treaty, because it is not in the interests of the countries coming in, nor is it in the interests of the existing Member States. It merely serves the interests of the more powerful, and that is not a Europe that we want to see emerge in the future.
, Chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. (DE) Mr President, I too should like to thank the Swedish presidency and, more especially, you Madam President-in-Office, for your cooperation. The Irish vote proves that our citizens want Europe, but that they want a Europe they understand, a Europe that is transparent, capable of action and democratic. So exactly how do things stand right now? We have a treaty which no one approves of, but which everyone says must be ratified because otherwise enlargement hangs in the balance. But what will happen if the treaty is ratified in fourteen national parliaments - meaning that not a single comma can then be changed - and is then rejected by Ireland for a second time in the autumn of 2002? That is taking a huge risk. Perhaps we should be preparing other options, so that the formal conditions for enlargement, such as the number of seats and votes and questions for the enlargement treaties themselves can be negotiated, as we did on previous occasions? I think we should at least prepare such an option, so as to avoid delaying enlargement and sending out the wrong message and giving rise to uncertainty in the candidate countries between now and November 2002. We must ensure that the post-Nice process is speeded up through public debate and a convention and can be wrapped up by the end of 2003, as the Méndez de Vigo/Seguro report suggests.
For the rest, I would advise the governments in the Member States to take a good look at this report, because it contains a whole series of tips on how to manage this crisis. We have no use now for tricks, protocols, opt outs or anything else of the sort; what we need is a treaty which clearly shows our citizens how they can play a part in Europe. And although the Schröders and Fischers and Jospins and Blairs may have given brilliant visionary speeches over recent months, I for one should like to see them convert some of these fantasies into practical policy and for our social-democratic Europe not to go down in history as the Europe which was unable to resolve its problems, either present or future.
Mr President, as has already been said a number of times, the Irish "no" was not a "no" to enlargement. Not one single political party in Ireland argued against enlargement, either on the "no" side or the "yes" side: only one organisation - a non-party organisation which campaigned for "no" - argued against enlargement.
The Irish people has spoken on Nice and its decision will be respected. The people of the other fourteen Member States are also entitled to have their say on the Treaty in accordance with their constitutions. For them it will be expressed through their democratically elected parliaments. They must not be denied that right.
It is ironic, that the people in this House who argued against Nice, because Nice was too much Europe, are now saying that Europe should instruct its Member States not to ratify Nice. It beggars belief that this undemocratic attitude is being expressed here by the Irish Greens and by others. Could I put it simply for them, because it seems to be very difficult for them to understand: do they argue that the World Cup should be lost because the first team that plays should lose if it does not score the first goal, or should the game go its full term and should every qualified team play the complete game to the end? There is time for ratification, even if we need extra time, let us take that time.
As a democracy, where the people are sovereign, the Irish people is also entitled to decide to reconsider its decision and to confirm or reverse it. We now need a sustained debate on Nice. Those parties who supported Nice should seek a mandate at the next general election, which will take place by June 2002, to present a new proposal on Nice to the people before December 2002.
John Cushnahan and I have published a seven-point initiative on measures, which could help to clarify the issues and to assuage fears in Ireland. I am happy to report that one of those initiatives, the establishment of a forum in Ireland on the future of Europe, has been adopted by the Irish Government. That is a proposal which I tabled in December 2000 after Nice. I thank the Swedish minister here this morning for her confirmation that there is going to be a convention.
It is not easy to discern the myriad of concerns, some domestic, some European, which gave rise to the "no" result in Ireland. There is one overriding and general concern, the sense that people are losing control of their government and their lives. People know that the European project is necessary and important, but they are at a loss as to how they fit into the scheme of things. The bottom line is that if we want people in Europe in every country to initiate a new experiment in sharing their democracy, sovereignty, benefits of freedoms, then we, as their elected representatives have to lead courageously by spelling out in great detail how it will work.
In conclusion, the rights of each Member State and each person who lives in Europe must be guaranteed. That can best be done through a new federalism based on a European constitution. So far, we have only the vaguest outline of what that might represent. We have a mountain to climb, but I am confident that the people in Ireland and the rest of Europe will rise to the challenge when they are given the chance.
Mr President, it is ten years since our Heads of Government discussed sustainable development at a summit meeting. That is a disgracefully long time. The Commission has submitted a good document, but why did the Swedish Presidency remove this Commission proposal to stop subsidising fossil fuels from the draft conclusions even before the Heads of Government arrived in Gothenburg? Why are they acting so cowardly? Why is Sweden scrapping sustainable development even before the Summit has started? The European Parliament voted by a 95% majority for Europe to ratify the Kyoto Protocol, even without the United States. I urge the Heads of Government to make it clear to President Bush that it is irresponsible for any country to remain outside the Kyoto Protocol. It is bad enough that the United States still imposes the death penalty, as it has again this week, but that is after all a matter for the American people. But President Bush' s energy plan for more oil, more coal, more gas and more nuclear power stations is going to destroy the climate all over the world. That is irresponsible and it calls for plain language and decisive action from our Heads of Government in Gothenburg.
Madam President-in-Office of the Council, I believe that you will leave this meeting happy because we are telling you that you are entering the final exam at Gothenburg well prepared. I believe that today Parliament has recognised the efforts of the Swedish Presidency, and yours in particular, to carry out successful work. And I also want to acknowledge this.
I believe that you have acted with political care. For example, on the agreement on the memorandum on the cohesion funds you acted quickly, and that is positive, because Europe is not a Europe of traders, but a Europe of cohesion and of the common principles and values which we all share. And I also believe that in the same way there has been a change in the Swedish Presidency in the latest preparatory documents on an issue which is of great concern to this Parliament; the convention.
I believe that between the outset and today there has been a change, and that is that you have understood that the next Intergovernmental Conference should be prepared in such a way as to prevent what happened with the Treaty of Nice, and I believe that the convention model is showing the way: this models means participation, openness and transparency, all characteristics which you have a particular interest in. I would like to ask you now to show a little more daring - as a French revolutionary would say, de l'audace, encore de l'audace, toujours de l'audace [what we need is to dare, still to dare, and always to dare]. You will notice that I am next to François Bayrou and I have been imbued with these revolutionary ideas.
Be more daring, opt for the convention, because I believe that that is the lesson we must learn from the Irish referendum. We must count on the people, listen to them, hear them, and the convention is a useful method for doing this. I therefore urge you to continue in this direction, which the President of my Group, Mr Poettering, has argued for, and to come back from Gothenburg with the good news that that convention has been launched to assess the future of Europe.
Mr President, Madam President-in-Office, Mr President of the Commission. I intend to focus on foreign and security policy aspects which the European Parliament may care to recommend to the Gothenburg Council.
First, I should like to thank the Swedish presidency for its initiatives in the area of conflict prevention and civil crisis management. They are a credit to the tradition of your country and they are right and proper for the European Union.
I should like to encourage you, Madam President-in-Office, to bring the project which you have started to a successful conclusion in Gothenburg in the form of a strong, specific programme which can be implemented at once. One of the most difficult tasks, not just for the Council presidency, but for the European Council as a whole in Gothenburg, will be to convey to the American president just how worried and concerned we are about the new policy which he has adopted for the United States of America.
We are not just extremely worried about the rocket defence system, the rejection of the Kyoto Protocol and the USA's attitude towards the International Criminal Tribunal; the USA's aversion to traditional cooperation with the European Union is a particularly worrying sign for anyone who sees this cooperation as instrumental when it comes to resolving huge international problems.
Madam President-in-Office, my closing point concerns a very sad and dramatic situation emanating from the Former Yugoslav Republic of Macedonia. We were due to receive Mr Trajkovski, the president of the Former Yugoslav Republic of Macedonia, here within the hour. He will not be coming - presumably because of the serious situation in his country. And we must take our share of the blame, Madam President-in-Office, for the situation in his country. We must take our share of the blame for the terrorist action of the KLA, which we have failed to disband, despite Security Council Resolution 1244, and which is now attacking this country and undermining its very existence. The European Union must do everything it can, Madam President-in-Office, to put an end to this terrorism and help this country.
Mr President, President Lincoln said you can fool some of the people all the time, all the people some of the time, but you cannot fool all the people all the time.
What is currently happening in the aftermath of the Irish vote on the Nice Treaty is unacceptable by any standards of Western democracy. A Member State, under the provisions of the Treaty, has sounded out its people on the conclusion of Treaty changes. They have for a number of reasons declined these changes. This result cannot be ignored, either on the basis of a lower-than-normal turnout - what price legitimacy? - or because some people feel that the only good referendum result is a positive one.
As the EU moves towards enlargement, we must not suggest to countries waiting at the door of the European Union that democracy and the rule of law can simply be overruled, by tacitly encouraging the Irish Government to hold another referendum sometime in the future.
No tinkering around with additional protocols will convince the sceptical public to vote in favour of Treaty changes which are difficult to explain and bring nothing of real benefit to improve the effective operation of the European Union. There is only one way to reassure public opinion and maintain the vital goal of EU enlargement. The Nice Treaty must in time cease to exist. In these circumstances no treaty in these circumstances is better than a bad treaty. Instead we now urgently need to hold a genuine, substantial debate about the future of the European Union. The idea of a non-binding convention, to which other speakers have referred, is an idea whose time has now come.
This process will only be successful, however, if all European citizens are involved and consulted on these essential issues. By the end of 2003 at the latest, the national parliaments should then be able to ratify either the relevant provisions of the Nice Treaty or those of the convention. Should the European Council not follow this course and be seen to be trampling on the democratic procedures in small Member States, this will only serve to further alienate a European public which is genuinely in search of more information. Europe and its institutions can only be built with the long-lasting support of its peoples.
Mr President, I should first of all like to thank the Swedish Presidency for conducting the enlargement negotiations so skilfully and for preparing so well for the Göteborg Summit. I want to take up two subjects so that everything else is not drowned out by the referendum in Ireland. First and foremost, sustainability. I believe that getting this overall strategy on sustainability adopted will be a very positive contribution to European development. We need to see incorporated into European cooperation a compulsory system for integrating environmental considerations into all areas, something which will happen with the Sixth Environmental Action Programme as the environmental pillar for the strategy during the next few years. As we specified in Parliament' s decision, sustainability must be seen in a global context. At the moment, there are no other powerful parts of the world, outside the EU, which are in a position to take on that role, and I therefore hope that the presence of President Bush, who is perhaps the least sustainability-minded of all, will paradoxically make the EU more strongly united regarding this task.
And now a couple of words about enlargement. We must be careful of rhetoric. I believe we must show respect for the decision taken in the Irish referendum. I am also listening, however, to the Irish politicians on both sides of the referendum debate who say that it was not enlargement as such that was the problem in Ireland. I therefore think it is very important that, following the referendum in Ireland, it should be clearly accepted that the enlargement negotiations can continue at the same pace until such time as a solution is found in relation to Ireland. It would be an historic mistake if, because of this referendum, enlargement were to come to grief or were to be postponed when it was not this that was the problem for the Irish people. I would therefore call upon the European Council, headed by the Presidency, to show flexibility, provide maximum support and make time for finding a solution that is satisfactory to the Irish population.
Mr President, Minister for Foreign Affairs, Mr President of the Commission, enlargement is more than just an economic matter, it is a great political event rooted in the history of the European peoples, in the culture they share: Roman law, Christianity, the universities and Enlightenment. It is now our duty to rediscover this cultural unity which must consolidate the necessary and, I would argue, right and proper, irreversible decision to enlarge the Union. The Commission, the Council and Parliament have the task of involving the citizens in this process, as President Prodi has stressed.
The Irish vote must certainly make us stop and think: we must not get things out of proportion but it is certainly our duty to involve the European people in the important matters concerning the Union. In its endeavours to achieve the goal of enlargement, the Commission can count on the full, firm support of my political party and the new Italian government, which is involved in a fresh, incisive Europeanist initiative, as Mr Solana and Mr Giscard d'Estaing have stressed and acknowledged today as well.
However, because it is our duty to involve the peoples of Europe, I feel that an initial stage should be also envisaged in the reform process in which the European Parliament, the national parliaments, the governments and the Commission work together to prepare for the 2003 Intergovernmental Conference. President Prodi, I agree that the debate must not be confined to an elite: there must therefore be less elitism and more parliamentarianism in the reform processes. As regards the other matter, relations between the United States and the European Union, I feel that we must foster transatlantic dialogue and, therefore, I welcome President Bush's visit.
Finally, we must be committed to the Middle East peace process. The European Union must do everything in its power; in the future, once the most difficult stage is over and recourse to terrorism has been avoided, it should take action to assist the economic growth of the territories surrounding Israel as well, for they must not be subjected to economic as well as ethnic and political tension. I feel that the European Union will be able to play a major role in this matter.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the 15 Heads of State and Government will be meeting this week for the European Council that will close the Swedish presidency of the Union, a presidency everyone agrees struck a positive note, especially in regard to transparency and citizens' access to information. This summit will also have to evaluate the unexpected results of the Irish referendum on ratifying the Treaty of Nice. We are sorry the Irish people said 'no' to this treaty; although far from perfect, at least it resolved the left-overs of Amsterdam and, above all, opened the way to enlargement of the European Union to other countries.
So what are the Irish saying by abstaining so heavily? That all too often the citizens see Europe as some nebulous abstraction, with no bearing on their daily concerns. If there is a message in this vote, it concerns the urgent need to hold a real, popular grass-roots debate on these issues. I am confident that the Union can rise to this challenge. We hope the Treaty of Nice will enter into force before the end of the year 2002, so that the Union can welcome the new Member States in 2004, as it has undertaken to do. All the existing Member States must hasten to ratify this treaty without delay, and I am glad that by its vote in the National Assembly yesterday, France is now one of the first countries to do so.
Our priority, which the Gothenburg European Council must solemnly reiterate, remains to prepare for enlargement. We will do our utmost to ensure that the post-Nice situation lives up to the European citizens' expectations with regard to the purpose of the Union, in the light of its political project and its democratic deficit. We will say 'yes' to the post-Nice situation, prepared by a convention made up of the national parliaments and the European Parliament, the governments of the 15, the Commission and civil society. We will say 'yes' to a European constitution that reaffirms our common values, respect for human rights, cultural diversity and the social model, and that defines the respective competences of the Member States and the Union. We also say 'yes' to a federation of nation-states in which each state will retain its specific nature and its competences.
Mr President, enlargement has been the main focus of this debate, which I believe is quite natural. I am very pleased about the widespread support in Parliament for enlargement. Parliament has played a vital role so far, for example with its requirement that the applicant countries will be able to take part in the European Parliament elections in 2004. You will also continue to have a key part to play in moving enlargement forward.
I will now return to Gothenburg bearing your stated wish for clear signals from Gothenburg, including a clearer timetable. I will also return with the large majority in favour of ratification of the Treaty of Nice continuing. I would like to say that I particularly appreciate Mr Poettering, Mr Barón Crespo, Mr Cox, Mr Collins and other group leaders expressing this view.
Of course we will take the referendum in Ireland seriously. We must become better at obtaining more grassroots support for European issues and the European project. We must take the referendum result seriously. It is a common responsibility and common lesson for us all. We will naturally all offer Ireland whatever help it and the Irish government decides it requires. However, in order not to damage the European project any further and not to weaken faith in the Union, we must also move forward on ratification of the Treaty of Nice and enlargement.
I would like to say how fortunate it is that group leaders Mr Wurtz and Mr Bonde do not have a majority either in the European Parliament or in the national parliaments when they argue against ratification of the Treaty of Nice, for it is precisely this that is causing concern in the applicant countries. The Treaty of Nice is, of course, the precondition for enlargement. A no to the Treaty of Nice is a no to enlargement and, with friends like that, the applicant countries do not need any enemies.
It is also important for enlargement that the process of addressing the points at issue continues. President of the Commission Prodi and several others have today emphasised the importance of addressing the seriously difficult issues and starting to deal with them, e.g. issues concerning the environment, free movement of people and free movement of capital. I believe it is important to state before Parliament that, following the negotiations which we had at the start of this week, we have now not only created common positions among the Member States on these difficult issues but have also started negotiations with the applicant countries and even completed negotiations with several applicant countries. We have successfully addressed the environmental issues with four applicant countries. We have also successfully addressed free movement of people with a couple of applicant countries and free movement of capital with a couple of applicant countries.
Let me particularly comment on free movement of people, as this has been a very sensitive issue. In this area, we have sought a flexible solution which entails our providing the opportunity for transposition periods for those countries which are absolutely sure that they need them, while allowing flexibility for others. The Swedish and Dutch governments have recently declared that they will open themselves up to the labour force of new Member States right from the start, so that the labour force from new Member States will have the opportunity to work with us on the same terms as the labour force of current Member States. I hope that many other countries will follow suit and give equivalent declarations as soon as possible. In this respect, I also believe that you European parliamentarians can help bring pressure to bear on your national governments.
Many people have also mentioned sustainable development and the environmental issues. I can guarantee that we will stand by the Kyoto Protocol. We will be addressing climate issues at the summit and discussing them with President Bush. We will do our best in Gothenburg to ensure that we take important steps forward on environmental issues. At the same time, I think it is important to take up social issues, as Mr Barón Crespo and some others have suggested, and establish that we have made progress on these issues and the situation of the labour force.
With regard to foreign policy, we will continue to work with the Western Balkans and the Middle East. We have seen the way the EU can play an important role. Naturally, this work must continue.
I regret that we are unable to meet Mr Trajkovski today in Parliament but, on the other hand, I believe that he has made the right choice in these difficult times of ensuring that he takes the negotiations in the Former Yugoslav Republic of Macedonia forward towards a peaceful solution.
I also believe that we have good instruments, and will have good instruments, from the Union for future work through the European programme for conflict prevention which Mr Sakellariou brought up. This is also something which we in Sweden are keen to do further work on, even after the Presidency.
Finally, I would like to thank everyone for the kind words on the Swedish Presidency. I would like to reply with my own thanks for excellent work and constructive cooperation with the European Parliament. Unfortunately, this is the last time I will be speaking in this capacity, but I hope to enjoy continued cooperation with Parliament as an "ordinary foreign minister" .
(Applause)
Mr President, a brief response to some of the points that have emerged during the debate. Firstly, I am extremely pleased to see that Parliament has taken the will expressed by the Irish people very seriously, not just because it is representative - although the turnout was not very high - of the wishes of an entire people but also because it represents the wishes of an entire country. Most importantly, this will encourage us all to find new ways of governing Europe. It is a lesson, and I welcome the fact that a common desire has been shown - by Parliament, the Commission and the Swedish Presidency, as well as in the statement by the Committee on Constitutional Affairs read out by Mr Napolitano - to turn the page and change the way we run summits and legislate in Europe.
This is the real lesson we must learn, and therefore the great, transparent Convention which we are working towards must be the new approach, the approach upon which the European peoples can express their opinions in an informed manner, with peace of mind, familiar with the matter under consideration.
In an aside, Mrs Doyle touched on the statements made by Mr Solbes, myself and Mr Jospin, and their effect on the outcome of the Irish referendum. My answer relates to the Commission's statements. The opinion expressed on the Irish economy and on certain problems which had arisen was based on a large number of criteria to which we must adhere. It is the Commission's duty to adhere rigorously to these criteria, which were, moreover, agreed upon by the 15 countries, including Ireland. Our duty is not to make exceptions for some countries: our duty will be to apply the rules to small and large countries alike, for the Commission's duty is to be the guardian of the interests of all the European peoples and countries. This is what we have done thus far and this is what we will do in the future.
I would like to take the opportunity afforded by this brief answer to make two observations. Firstly, we must not disregard - and I would like to thank the Swedish Presidency once again - the great progress made in resolving the sticking points of the social guidelines. There had been an impasse in this area for a long time and they were a genuine problem: now another step forward has been taken. In this connection, I would also like to thank Mrs Diamantopoulou for her work.
Lastly, a reference has been made to the speech I made a few days ago on the need for a European tax. I would like to reiterate this concept, clear up any ambiguity and open a discussion with Parliament on this very sensitive matter. The Commission is working on it, it is analysing the possibility and feasibility of introducing such a tax, which will have to replace existing taxes and will not be an additional burden of any kind for the European citizens. We were quite clear about this from the very first time the matter was raised and we must continue to be so now. We must also, however, make it clear that this initiative is a response to an explicit request from the Council and Parliament. We must reflect on these matters, for the institutions must be democratic in matters of taxation as well, and thus the purpose of this hypothetical future tax is to replace the current - complex, obscure, non-transparent - system of contributions from national States and to make the citizens more aware that we have a democratic way of acquiring resources and a transparent way of spending the resources acquired. This is our absolute duty for, apart from anything else, we must combat as far as possible the attitude, often common in our Member States, of "I want my money back", the rather circumspect kind of accounting practised by the national States which leaves European institutions at their mercy. In my opinion, this must change and, I repeat, it is a compulsory step for all democratic institutions: they must be able to count on clearly-defined resources - which can, of course, be transfers from national taxes to European taxes but must be clearly defined and specifically dedicated to the European institutions - and to answer equally transparently to the European citizens.
In my view, these are the methods that we must always use. If we use these methods, the attitude of the European peoples will become much more positive and much more sympathetic, for they will understand what we are doing with their trust and their money.
Finally, we must also take the lesson of the Irish referendum and the subsequent deliberations to heart. The European peoples want and must have an incisive, ambitious project on which to express their opinion. They want to have a comprehensive project to assess; they want to know what part of their future it is they are going to share with the other European countries. They harbour no preconceived hostility, they have not suddenly become narrow-minded: they simply have the right to understand, the right to be aware of every new step that takes place, every new step that will affect their lives.
Since we have to take decisions, now and in the near future, which are important for all the European citizens, we must set this course, we must move in this direction. And the convention is - or will be - the first tentative stage in this new era for the European institutions.
Thank you very much, Mr Prodi.
The debate is closed.
I have received six motions for resolutions, pursuant to Rule 37(2) of the Rules of Procedure, to wind up this debate on the statements by the Council and the Commission on the preparations for the Gothenburg European Council.
The vote will take place at 12 noon.
We have concluded this morning' s debates. I therefore suspend the sitting until the vote at 12 noon.
(The sitting was suspended at 11.33 a.m. and resumed at 12 noon).
Madam President, my point of order refers to an issue which I have raised on other occasions in this House and it relates to the fact that African people are continually dying on Spanish coasts. Recently, fifteen Africans died when the Spanish Civil Guard attempted to board their ship off the coasts of the Canary Islands and this week another person has died.
We are terribly concerned when Mexicans die in the Arizona desert, but we are completely indifferent to the fact that people looking for work in Europe continually die off our coasts. I believe it is high time that this Parliament and the other European institutions took measures to combat this serious problem which affects all of us.
We shall take note of what you say, Mr Nogueira.
VOTE
(Parliament approved the Commission proposal)
Procedure without debate
Report (A5-0182/2001) by Mrs Redondo Jiménez, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a European Parliament and Council directive concerning statistical surveys in order to determine the production potential of plantations of certain species of fruit trees (COM(2000) 753 - C5-0637/2000 - 2000/0291(COD))
(Parliament adopted the legislative resolution)
Report (A5-0204/2001) by Mr Xaver Mayer, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EEC) No 1696/71 on the common organisation of the market in hops (COM(2000) 834 - C5-0768/2000 - 2000/0330(CNS))
(Parliament adopted the legislative resolution)
Joint motion for a resolution on the preparation of the European Council on 15-16 June in Gothenburg
Before the vote on the fourth indent of the preamble
Blokland (EDD). (NL) Madam President, the fourth indent of the resolution refers to the Hulthén report and the Myller report. There is no mention of the Blokland report on the Commission communication: on bringing our needs and responsibilities together - integrating environmental issues with economic policy. I suggest that that should be added. I have discussed it with those who tabled the motion and they have no objection.
(Parliament agreed to take into consideration the oral amendment)
Before the vote on paragraph 8
Madam President, I would just like to bring this paragraph into line with the paragraph we adopted last week, and therefore propose, once again, that the term 'Intergovernmental Conference' be replaced with the term 'reform'.
(Parliament agreed to take into consideration the oral amendment)
Oral amendments to paragraph 40
Madam President, I have an oral amendment which will further detail Paragraph 40, particularly at the beginning, where it refers to the UCK. The oral amendment reads "from the UCK and armed groups associated with it" . I hope it is clear that this renders the text more specific.
Madam President, we have discussed this at great length and negotiated with Mr Oostlander in person. We do not agree with this oral amendment. Unfortunately, it is the UCK, not the 'so-called UCK' , and they are 'armed groups' , not 'allied groups' which is why we oppose the oral amendment.
(More than twelve Members rose to oppose these oral amendments being taken into consideration) - On the subject of Amendment No 41
Madam President, we have registered an amendment to paragraph 41 replacing Macedonia with Former Yugoslavian Republic of Macedonia. I hope that this is noted before we hold the final vote.
Of course, this is a most important linguistic correction, which will be noted. So we do not need to vote on it as it has been duly recorded.
Madam President, the text reads "Macedonian government" . This is an oral amendment and we should ask if there are any objections to it.
No, that is not at all the case. It is a matter of consistency to use the term FYROM throughout the text.
(Exclamation by Mr Posselt: 'No, that is not true!') So it is in that spirit that we have made this change. It really does not need to be put to the vote.
(Parliament adopted the resolution)
Madam President, this is a highly political issue and I would therefore ask that you arrange for it to be examined by the relevant committee. These linguistic shenanigans are in fact political points. Otherwise what we put in before was also a linguistic correction.
Yes, Mr Posselt, once again let me assure you that we really have checked this: it is not a question of taking a political position but of consistency. There was a linguistic error in the text, which has now been corrected.
Madam President, I think Mr Posselt is quite right. Our Parliament has taken a political decision to stop using the term 'ARYM' or 'FYROM' , which is meaningless, and to call the country by its real name, which is 'Macedonia' .
Madam President, I do not like the result of this vote. Could we have it again, and maybe set up a forum to discuss it first? That is what we are asking the Irish people to do on this issue.
The correction in question is designed purely to make the text consistent. We cannot use one word for something and then use a different one elsewhere in the same text. That is obvious. Having said that, if on some other occasion the European Parliament wishes to proceed differently, that is a political decision it will have to take. We cannot, however, take a decision of this kind on one word in a text. I therefore assume responsibility for the vote that has been taken.
Recommendation for second reading (A5-0187/2001), by Mr Davies, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive relating to ozone in ambient air (13114/1/2000 - C5-0090/2001 - 1999/0068(COD))
(The President declared the amended common position approved)
Recommendation for second reading (A5-0179/2001), by Mrs Redondo Jiménez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common positions adopted by the Council with a view to the adoption of a European Parliament and Council regulation amending:
I. Council Regulation (EEC) 3528/86 on the protection of the Community's forests against atmospheric pollution (14644/1/2000 REV 1 - C5-0072/2001 - 1999/0159(COD))
II. Council Regulation (EEC) 2158/92 on protection of the Community's forests against fire (14645/1/2000 REV 1 - C5-0073/2001 - 1999/0160(COD))
(The President declared the two common positions approved)
Report (A5-0202/2001) by Mr Harbour, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a Directive of the European Parliament and of the Council on universal service and users rights relating to electronic communications networks and services (COM(2000) 392 - C5-0429/2000 - 2000/0183(COD))
Before the vote
Madam President, when it comes to this report, the Finnish amendments for the part- session were only received this morning, i.e. I only received the 14 last amendments for this part-session in my native language this morning. In my opinion this is unsatisfactory. However, I am not demanding that the voting on this report be delayed because of this but I would just like Parliament to know that having these amendments arrive in my native language so late just will not do.
Thank you, Mrs Kauppi. I agree with you that this is quite unacceptable. Thank you for your understanding and I will ensure that it never happens again.
Before the vote on Amendments Nos 47, 48 and 49
Madam President, before we vote on Article 26, colleagues have pointed out to me that the English wording of my Amendment No 47, which I hope the House will adopt, is not entirely clear in other languages. Therefore I should like to read out the English-language text, which refers to radio and television broadcasts.
The text, for clarification, reads: "... in pursuit of a public service broadcasting remit". I emphasise the last word because that is intended to include both public service broadcasting and private sector broadcasters who work under a public service remit. I believe that is not clear in every language. I ask you to ensure that the final translation in other languages - assuming that my amendment is accepted - covers that point.
Certainly, Mr Harbour. In that case, we will, of course, make the necessary checks.
(Parliament adopted the legislative resolution)
Welcome
Ladies and gentlemen, it is my great pleasure, on behalf of the House, to offer a warm welcome to Mr Olivio Dutra, Governor of the State of Río Grande do Sul, who is seated in the public gallery.
(Loud applause)
Report (A5-0181/2001) by Mrs Lulling, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council Regulation amending Regulation (EC, Euratom) 58/97 concerning structural business statistics (COM(2001) 38 - C5-0031/2001 - 2001/0023(COD))
(Parliament adopted the legislative resolution)
Report (A5-0149/2001) by Mrs Torres Marques, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a Council directive amending Directive 77/388/EEC with a view to simplifying, modernising and harmonising the conditions laid down for invoicing in respect of value added tax [COM(2000) 650 - C5­0008/2001 - 2000/0289(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0194/2001) by Mr Miller, on behalf of the Committee on Legal Affairs and the Internal Market, on:
I. the proposal for a Council regulation introducing special measures to terminate the service of officials of the Commission of the European Communities as part of the reform of the Commission (COM(2001) 50 - C5-0057/2001 - 2001/0027(CNS))
II. the proposal for a Council regulation amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second paragraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply (COM(2001) 50 - C5-0058/2001 - 2001/0028(CNS))
(Parliament adopted the two legislative resolutions in successive votes)
Report (A5-0207/2001) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission Working Document: Perspectives and Priorities for the ASEM Process (Asia Europe Meeting) into the new decade (COM(2000) 241 - C5-0505/2000 - 2000/2243(COS))
(Parliament adopted the resolution)
Report (A5-0186/2001) by Mrs Fourtou, on behalf of the Committee on Petitions, on petitions declared admissible concerning silicone breast implants (Petitions 0470/1998 and 0771/1998) (2001/2068(INI))
(Parliament adopted the resolution)
Madam President, I refer to paragraph 21 of the Brok report. We voted on this paragraph and I rather thought that we rejected it. But you say that this paragraph was adopted. Could you please check exactly what happened?
You are right, the original text was adopted by an equal number of votes, since the amendment was rejected.
Madam President, I refer to the vote on paragraph 21, not the proposed amendment.
Mr Sakellariou, I have had it confirmed that it was adopted by a large majority. I am sorry, but we cannot re-take votes.
EXPLANATIONS OF VOTE
Gothenburg European Council
I voted against the second part of paragraph 23 of the joint motion for a resolution on preparation for the European Council in Gothenburg for the following reasons:
First, because there is no official Commission proposal on the gradual abolition of tobacco subsidies, merely a reference by the President of the European Commission, Romano Prodi, to the debate on sustainable development. The wording of paragraph 23 is therefore incorrect.
Secondly, because abolishing tobacco subsidies in order to combat smoking is a hypocritical approach. It is hypocritical because any such measures in a European Union with a tobacco deficit will achieve two objectives: first, they will punish tobacco farmers in southern Europe and, secondly, they will strengthen tobacco farmers in other, third countries, from which tobacco will be imported to make up the resultant tobacco shortage, which in turn will affect the balance of trade of the European Union.
Thirdly, because there are areas in Europe, such as the prefecture of Xanthi in northern Greece, where the rare Basma variety of tobacco has been the only crop cultivated for several generations and where it is the sole means of support for over 20,000 farmers who work in small, remote, mountain plots measuring between 30 and 300 square metres, where nothing else will grow, and who will be plunged into total poverty if the ideas being promoted are put into practice.
Madam President, I voted for this resolution on the forthcoming Gothenburg Council because it contains an important point on the undertaking to secure pensions in Europe - as the report says - which are sustainable and enable those who have worked to live a dignified life. I feel that Europe must be close to its citizens, not just in terms of the economy but also when they have finished working and have a right to a pension which allows them to live comfortably even when they are too old to continue working. I therefore hope that we will genuinely take this path.
Madam President, I voted against this resolution. There were some good things in it, on enlargement and sustainability; but in relation to defence policy, I just could not accept the idea of welcoming the rapid reaction force and wanting it to be operational before the end of 2001. I do not support the militarisation of Europe. There are a number of aspects of this resolution, in relation also to defence budgets, which promote the militarisation of Europe.
There is one point that I voted against in the roll-call votes, in relation to the US missile defence system. I feel the point was not made strongly enough. It seemed to accept the missile defence system. Just asking to be kept informed about it is not enough. We should not go along with the US missile defence system. We should oppose it at every opportunity rather than saying: just keep us informed about it.
In general I feel this resolution points in the wrong direction. It supports the militarisation of Europe - something I do not support. I voted "against". Perhaps, if you put it to me again, under a lot of pressure, I would change my mind, just as the Irish Government hopes the Irish people will do with regard to the Nice Treaty.
Madam President, the young people of Europe see this Gothenburg appointment as extremely important, for the Treaty of Nice and the Irish referendum are in danger of compromising the future of many of them. This, therefore, is why, in expressing an opinion on the Gothenburg Summit, we have called upon the Council - and it is an appeal that I am also making in this explanation of vote to you, Madam President, who will be going to Gothenburg and who will certainly be able to refer this request with great authority, given that it would appear to come from Parliament - for a change of direction, for it to be taken into account that we cannot conduct European politics or achieve European unity in the same way as the diplomats of the 16th and 17th centuries. Europe is different, and we must ensure that it is built by the elected representatives of the people, by an ad hoc body which is close to the citizens and young people, in particular.
Madam President, I voted against the joint motion for a resolution on the preparation of the Göteborg Summit because paragraph 8 thereof, on the future of the Union, calls for a Convention to be established to prepare the forthcoming IGC at the end of 2003 or 2004.
As worded, the common position excludes all "stateless nations" inside the European Union. Basques, Corsicans, Sardinians, etc. In all more than 50 million people will have no opportunity to participate in this debate. That is quite undemocratic and most regrettable. That is why I say clearly that it is a big mistake to exclude all these people.
Last week a similar amendment to the report by Mr Méndez de Vigo and Mr Seguro was excluded. It is regrettable that we have made the same mistake today.
. (EL) Once again the leaders of the ÅU will meet behind closed doors in order to decide on our future. Military and civil "crisis management", the fire which has broken out in the Balkans and the increasingly acute destabilisation of the area and the enlargement of the EU are just some of the items on the agenda. They will also receive the President of the USA in order to carve up the world and broker an understanding with him on the new Star Wars.
However, in reality, the summit will be held under the shadow of the recent referendum in Ireland, in which the people rejected the Nice Treaty. However much the leaders of the EU try to play down the results of the Irish referendum, they cannot alter the fact that the Irish people have spoken out against the barbaric and inhumane policy being imposed by the interests of big business on our continent. Their reactions show exactly where the limits of civic democracy lie. They have provocatively stated that the timetable for ratifying the Treaty will be adhered to, the results of the referendum notwithstanding, thereby confirming that their democracy is a dictatorship of big business.
The state of the European economy, the fall in the euro and other economic issues will be addressed with even stricter anti-grass roots measures than before, at the expense of the workers, by speeding up capital restructuring and hitting the insurance systems, so as to safeguard the competitiveness and profitability of big business in Europe, thereby creating more poverty, unemployment and insecurity for the people of Europe. This is the Europe of their visions; by no stretch of the imagination is it the Europe of the workers. The reference to the environment and what is euphemistically called "sustainable development" is a smokescreen to hide the fact that neoliberal policy is invading the collective sector which we call the environment.
The motion for a resolution by the European Parliament not only accepts these guidelines, it goes even further. It distorts reality in a desperate bid to convince the people that all this is for their own good. It plainly commends the militarisation of the European Union and expresses the hope that the Rapid Reaction Force will start demonstrating its operational capacity before the end of the year. It calls for the Member States to spend vast sums on military expenses and on the European Council to approve a strong and efficient conflict prevention programme. It hypocritically condemns terrorist action by the KLA and applauds the pressure being exerted on the government of the FYROM via Mr Solana and Mr Patten. And to prove just how meddlesome it is, the European Parliament has seen fit to commend the Commission's proposal that tobacco subsidies gradually be abolished.
It is for these reasons that the MEPs of the Communist Party of Greece voted against the motion.
The referendum in which Ireland said 'no' to the Treaty of Nice has given rise to all kinds of biased interpretations, which only goes to show how anti-democratic the federalists can be.
Some of those who want to pursue the ratification process as though nothing had happened have questioned the 'relevance of the referendum', on the grounds of the low turnout. Perhaps they think that decisions taken by Eurocrats alone are more democratic? At any rate, the low Irish turnout was due mainly to the demobilisation of the 'yes' voters, which is, of course, something else to be put on the debit side of the Treaty of Nice.
The second misinterpretation is that the Irish said 'no' for specifically Irish reasons, i.e. because they wished to retain their neutrality in relation to defence, did not want to become a net contributor financially, wanted to retain their restrictive legislation on abortion, and so forth. But these individual explanations do not suffice. There is only one real reason for the open or underlying 'no' vote: the Irish people's wish to retain their freedom of decision faced with an invasive Europe, which would become even more so with the Treaty of Nice.
The third misinterpretation is this: we are told that in rejecting Nice, the Irish rejected the intergovernmental method of negotiating treaties on the grounds that it is too obscure. That may be true, but we certainly must not conclude from this that in future we will have to take these powers away from the governments and introduce more supra-national methods of preparing or reviewing treaties. On the contrary, we must give the nations greater powers.
Lastly, worst of all, perhaps, are those who regard the Irish vote as a reaction against a Europe that is indifferent to its citizens and explain that the only remedy is to establish a European constitution, as soon as possible. Of course, this remedy would only make things worse by reinforcing the supra-national aspect.
So let us take a sober and simple look at the result of this referendum: it signals the rejection of a federal Europe.
- (DA) We abstain from voting on paragraph 5 about the pleasure felt at agreement' s having recently been reached on a common EU position in connection with the negotiations with the applicant countries. That is because we cannot support the common EU position (the Treaty of Nice), but are in favour of enlargement of the EU.
We voted against this proposal because the Europe of which it depicts some aspects is not our Europe, does not relate to the world of work. It is the Europe of the traders, the bankers and the large industrial groups, a coalition between their respective states.
This Europe, laboriously established over the past fifty years by the bourgeoisies of European countries condemned to get on if they were not to disappear from the international economic stage, and yet competing among themselves, was built purely in their interests. The difficulties it is facing in its attempts to enlarge to the countries of Eastern Europe are simply a reflection of its fundamental nature.
The future certainly lies in the unification of Europe, of the whole of Europe, on the basis of total equality between its peoples and the abolition of borders. It cannot, however, be founded on an agreement between capitalist groups that are concerned solely with making profits, while totally disregarding the interests of the people.
A truly unified Europe under the democratic control of its people will emerge only if profound social changes are made, which bring an end to the economic and social domination of private financial groups.
. The Irish 'No' was not a 'No' to enlargement. Not one political party campaigned against enlargement. Only one non-party organisation did so. The Irish people have spoken on Nice and their decision will be respected. The people of the other 14 member states are also entitled to have their say on the treaty in accordance with their constitutions. For them it will be expressed through their democratically elected parliaments. They must not be denied that right.
As a democracy where the people are sovereign, the Irish people are also entitled to decide to revisit their decision to confirm it or to reverse it. It is my view that we now need a sustained debate on Nice and for those parties who supported Nice to seek a mandate at the next general election, which will take place by June 2002, to present a new proposal on Nice to the people before December 2002.
Myself and my colleague, John Cushnahan have published a seven-point initiative on measures, which we feel could help to clarify the issues and to assuage fears in Ireland. I am happy to report that one of those, the establishment of an Irish Forum on the Future of Europe, has now been adopted by the Irish Government. It should, in my view act in parallel with and interact with the European Convention proposed by the Socialist Group and which Minister Lindh has this morning supported as a proposal for Gothenburg.
It is not easy to discern the myriad of concerns, some domestic, some European, which gave rise to the No result. There is however one overriding and general concern: The sense that people are losing control of their government and their lives.
People know that the European Project is necessary and important to them. But people are at a loss to know how they fit into the scheme of things. The bottom line is that if we want people in every European country to initiate a new experiment in sharing their democracy, sharing their sovereignty, sharing the benefits of their freedoms, then we as their elected representatives have to lead courageously by spelling out in great detail how it will all work.
The rights of each and every nation state and each and every single person who lives in Europe must be guaranteed. I believe that can best be done through a New Federalism, based on a European Constitution. So far, we only have the vaguest outline of what that might look like. We have a mountain to climb but I am confident that the people in Ireland and the rest of Europe will rise to the challenge when they are given a chance.
. I voted in favour of the joint resolution because I believe that the issues of sustainable development and climate change are so important in the context of the Göteborg summit that the European Parliament must make a very clear statement.
However, there are elements of the resolution that I did not agree with. With reference to paragraphs 35 and 36, I do not believe that a military alliance which is based on the possession and threatened use of nuclear weapons can be a force for "security and stability". Secondly, I am totally opposed to the proposals for the US missile defence system - a system which would be banned under the 1972 ABM Treaty and will increase international tension. I do not agree that it should go ahead, whether or not there has been consultation with the European partners.
Despite this, there is a need for strong political leadership on sustainable development and I hope that the encouragement given to the Council to take on this role will result in progress at an international level. In addition, the decision to look at Parliament's own working methods and hold an annual debate on sustainable development are important steps forward.
. (PT) At a time when we are discussing the Gothenburg European Council, a few days after the resounding 'No' in the Irish referendum on the Treaty of Nice, it is crucial that the European Union' s political leaders, including the governments of the various Member States, draw all the political consequences of this important decision. In a democracy, the results of a move such as this must be respected. We must, therefore, review the content of the amendments to the Treaty, which were adopted in Nice and not insist, which is what happened recently with the vote on the report co-signed by the socialist Member, António José Seguro, on speeding up the process of the federalist integration of the European Union. This would endanger various fundamental aspects of national sovereignty and the interests of the smaller countries.
It is regrettable that, in Gothenburg, the opportunity of the Summit has not been taken to reflect on the need to review the current process of integration, which is neo-liberal, federalist and militarist, including the rather undemocratic methods that have been used. We must insist on a new direction, grounded in respect for cooperation between sovereign and equal States, in promoting peace, and in responding to people' s real needs. It is, therefore, essential that in Gothenburg we see progress on support for peace in the Middle East, on respect for the rights of the Palestinian people, on protecting the environment and on sustainable development.
It is equally important that we adopt a clear stance towards George Bush - against his most aggressive positions, specifically with regard to the American anti-missile defence project and the death penalty and to demand that he respect the Kyoto commitments.
. (EL) The group of MEPs from the Panhellenic Socialist Party voted against part two of article 23 of the motion on preparation for the European Council in Gothenburg because it feels that abolishing tobacco growing in Europe, which is the aim of this provision, will not have the slightest effect on the overall quantities of tobacco used by the European tobacco industry, given that the European share of the supply (approximately 30% of the total) will immediately be replaced by imports from countries outside the European Union, at the expense of European producers. The MEPs from the Panhellenic Socialist Party feel that illnesses caused by smoking cannot be combated through ineffectual measures which are merely empty gestures that pander to the hypocrisy of those who have concentrated health care for European citizens on a single point of dubious efficacy.
At the forthcoming European Summit in Gothenburg, the Fifteen will most probably demonstrate once again that they are unable to build a democratic and social Europe. Entrenched in its inability to sustain a just and lasting peace in the Middle East, Europe will continue to stand by and watch the Israeli aggression against the Palestinian people without being able to enforce UN Resolutions 242 and 338 or insist that the settlements are dismantled.
A few months ahead of the introduction of the euro, Europe will prove equally unable to intervene to prevent the dictatorship of the markets, letting transnational trusts like Marks & Spencer or Danone dismiss thousands of employees while amassing profits of several million euros. We need European legislation that prohibits market-based dismissals, just as we need to introduce a tax on capital movements and to abolish tax havens.
What is more, however, following the failure of the Treaty of Nice, the Fifteen will continue to promote a Europe that is geared entirely to liberalism by continuing to privatise the public services and calling the systems of social protection into question.
Ireland' s recent rejection of this treaty shows, once again, that Europe cannot be built without the consent of its people. We need to hold referendums on the future of Europe and we need to review and amend the Charter of Fundamental Rights. We urgently need to reduce the democratic deficit between the citizens and their representatives. In Gothenburg, the future of Europe will be played out not in palaces turned into bunkers but on the streets, with the progressive forces.
. (NL) There is a big difference between the Europe the leaders want and the Europe the public wants. The leaders want centralisation, greater uniformity, liberalisation, cuts in spending and a massive display of power. The citizens want democracy, a small-scale approach, protection, social welfare and the right to diversity. Whenever the people of a European Union Member State have the chance to express their views on further European integration, it turns out that about half the voters reject that development. It has already happened in France and Denmark, and now it has happened again in Ireland. The same thing will happen in Sweden and the United Kingdom in the next few years. Last week, 54% of Irish voters rejected the proposals put forward at the Nice Summit at the end of 2000. Not because they have anything against the people of Eastern Europe, but probably because, for example, they understandably do not like the idea of being caught up in NATO' s military ventures. Quite rightly, a number of the motions for a resolution tabled regarding the forthcoming Gothenburg Summit press for a stronger environmental policy, a social Europe and respect for the rights of the Albanians in Macedonia. But basically, they still come from the top down and they represent the wrong Europe
. (PT) Sustainable development is at the very top of the international agenda. This week, the European Union is dedicating a whole Council meeting to it in Gothenburg. Next year, the international community will gather in Johannesburg, at the 'Rio+10' Summit, specifically in order to update its strategy for sustainable development. Let us not be under any illusions, however. The international frenzy about this fundamental idea - sustainability, which is the same as saying solidarity with the generations to come and solidarity between peoples - is more the result of complying with a timetable established several years ago than of having fulfilled a strategy.
Ten years after the Earth Summit, which took place in Rio de Janeiro, and which instituted the worldwide commitment to a form of development that could bring together not only the economic and social dimensions but also the environmental dimension, we can still clearly see the signs of a lack of sustainability. From the increase in global warming to the reduction of the ozone layer. From a lack of food safety to the growing resistance to antibiotics. From the proliferation of chemical products, especially organically persistent ones, to the destruction of biodiversity. From the accumulation of industrial waste to congestion in the cities. And we must not, of course, forget that terrible sign of the lack of sustainability of our growth model: poverty and social exclusion.
Given this context, the Gothenburg Council is of very special importance. It will have to both adopt new policies for sustainable development for the European Union and also launch the bases for the worldwide strategy that is to be adopted in Johannesburg.
Before I state my political wish list for Gothenburg, I should like to briefly broach the institutional issue. The fact that the Swedish government has decided to end its Presidency of the European Union with a Council dedicated to sustainable development deserves our applause - it could be said, in fact, that in terms of the political agenda, this Presidency has been a genuine breath of fresh air. Equally worthy of applause is the document drafted by the European Commission as a basis for that Council, 'a Sustainable Europe for a Better World' . It is unacceptable, however, that the European Commission' s extremely late submission of this document should have prevented the European Parliament from being able to contribute properly to this discussion. Coming back to political issues, I have three wishes for Gothenburg.
1) The Gothenburg Council must produce a global strategy for sustainable development.
The European Union has an obligation to lead the worldwide debate on a new growth model, based on new methods of production and consumption. This must be a model that does not make economic growth and social wellbeing dependent on the intensive use of resources. Gothenburg is the appropriate setting to open this worldwide debate. It is not only absolutely ridiculous that the 15 Heads of State should dedicate themselves to contemplating the European Union' s navel a few months away from a World Summit, which is being held with the aim of putting this model of global development into perspective; it would also be a complete waste of time. In these times of globalisation, we need European policies and targets for sustainable development that are designed to support and strengthen worldwide policies and targets for sustainable development. It is to be hoped that in Gothenburg, people will be focussing on Johannesburg...
2) The Gothenburg Council must give a political commitment, with clearly defined targets and actions, to correct the lack of sustainability in the European Union.
Gothenburg must be geared towards action, with clearly defined targets and timetables. I therefore hope that the Council adopts the following targets:
a 30% reduction from 1990 levels of European greenhouse gas emissions by 2020;
the elimination of subsidies for the production and consumption of fossil fuels by 2010;
in 2010, alternative fuels must represent more than 7% of all fuels used in road transport and, in 2020, this proportion must rise to more than 20%;
to implement, by 2004, the new Community policy for chemical products and ensure, by 2020, that all chemical products that are harmful to the environment and to human health are completely eradicated;
to adopt, before the end of 2001, a plan covering agricultural and health policies, to break down human resistance to antibiotics.
to fully stop the depletion of biodiversity by 2010;
to adopt legislation on allocating environmental responsibility by 2003;
to promote public road transport and rail and maritime transport so that, by 2010, levels of road transport use are lower than 1998 levels;
to encourage the use of renewable energy sources, with a view to achieving targets of 12% of energy coming from renewable sources by 2010, and 50% by 2040.
3) The Gothenburg Council must launch the bases for the 'greening' of the European Union' s common policies.
There is little point in defining more ecological targets if policies, especially common policies, which are the means of achieving these targets, are inadequate. It is, therefore, crucial that the Council indicates 'when and how' the European Union' s common policies that lack sustainability will be reformed, starting, of course, with the common agricultural policy, and covering the fisheries, transport and energy policies too, as well as the rules for allocating sums from the Structural Funds and the Cohesion Funds.
. (IT) After years of exasperating stagnation, the Union has, for some months, been progressing at an increasingly frenetic rate with which the citizens cannot keep up. Indeed, it is difficult for them to follow all the stages which have characterised the development of the Union recently: the signing of the Treaty of Nice against the backdrop of the general discontent and the urban guerrilla warfare sparked off by the anti-globalisation movements, the 'Convention' which drew up the Charter of Fundamental Rights, the 'fundamentalists' who want to incorporate it into a European Constitution, the proposals currently being discussed to use the 'convention' method again for the institutional reforms and so on and so forth
These are all steps which are difficult for the citizens to follow. They cannot understand why progress is speeding up in some matters while it is infuriatingly slow in the issues that affect them directly: indeed, the absence of a European economic project, continuing unemployment, the likely weakness of the euro and lack of food safety are only some of the many issues which concern and perplex the citizens.
We would like to see the current elements of the Community acquis implemented first, and then a broader debate held with the citizens of the Union in order to clear up doubts and allay fears before we move on to new institutional phases.
This is why we have abstained in the vote.
. (FI) Besides the fact that I voted for the communication on the Gothenburg European Council meeting, I would like to state the following as my explanation of vote:
For the first time, environmental issues are the main issue before the European Council this week in Gothenburg. The strategy of sustainable development will create a real content for the Union' s policy, particularly by uniting the economy, employment and the environment. This is an important step in the development of the EU in becoming a responsible player also in international cooperation, a good example of which is the visible defence of the Kyoto Agreement. It must be ensured that the strategy for sustainable development will not be overshadowed by other issues at the summit.
In Gothenburg, the leaders of the EU must do their utmost to change the negative decision on Kyoto made by the US. As the US National Academy of Sciences agrees on the necessity of the agreement, the Bush administration should not have a problem returning to the ranks of responsible states.
Serious consideration must be given to the Irish decision to vote against ratification of the Treaty of Nice. We must reassess the way the Union works and increase openness. When, according to researchers in the field, not even the Heads of State who took part in the negotiations are fully aware of the consequences of the Treaty of Nice, we might ask ourselves whether it is possible to reach a sensible decision on this issue at all.
Every support must now be given to an open preparation model as the forthcoming reform of the Union gets underway. Citizens must be able to follow what is happening in the Union and the institutional reform cannot be made an exception to this principle.
The reactions to the result of the Irish referendum of many leading European figures who were directly involved in drafting the Treaty of Nice or who are now playing up to it sycophantically make it quite clear that the type of Europe depicted in that treaty is based on total lack of respect for the people of Europe. In a sign of complete disregard for the dignity of the people, even before knowing the final result of the vote in which the Irish people expressed their views, Commissioner Verheugen dared to make the peremptory statement in relation to Ljubljana that an 'Irish veto' would in no way prevent the enlargement of the European Union as provided for in the Treaty of Nice.
Still on the subject of commissioners, the sight of Mr Barnier shamelessly pretending to speak for the Irish people and learnedly explaining to the readers of Le Figaro on 11 June the three reasons for the Irish 'no' vote, which, according to him, have nothing to do with the Treaty of Nice, reflects the same total disregard for the sovereignty of nations. The Irish, who very scrupulously respect their Constitution, are the only Europeans to have had the privilege of being able to express an opinion on Nice in the most democratic way possible, i.e. by referendum. That meant they had the benefit of a real national debate on the content and implications of that treaty. Nonetheless, Mr Barnier declared that 'the Treaty of Nice itself was not at issue in the Irish vote' ...
Mr Védrine, caught up in the system after initially opposing the draft treaty, now rises pathetically to its defence, accusing the Irish of having succumbed to a kind of withdrawal instinct. Mr Moscovici is broadening the debate by welcoming the absence of a referendum in France: he dismissed this eminently democratic procedure by which the sovereign people are asked to state their views as a 'pretext offering the coalition of 'noes' an opportunity to speak out against Europe' . As for the Foreign Ministers' Council, since 11 June it has dismissed any possibility of renegotiating the Treaty of Nice to take account of the clearly expressed wishes of the Irish people.
This kind of stance very much gives the image of a Europe that despises its own peoples and is resolutely opposed to democracy; a Europe that is being built in a deliberately abstruse manner so as to be immune to the wishes or scrutiny of the people.
To pretend now that the Irish 'no' to Nice prevents enlargement is a nonsense. It is the Treaty of Nice that creates the problem here. On the contrary, thanks to the Irish vote, it is now possible, as Philippe de Villiers has proposed, to proceed with enlargement without confiscating national sovereignties. This can be done on the one hand by abandoning the supranational part of the treaty and including its annexed provisions on enlargement in future accession treaties, and on the other hand by enabling the candidate countries to join the European Union immediately, without the need for a supplementary treaty, by offering them accession to the intergovernmental part of the treaty as it stands.
I have voted against paragraphs 30 and 31 of the resolution ahead of the European Council in Gothenburg.
As I have stated many times before, I am against a common European defence capability and increased military expenditure.
However, I share the view expressed in paragraph 32.
. Madam President, I very much look forward to the outcome of the Göteborg European Council. It marks the end of an impressive presidency by the Swedish Government and I congratulate my Swedish colleagues.
The Göteborg meeting of the Heads of State and Government will primarily be about enlargement. The most important issue for this summit is to achieve a breakthrough in the enlargement negotiations. The challenge for Europe in the 1980s was to build a single market. The challenge in the 1990s was to create a single currency. The challenge at the beginning of this millennium is to enlarge the EU in a way that creates stability, peace and prosperity for all.
Enlargement is crucial for increasing trade, employment and prosperity for all, for helping to improve environmental standards and reducing cross-border pollution, for promoting effective cooperation in the fight against crime and drugs, for improving minority rights, and for enhancing peace, democracy and stability in Europe. This is an important message to take to our citizens in the European Union, who should be aware of the advantages and consequences of enlargement.
I very much hope that this Summit also makes strong progress on the issue of the environment. Environmental issues are a top priority for our citizens across the European Union. We need to prioritise limiting climate changes and take clear leadership in global cooperation. We also need to agree on working towards concrete goals for the use of clean energy sources, a sustainable transport system, tackling threats to public health and improving our use of natural resources.
To make Europe truly a people's Europe, we must "green up" our act and look closely at an innovative strategy for sustainable development. Furthermore, we must tell people about the biggest challenge currently facing the European Union and its citizens, namely enlargement. For far too long we have not told them this story, and it is high time we let them know. After all, it is a good story to tell.
Recommendation for second reading by Mr Davies (A5-0187/2001)
Madam President, I was happy to vote for the directive on ozone. As we know, ozone, in itself, is activated oxygen: a healthy thing. What, I regret to say, is not healthy is destroying part of the protective layer of ozone which is in the air, causing an increase in radiation from the sun and the climate change that we all fear. If this should happen, as we are well aware, that would be harmful - as it already is - to all the citizens but, especially, since it is mainly a question of the air we breathe, to the elderly, many of whom suffer from respiratory problems. I therefore hope that the European Union will genuinely continue to work to combat air pollution.
Madam President, Mr Fatuzzo rightly referred to the risks of ozone to older people, but I would like to speak of young people. For it is young people who are the main victims. In fact, as you are well aware, if we do nothing about the greenhouse effect and the hole in the ozone layer it is the young, the new generations, who will be most at risk. So I too welcome this directive and I hope that young Europeans will indeed derive real benefit from it. That, at least, is what we hope and what we wanted to express through our vote.
Recommendation for second reading by Mrs Redondo Jiménez (A5-0179/2001)
Madam President, Mrs Redondo Jiménez has tabled a document which seeks to protect the European Union's forests against fire and pollution. Many pensioners and elderly people who are members of the Pensioners' Party, of which I have the honour of being the representative to Parliament, tell me that they have free time and would like to be useful, to do something to help society. Therefore, I propose to Parliament that the next guidelines laid down on this subject should provide for elderly volunteers who are available to be used to go into the forests and woods and to act as watchmen in order to prevent fires, particularly those fires started maliciously which are a scourge on the whole of our verdant Europe.
Madam President, it is our young people who spend most time in our forests, going camping, doing summer courses, taking part in boy scout ventures: out of our entire population they are the ones who have the most contact with the European forests. What is more, our community service volunteers carry out forestry operations precisely in order to restore an ecosystem which is in danger of being lost or, at any rate, spoilt. I am speaking on behalf of a great many young people who are members of and vote for the Radical Party, and I say to them that this is an important area of activity for Europe, and I see this directive, Mrs Redondo Jiménez' report, as supporting young people's endeavours.
Harbour report (A5-0202/2001)
Madam President, it would be difficult to deny that the people who spend most time watching television - one of the objectives of the Mr Harbour's report - are the elderly. Therefore, I welcome the fact that, with this directive, the European Union is starting to realise that it needs to do something about the programmes broadcast on television as well. I feel that it would be appropriate if, without introducing unwanted censorship, cultural programmes were also to be made which would be educational for viewers and serve the community as a whole, so that we had something to watch other than violent films and spectacles which do nothing but destroy the values that the elderly still have but which young people, I regret to say, have lost.
Madam President, it may well be that the issue concerns the elderly as well, but it is extremely important in terms of young people and, above all, children. We know how many children watch television and how often they watch it alone, without parental supervision, without, that is, the filter provided by the family, or maybe not the family, given that the statistics show that many children are born out of wedlock. From this point of view, therefore, the Harbour report is important, and I am saying this precisely on behalf of the young people of our continent, on behalf of the many young people who approach us and tell us to concern ourselves with broadcasts - not to mention the conflicts of interests and monopolies which have been discussed so often in recent days - and I would add that it is important precisely for young people and children that the European Union legislates on this matter.
Lulling report (A5-0181/2001)
Madam President, the explanatory statement on page 11 of Mrs Lulling's report declares that the information required from the companies who draw up these statistics must include information on the pension funds to which the employees of the company subscribe. However, I regret to say that the attached form, which I have read, does not contain the most important, useful, relevant question that these companies should be asked. What is the question that must be asked regarding these companies' pension funds? It is this, of course, Madam President: are the pensioners drawing pensions from these funds satisfied with their pensions? Because, if not, something needs to change.
Madam President, who is it that deals with statistics in the companies? Usually young graduates, young people who have been taken on in these companies and who come from universities that indeed teach statistics. The part of Mrs Lulling's report which relates to young people is therefore important. I cannot stress this enough and I would like to say that we voted for the text.
Torres Marques report (A5-0149/2001)
Madam President, this report tackles the issue of simplifying invoices. Here too, at last, is an attempt to improve the regulation of electronic signatures on invoices. I am for the use of electronic signatures, but I feel that we should work towards introducing them in votes where a signature is required as well. As you know, there are national referendums, and there are proposals for national legislation which are signed by the citizens. They have to be signed by a certain number of people, for example 500 thousand citizens. They could sign these directly democratic requests - these referendums and proposals for national legislation - electronically as well. This would be a sign of greater democracy in the nations of Europe.
Madam President, I agree fully with what Mr Fatuzzo has said. We Radicals are also fighting in Italy for the use of electronic signatures to be extended and authorised, in view of the catastrophic performance at the last Italian elections, in which voting continued until 5 o'clock in the morning in some centres whereas the elections should have closed at 10 o'clock at night. I would also stress that it is precisely these young research scientists, who have taken over the world in recent years with new technologies - consider the average age of Java or even Microsoft programmers and of the creators of all these new technologies - who have ensured that the world of young people is the first to be concerned with the development of information technology and applied technologies. In this respect, I can only congratulate the rapporteur on this report, for the subject is of great interest to many young people who vote for the Radical Party.
Miller report (A5-0194/2001)
. I wholeheartedly support this report by my Socialist colleague Helena Torres Marques which aims to ease the administrative burden on businesses trading across countries. It replaces 15 different national rules governing VAT invoices with one simple set of rules. This demonstrates yet again Europe's commitment to create an environment for entrepreneurs and businesses to flourish across the EU.
Different rules for VAT invoices in EU Member States often hinder many businesses, particularly small and medium-sized companies. Not only does this proposal replace national rules for VAT invoices with one set of rules, but it also covers electronic invoicing and there is provision for the use of advanced electronic signatures. By introducing uniform measures in business transactions across Europe, small companies will gain confidence in trading, not just across Britain, but right across the European Single Market.
The Single Market is essential for jobs in the North West of Britain. Nearly 40% of small and medium-sized business enterprises in the region have trading links with other EU Member States. As a member of the European Single Market, they will have access to over 370 million potential customers - over 6 times more than in Britain alone.
I and my Labour colleagues are determined to make the Single Market work for British business. By giving businesses from Bury to Blackburn the confidence to reach into these markets, this measure will contribute to this aim and will increase trade, growth and employment across the North West.
Madam President, I abstained in the vote on this document. It is an abstention which expresses my desire for what is a dream for many European workers to become reality. This document enables those who so desire - and that is a good thing - to have the right as employees of the European Commission to retire at 50 years old, providing that they have paid 10 years of contributions, and to receive an allowance of 60% of their last basic salary. Of course, I am happy for them, but I would prefer it - and this is why I abstained - if we could say the same thing to all the workers of Europe as well, who, in all our States, are told, "You will have to work until you are 65 or 70 years old and for at least 30, 35 or 40 years, and the most you will be able receive is 40 or 50% of your retirement pension".
Madam President, Mr Miller's report is important primarily as regards the entry of many young people at the bottom grade, who leave the world of studying for the world of work and become part of the European civil service in the Community. It is therefore on these young officials that I wish to focus, for this progress towards the future pension mentioned by Mr Fatuzzo is, of course, linked to a career which starts at the youngest age at which is possible to join the Union's staff. And it is of these young officials that I was thinking when I voted for the Miller report, voting for an improvement, in the context of the Kinnock reform, in the terms and conditions of the officials and other employees of the European Union as well.
Of course we are in favour of allowing officials and temporary servants of the political groups to take early retirement, if they so wish, under the terms set out in the proposal.
But at the same time we cannot endorse the justification for these measures, namely to create an additional 1254 posts without incurring any additional expenditure.
We cannot help feeling suspicious about the way these posts are to be filled, given that it will be mainly by 'redeployment' and 'rationalisation' rather than recruitment.
And the fact that the expected 600 departures will be offset by only 258 new recruits certainly implies that the authors of this proposal are looking mainly to increase the workload on the remaining staff.
That is why we abstained on this report.
Brok report (A5-0207/2001)
Madam President, I am extremely happy that progress is being made in the dialogue and cooperation between the European Union and the ASEM States, that is Brunei, China, Indonesia, Japan, Korea, Malaysia, the Philippines, Singapore, Thailand and Vietnam, which also concern other very important groups of States in the area such as India, Pakistan, Australia and New Zealand. I voted for this cooperation, but I call - and I am very happy to do so in this explanation of vote - upon the representatives of the European Union and these States to decide together, in these agreements, exchanges and meetings, upon the best way to tackle and resolve the problems of the elderly people of Europe and of the Far East.
Madam President, Mr Dupuis was initially the rapporteur of this report but, unfortunately, he had to give up because his approach - which was, in my opinion, in line with Parliament's recommendations and rightly focused on the serious violations of human rights in those areas, in certain countries in particular - was not taken up by the committee responsible. We Radicals therefore abstained in the vote on a text with which we partly disagreed, precisely because it originated from a proposal by Mr Dupuis.
Having said that, Madam President, if there is an area, a context in which the dimension of young people is essential, it is the new recruits of Asia: it is they who may be able to take over from the old generation of Mandarins, those many elderly people who are unfortunately in command of these countries which are often run by dictatorships. I place my trust in those young people and I hope that the European Union will do the same. Make way for the young people of those countries!
Fourtou report (A5-0186/2001)
The resolution tabled on the relations between the states of the European Union and Asia (the 'ASEM process' ) has one positive aspect. It confirms that the importance formally attached to human and democratic rights must not remain a dead letter, that the progress achieved (or not) in this field must be assessed at regular intervals and that political consequences must be drawn from these findings. It also calls for strengthening the inter-parliamentary process, so that the governments and heads of enterprise do not have a monopoly over the Asia-Europe 'dialogue', by involving the elected institutions. All this could help us strengthen the impact of independent and cooperative intervention by the social movements and the citizens of Europe and Asia.
Yet the resolution also has a very negative aspect. Paragraph 26, which called for respect for the ILO agreements on trade union rights and workers' rights, has been deleted. 'Migratory flows' are once again associated, in the same sentence, with 'transnational crime' and 'terrorism' . The resolution also wants to impose, as a 'priority' , respect for the 'world trade order' , in other words, submission to the dictatorship of the WTO and neo-liberal dogmas. In that spirit, it highlights the 'central role' that is to be devolved to the 'Asian-Europe Business Forum' .
I therefore abstain on this resolution.
Madam President, I am, of course, in favour of banning the use of silicone in breast implants. Last week, Madam President - if you will pardon this aside - I mentioned this document to my daughter, Cristina, who, moreover, was a runner-up in the Miss Italy competition, and I said to her: "I am totally against the use of silicone implants, particularly for women. You don't use them, do you?" "What are you saying?" she replied. "I would never use silicone breast implants because I have absolutely no need of them. Are you saying I have to come to Strasbourg to inform all the MEPs to whom you will relate this conversation that I am fine just as I am, au naturel, without any operations?" And that is why I did not bring her to Strasbourg with my mother, my sister and my wife.
If I may say so, Madam President, it is our loss, for, in addition to being very beautiful, Mr Fatuzzo's daughter is also very nice and her absence is therefore a great loss to this Chamber or, at any rate, to Parliament.
By way of conclusion, Madam President, I would like to thank you for putting up with this little aside and say that, as far as silicone breast implants are concerned, if there is one category for which it is imperative that we introduce preventive measures to combat the risks engendered by breast implants - the sometimes negative effects of which in the field of health are, in spite of everything, still not well-known - it is precisely the category of young girls who, at 15 or 16 years old maybe, compare themselves with the women they see on various television programmes and attempt to improve their appearance by having, even at that tender age, a breast implant operation. In this sense, therefore, the category of young people is particularly concerned, and the text we have adopted today must be addressed first and foremost to them.
. The Greens/EFA Group welcomes this report by Mrs Fourtou on Silicone Implants as a step forward in aiming to improve both the availability of information to those considering such implants and in the follow-up of the potential impact on their health.
This report is also valuable in that it stems directly from the action of citizens bringing the issue to Parliament' s Committee on Petitions - an opportunity available to anyone in the EU where they have concerns about EU legislation and its implementation, or the lack of such legislation.
The petitioners were people concerned, often directly, about the harmful impact of silicone implants for their health. They spoke movingly to the Committee, research was commissioned via STOA, and this report reflects the outcome.
My Group welcomes the recommendation for further, more specific research. We also welcome the recommendation for a minimum age for such surgical intervention. It is of great concern to us that many young women feel the need to resort to cosmetic surgery in the search for a more perfect body in order to feel that they fit in to society, rather than society being willing to readily accept people, whatever their size and shape.
There is a need in a number of member states for cosmetic surgery, particularly that offered privately, to be effectively regulated and for all patients to be given full information. The patient register is an important proposal as it will help in future research but also to reach women who may be felt to be at risk in the event of any future problem with a particular implant.
I trust that the Commission communication will include the recommendations of this House.
. (NL) Manufacturers have found a market amongst women who have had to have a breast removed after contracting breast cancer. By using silicones it is possible to improve their physical appearance. The problem is that after five years, half these breast prostheses start to leak and after 20 years, it is over 95%. Toxins enter the women' s bodies and can cause inflammation, attack the auto-immune system and damage the connective tissue. In the circumstances, it is better to stop using the silicone implants and to focus on developing alternatives. France has now banned the implants, but other Member States are wavering and indecisive. I agree with those who submitted the petitions that silicone breast implants should not be used until they have been proved not to be harmful. The rapporteur' s solution, which is to improve information and registration, is certainly a step in the right direction in that it might reduce the number of victims, but it is inadequate because it means that there will be more victims even in the future. It is still vital to give women better protection against the manufacturers and make sure they do not sacrifice their health for the sake of appearance.
I have voted against the proposal.
The European Parliament has once again failed to establish the limits of the EU' s responsibilities and the Member States' areas of competence. The EU must concentrate on its core areas and main tasks. This focus should be even clearer since the Irish people' s rejection of the Treaty of Nice in a referendum on 7 June.
The report before us concerns silicon implants, with proposals for rules, regulations, an age limit of 18 for breast implants for cosmetic reasons and the establishment of a European patient register.
It should be clear that this is not an issue to be decided at European level and that it has nothing to do with the main task of the European cooperation project, i.e. to promote peace in our part of the world.
If nobody else wishes to speak, the sitting is suspended.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
Working time in mobile road-transport activities
The next item is the recommendation by Mr Hughes, on behalf of the Committee on Employment and Social Affairs (A5-0196/2001), for second reading on the Council Common Position for adopting a European Parliament and Council Directive on the organisation of the working time of persons whose occupation is the performance of mobile road-transport activities [5919/1/2001 - C5-0134/2001 - 1998/0319(COD)].
Mr President, our ongoing work on working time goes back to the 1993 Directive, which excluded approximately six million workers in total, some 5 million of whom were working in the various transport sectors. Last year's overhaul of the directive brought all rail workers, non-mobile workers in the other transport sectors, offshore workers and doctors in training under the directive's scope. Furthermore, separate agreements have been reached in the maritime and aviation sectors.
This proposal on road transport thus seeks to close one of the last remaining gaps, but even so it will not cover all drivers. As it stands, it will only apply to workers covered by Regulation No 3820/85 and will therefore leave out a number of categories of workers, including workers driving vehicles of less than 3.5 tonnes, regular urban transport drivers, taxi drivers and drivers of vehicles carrying no more than nine passengers.
Amendment No 5, from the Committee on Employment and Social Affairs, seeks an early revision of the regulation in order to include these workers. Even more serious, however, is the possibility left open in the common position, namely that the self-employed might be permanently excluded from this directive. The original 1993 directive applies to employees, but this proposal has two legal bases: Article 137 covers occupational health and safety, while Article 71 covers operational safety. It therefore applies to the self-employed, and rightly so. We cannot exclude the self-employed. If it is dangerous to a driver's health and safety, and to road safety more generally, for an employed driver to work long hours, is it not just as dangerous for a self-employed worker? The answer to that, of course, is that it must be.
When a lorry fills your rear-view mirror, are you going to wonder whether that driver is employed and rested, or self-employed and potentially tired and dangerous? So inclusion of all drivers is important, both on occupational health and safety grounds and on operational safety grounds.
But there is also a third important element: that of ensuring fair competition between the various modes of transport. The rail sector is currently covered by the 1993 directive, but road is not covered by anything approaching a similar regime. If we are serious about promoting a transfer of freight traffic from road to rail, with all of the environmental benefits that this can bring, then this too is a very important consideration.
My proposed compromise on this point is the same as the Commission's revised opinion following our first reading. In Amendment No 4, I propose an extra three-year transition for the self-employed, and then their automatic inclusion. However, even this poses difficulties. Even a temporary exclusion might open up the possibility of imaginative new forms of false self-employment and of collective arrangements being dismantled by unscrupulous employers. That is why the Committee on Employment and Social Affairs has also proposed a tighter definition of what a self-employed driver actually is in Amendment No 10. Those not meeting the criteria listed therein would be subject to the same rights and obligations under the directive as employees.
These are some of the important points in the proposal, but others include the definitions of working time and stand-by duty. The common position is so vague on these issues that there is little point in trying to limit working time on that basis. We have, therefore, proposed a return to the definition in the Commission's revised opinion in Amendment No 6. In Amendment No 15 we propose that the reference period for calculating the average 48-hour week be limited to arrangements set in place as a result of collective agreements. I proposed to the Committee on Employment and Social Affairs that a driver should receive prior notice of commencement of a period of availability 24 hours in advance. That did not get the support I would have liked in committee, and I would therefore recommend to the House that the compromise proposed by Mrs Lynne in Amendment No 24 of 12 hours' prior notice should be supported.
In Amendment No 14 I propose that night work be limited to 8 hours with a possible temporary extension to 10 hours, so long as the 8-hour average is achieved over a reference period to be agreed after consultation with the social partners. The human being is not a nocturnal animal and research demonstrates that the risks of accidents to health and safety are highest as a result of night work. Therefore, that is also an important point.
In conclusion, the key element is that of the inclusion of the self-employed. I hope transport ministers will be persuaded to agree to it, otherwise this whole package might be rejected. They would be to blame if that were to occur, and I hope we can work together to make sure that we put this piece of the jigsaw puzzle in place as soon as possible.
Mr President, we support this directive. I will not deny that there was a lengthy debate about specific points. The most important bone of contention in our group was the inclusion of the self-employed. The majority of the group supported that view, but even so, unlike the discussions at first reading, where the Commission and Parliament agreed that the self-employed should be included, the debate was much more difficult this time. However, the majority of the group was, as I said, in favour of including the self-employed. Why? Firstly because the self-employed, like any other workers, are obviously entitled to health and safety at work. Secondly, competition. It is not right for businesses, whether independent or working with employees, to compete with each other on working hours, as is the case with the Common Position of the Council and the Commission. A third reason - probably the matter on which the public is rightly most sensitive - is that many regrettable accidents occur, very often due to the fact that people have to work far too many hours and there is too little control. What is more, the control is made even more difficult by tachographs being tampered with. This has a human cost, whether to tourists travelling south or motorists forced off the road by a lorry driver who has fallen asleep at the wheel. I believe it is our duty to adopt a regulation on this at European level. That does not mean it is not still open to discussion.
The PPE-DE Group will not be supporting two of the points. Firstly, according to the text discussed in the Commission, employees are to be informed twelve hours or a specified number of hours beforehand and before the end of the previous shift of the start and length of their period of availability. We shall not be supporting that because we believe that the unpredictability of traffic flows makes it really too difficult to organise.
The second point is that according to Amendment No 8, employers should count the time a non-driving worker spends sitting next to the driver whilst the vehicle is in motion as working hours. We agree with the Commission that that should continue to be counted as a period of availability and not as working hours.
Mr President, Commissioner, I will start by saying that our Group warmly supports all the arguments and all the amendments which the rapporteur, Mr Hughes, has produced for this second reading.
I am going to take this opportunity to highlight the problem of independent workers, because I believe that the good intentions on the health and safety of mobile workers, which the Commission and the Council are boasting of, may have horrendous effects if obstacles continue to be placed in the way of including independent workers in the Directive.
It is a fact, ladies and gentlemen, and not an opinion, that the three basic principles put forward to justify the need for the Directive - the health and safety of workers, road safety and fair competition - are mere words if we exclude independent workers. It could even be said that the health and safety of the majority of workers in countries such as mine, who are self-employed, are not of the least concern to us if we exclude them from this Directive.
The Council has the opportunity to avoid responsibility for situations such as those which arise in my country, where more than 400 drivers lose their lives every year, without distinguishing between self-employed and salaried workers. This figure is increasing by 20% per year. Why are we only going to take account of the risk facing a minority of these drivers? 'Are the self-employed not people?' , as Mrs Smet asked. Of course they are. Why forget about the majority? Do those drivers and citizens who use the roads not face identical risks?
Let us be serious. If we really want road safety and the health and safety of workers, it makes little difference whether they are self-employed or salaried. Independent workers are not another race. In fact, they have more work to do than the salaried workers. They have to look after their lorries, their businesses, they have to load and unload, adding these tasks to their maximum hours, while salaried workers deduct all of this from their maximum hours.
As if this argument were not enough, ladies and gentlemen, and if we want to consider the question of free competition, of fair competition, please bear in mind that salaried drivers are going to spend fewer hours driving, the lorries they drive are going to make shorter daily trips and they will arrive later at their destinations. How competitive are those companies going to be in comparison with those companies whose conditions are much tougher and much less economically burdensome? So our conclusion is that excluding self-employed workers is going to have horrendous effects for these workers and also for the sector.
For all of these reasons, we urge the Council to add to the effort that it has already made and include independent workers, if it truly - and this is not pure rhetoric - wishes to protect the health and safety of all drivers, increase road safety, promote fair competition at Community level and not destroy the sector. It should do so if it wants to protect jobs and companies and, if it wants, in summary, the directive that we deserve in the 21st Century.
Mr President, Commissioner, ladies and gentlemen, the liberal group is not very happy with the rapporteur' s proposals. Firstly, because they contain legislation which is not workable in practice and harms the competitiveness of self-employed drivers. Secondly, because compliance with the rules cannot be monitored or enforced. They are therefore unnecessary, and the liberal group is always opposed to such legislation. Thirdly, there is sufficient national legislation. Even the Common Position is giving this due consideration. And if there is any legislation required at all, then the majority of my group are satisfied with the common position. The transport sector consists of a few major businesses, and their employees must be given sound working conditions. It is in the interest of the internal market that a European framework be created for that purpose. But the transport sector also consists of many small, self-employed drivers. They are independent businesses with one or two lorries which service a vital segment of the market. They must be able to do their work, their businesses must be profitable and their services competitive, and they must not be bogged down by unnecessary red-tape and legislation. One of our major objections is therefore to the proposal that self-employed drivers will need to comply with this legislation in three years' time. It would be preferable to see what the proposals bring and only then to consider whether self-employed drivers should adopt this framework or whether separate regulation is required.
As for night work, we agree on the times as described in national legislation, for they offer plenty of flexibility. However, the period of availability is creating problems for us. Here too, we would like to take a pragmatic approach. Drivers often face unforeseen hold-ups, as a result of which they need to have more frequent breaks to eat, for example. There are other reasons for long delays. If all that were to be included in working time, the driver would very soon reach the maximum limit, as a result of which productivity would decline unnecessarily. That has little to do with health and safety.
Finally, the definition of working time is far too detailed. Here too, the liberal group has chosen to subscribe to the common position. You will gather from my speech that there are a few additional aspects which I have not mentioned. I cannot explain those rules to the voter. The liberal group will be voting against the relevant amendments and in favour of the common position.
Mr President, Mr Hughes, Commissioner, in my view, this directive on the organisation of the working time of drivers is of strategic importance. Many overlook the fact that we are dealing with a road-transport sector which is highly fragmented and under pressure from shippers: there are many small businesses and a few large ones. Those large ones employ staff and the small ones do not.
Against the background of liberalisation and cabotage, we are dealing with an international issue which requires international solutions. The price competition is cut-throat, not only in the road-transport sector but also between the different modalities. That was mentioned a moment ago. This results in, inter alia, the subcontracting of both wheels (lorries) and drivers on a large scale.
This also leads to cowboy pricing, if I can refer to it that way. One might say - and this is not the first time I am saying this - that the sector is diseased up to a certain point. This also leads to a social rat race and to the evasion of social duties. It affects working times and working conditions and puts pressure on wages. The sector is repeatedly up to new tricks. That would not be the first one. We have already closed the Willy Betz loophole. We now have to face the fact that more drivers are becoming self-employed, and the pseudo self-employed in particular have a role to play.
This whole development is detrimental to the sector, the environment (for cheap transport generates more transport), safety and society. For that reason, we believe that this gap must be closed. We have already closed the Willy Betz loophole for Eastern European drivers by means of licensing. In this case, we will close the loopholes not only by involving the pseudo self-employed, but also the self-employed as far as driving times are concerned.
In other words, we very much applaud the fact that everyone, both the employed and self-employed, must remain within those 48 hours. In addition, I believe the entire definition of pseudo self-employed to be of major strategic importance, and I should like to congratulate the rapporteur on this very sound approach. The codecision procedure requires our Parliament to form a united front during the negotiations.
Mr President, my group shares the same opinion as most other groups, i.e. that this is a good report and that it is high time we had working time regulations which also apply to road transport. This has been a relatively long time coming.
Last time we discussed additional groups - at that time it was a question of doctors and a number of other groups - there was a similar discussion, but drivers were not included. It is very good that this category is now being covered. Our group also believes that it is obviously necessary to put employees and drivers on an equal footing. We are fairly sure that if this is not done, less scrupulous haulage companies will organise themselves in such a way as to be able to exploit technically self-employed drivers who are in fact a kind of employee. We do not want this sort of cheating in the industry.
Our group has tabled two amendments. We will support all of Mr Hughes' proposals, but on one point we would like to proceed a little faster. We believe that the transposition period of three years is unnecessary. Firstly, the industry has known for a long time that changes would be introduced, so they have had time to adapt. Secondly, there is a point of view which has been under-emphasised, namely regard for other road-users. It can be said that the requirement for a transposition period is one way of taking the industry into account, but it certainly gives no regard to other road-users. Mr Hughes also admitted that the new regulations might lead to considerable problems, even with a transposition period. We therefore believe that it is as well to bite the bullet and implement the provisions without a transposition period. This is particularly important with regard to regulations on working time concerning night work and other activities which may represent a danger to road safety.
We support the proposal as it stands, with Amendments 25 and 26 at the end, requiring the transposition period to be removed from the proposal.
Mr President, overall, we feel that the rapporteur's good work deals exhaustively with the issue. However, we would like to comment on the proposal regarding the definite inclusion of the self-employed.
We feel that it would be appropriate to include the self-employed in the new directive from the start. The Council's caution on the matter is quite understandable, but we nevertheless feel that instructing the Commission to assess, subsequently and with no time restriction, the consequences of excluding the self-employed today, would serve merely to postpone the realisation that it is necessary to include them.
In fact, it is not just the issue of second drivers which needs to be addressed more exhaustively - it is, moreover, dealt with in Member States' national contract legislation - but above all that of self-employed drivers, including those who have only one vehicle or, in any case, consistently drive one of the vehicles they possess.
There are various different causes which have a bearing on the matter. Often, when a self-employed driver purchases a vehicle, he is bound to pay for it in somewhat burdensome instalments. In order to meet the payments, he is forced to increase his workload. Another contributing cause is the just-in-time method which companies, having usually reduced their storage capacities, adopt in order to maintain continuous production, a method, that is, which requires them to produce a continual, regular supply of materials to be worked upon. Often, the combination of these two causes leads self-employed workers to neglect their health, not to take sufficient rest periods for their safety and, consequently, to create the conditions for potential harm to their or others' safety.
Apart from anything else, definitively regulating the working hours of self-employed drivers as well is certainly a way of consolidating conditions of fair competition over the entire sector on Community territory and, at the same time, increasing the necessary safety measures.
Mr President, Mrs Smet referred to the fact that a majority in the PPE-DE Group were in favour of including the self-employed. I am sure that is true. But I am sure she would also agree that there is a significant minority who take a completely opposite view. This morning I chaired a press conference here on the subject of burdens on business. I was joined on the platform by colleagues from Austria, Finland and Sweden - Members from other countries would have come if they could have - who much shared the views which I will now share with the House.
Since the publication of the Hughes report, I have been personally bombarded with complaints from the UK Removers' Association, the Confederation of Passenger Transport, the Road Haulage Association, the Freight Transport Association and the International Road Transport Union, as well as small local haulage companies and self-employed lorry drivers. They are united in their horror at amendments that would put UK operators out of business, and in their amazement that these proposals are coming from a UK MEP.
There is no evidence that self-employed lorry drivers, who rely on their own health and, on the safety of their vehicles for their day-to-day business existence, are in need of more EU legislation to make them more safe. There is no evidence that Member States, when they agreed the common position, were unmindful of their health and safety responsibilities. There is no requirement on Parliament to tighten up this legislation now.
The rapporteur's amendments would lead to lower earnings for professional drivers, increase road congestion and pollution and raise transport costs. Given that UK hauliers are already paying the highest fuel taxes in the world, these proposals would be the last straw for many in the UK road haulage industry. They also show no understanding of the needs of the industry, or its employees. These last three sentences are not my words. They are the words of the UK Road Haulage Association. UK Conservative MEPs will be rejecting all the Hughes amendments. We shall not be alone.
Mr President, ladies and gentlemen, regulated working times mean better protection for workers. There is hardly a sector in which this is more pertinent than the transport sector. I should like to reiterate the objective of this directive. Article 1 states that the purpose of the directive is to provide better protection for the safety and health of drivers, improve road safety and bring about more harmonised conditions of competition. I think that the common position does not do this justice; in fact, it even contains a number of inherent contradictions. Our rapporteur has made proposals which make a sensible contribution to transport policy and environmental policy over and above this.
I should like to raise three points on which we disagree with the Council. The most important point - as already mentioned - is to include self-employed drivers. You are wrong, Mr Bushill-Matthews, to say that self-employed drivers and haulage companies are all opposed to Stephen Hughes' proposal. A whole series of companies has readily recognised that the competition will be ruinous if self-employed drivers are not included. Allow me to reiterate the consequences: if the one-third of the 3.5 million truck drivers who are self-employed are excluded, we shall see thousands of drivers turned into unwilling, bogus self-employed drivers overnight. I cannot believe that they will agree to this.
The second point on which we disagree is night work: we should remember that most serious accidents on European roads are caused not by technical faults but by overtired drivers, which is why we think that eight hours is long enough at the wheel.
My third point concerns standby duty, i.e. the time during which drivers must be ready to take up work. We think that flexible working times should be in the interest of both sides, i.e. the employer or haulier and the employee, which is why we feel that a day's notice is a sensible solution. However, Mrs Smet, this calls for intelligent logistics. We cannot simply allow the current method, the current practice of shifting stock on to the road at the expense of the truck drivers' standby duty, to continue. We need a reasonable, new, practical solution and I think that is precisely what Stephen Hughes gives us in his report.
Mr President, I congratulate Stephen Hughes on his report. I believe that we have to have a level playing field for hauliers across the EU, because they travel across borders all the time. We are very concerned that some hauliers will be able to undercut their counterparts from other Member States if we do not pass this directive. Consequently, it is also important that we include self-employed workers. I know that my colleague said that the ELDR Group was against including self-employed workers, but in actual fact we were rather split on this and a sizeable minority of us actually believe that self-employed workers should be included. I believe that they should be included for several reasons, but the main one is again that they can undercut the other hauliers, and this will have tremendous health and safety implications. I am also afraid that some of the more unscrupulous employers will make those hauliers self-employed just to get round this legislation. That will lead to not only more deaths on the road, but to health problems for the hauliers themselves.
I would like to also draw attention to the need that Stephen Hughes talked about of giving drivers an appropriate length of time before they take out a load. I know that Mr Hughes was talking about a 24 hour period. I put forward the compromise amendment of 12 hours' notice before the load was taken out and am very pleased that he has agreed to that amendment. It is only right that hauliers should be allowed some time to sleep, particularly before going on long journeys.
I sincerely hope we are going to vote for this directive and include self-employed workers. It is a step in the right direction towards providing health and safety not only for the hauliers, but for other road users as well.
Mr President, the aims of this report on improving road safety and guaranteeing minimum standards of health and safety for all road transport drivers are obviously worthwhile, but these goals need to be related to reality, for example their impact in peripheral and remote areas such as the Highlands and Islands of Scotland.
I have received many letters expressing a degree of alarm about the possible consequences of this proposal. For example, a haulage company in Arran, not the most remote of Scotland's islands, pointed out that many hours are spent on ferries to and from the mainland. This is an issue which may adversely affect tourist travel to, as well as from, areas like Scotland. A coach operator in Glasgow is of the view that if the Hughes proposals are fully implemented, mainland European coach operators may regard Scotland as a destination too far. In the case of Scotland's Western and Northern Isles, two or three ferry crossings may be required before reaching Scotland's mainland, often landing in areas very remote from the ultimate destination.
The report's conclusion also refers to achieving a level playing field with other transport sectors already covered. The reality, though, in much of rural and island Scotland is that no alternative to road transport exists. Indeed, a former Shetland Islands MEP was fond of pointing out that the nearest mainline railway station to Shetland is in fact Bergen.
Scotland's road transport sector is already being penalised financially by the UK government through punitive taxation on fuel. Some aspects of this working time proposal potentially threaten the already fragile viability of road transport. Therefore I cannot fully support the more restrictive proposals in this report.
Mr President, I would like to join with my colleagues in thanking Stephen Hughes for the work he has done on this report. It has been a very difficult task and, excuse the pun, a difficult road for him to travel down. The overall aim of the report is to raise awareness with regard to health and safety and to prevent unfair competition.
In his report, Stephen has mentioned his concerns with regard to the common position; I share some of those concerns. There are areas that are open to improvement. However, I also expressed concerns with regard to some of the amendments adopted by the committee and to some of the stances taken within the committee. As already mentioned by some of my colleagues and, in particular, my Scottish colleague, peripheral areas of Europe would be more adversely affected than others by these restrictions. For instance, in Ireland 98% of what is manufactured is transported by road. We have a fast growing economy. It depends on a flexible and innovative transport industry. The principle was clearly established in 1993 that directives are to avoid imposing administrative, financial and legal restrictions which would affect these kind of undertakings. We must try to reduce the number of vehicles on our roads, but there is no guarantee that this directive would do that. In fact, according to information available from studies carried out by the Irish road hauliers' association it would increase the number of vehicles on the road and would neither reduce congestion nor lessen environmental damage.
The working time directive as proposed by the Council could result in higher costs for companies. Some of the amendments put forward by the rapporteur, such as Amendment No 6, are too prescriptive, while others such as Amendment No 14, are too restrictive. Amendment No 17 would impose additional obligations on Member States and would be difficult to implement. In Amendment No 19 there is a call for harmonisation of penalties. This is not something we should agree with. This matter should be left to the Member States because otherwise, as has already been seen, there would be differences in implementation of the penalties.
Finally, under Recital 14 certain conditions with regard to the average working week are not being implemented. What we are seeking is decreased administrative burdens, a more balanced proposal and fairness for all.
Mr President, Commissioner, I wish to begin by thanking the rapporteur for the work and efforts made in achieving a recommendation for second reading which is balanced and flexible and which may lead to the success of a conciliation which will probably not be easy. Neither is it easy to achieve the general objective of organising working time for people who carry out professional mobile road transport activities, because it is necessary to take account of the health and safety of drivers, as well as road safety and, therefore, collective safety. And because another objective must be to prevent unfair competition. I believe that the Directive must include self-employed workers.
Article 31 of the European Union' s Charter of Fundamental Rights says, 'Every worker has the right to working conditions which respect his or her health, safety and dignity' . And self-employed are workers in every sense of the definition. And the second paragraph of this Article says, 'Every worker has the right to limitation of maximum working hours, to daily and weekly rest periods and to an annual period of paid leave' .
I believe that the text, in the terms in which it provides for inclusion, is intended to achieve both the elimination of unfair competition and the granting of a prudent time limit for the self-employed to adapt to the new situation and to ensure their protection. At the same time, the prudence of the time limit is not going to encourage companies to dismantle themselves and resort to pseudo self-employment.
In summary, I believe that the recommendation must guide us and contribute to creating a more just and transparent society, where it is difficult for unfair competition to take place, and where due attention is paid to the health, safety and dignity of workers whether they be self-employed or salaried.
Mr President, I welcome the Hughes report and the reasonable balance that he has achieved. It is a tribute to his political skill. Apart from alcohol, I think fatigue is probably the biggest killer on our roads and it is also true to say that if I were employed as a truck driver, I would not want my job undermined by a self-employed driver who would be willing to work 18 hours a day. Nor, if I was a self-employed driver and wanted to strike a fair balance between my working life and my family life, would I want someone undermining my position by being able to work 18 hours a day.
It is pointless to argue that a self-employed driver might be less fatigued than an employed driver. From my own personal experience, the reverse is in fact true. A self-employed driver has many more tasks to carry out and is more likely to be fatigued when first taking the wheel, never mind having worked 10 or 12 hours in the day, so I would strongly support this report and welcome the compromises that Stephen Hughes has reached. It is also important to tighten up the definition of "self-employed". We have seen too much abuse of this loose definition of "self-employed" in other areas of work.
Our responsibility is to find a balance between the needs of employed and self-employed drivers and the community at large, so as to ensure that the latter can go about its business safely. They look to us to provide and guarantee safety and to ensure that employed and self-employed drivers are protected by the law from being driven into bad health and, perhaps, an early death from overwork.
Mr President, the organisation of the working hours of road transport workers affects the working conditions of these workers and also the efficiency of logistics. The area of application of the directive is the most essential question in this whole matter. The compromise achieved in the Council leaves self-employed hauliers outside the scope of the directive. In my opinion Parliament should also approve this compromise. Self-employed hauliers must not be subjected to artificial regulations limiting their total working hours. This would lead to an increase in bureaucracy and make it more difficult for small businesses to operate. It would also interfere with self-employed people' s use of their free time in a way which would be impossible to monitor. The issue has no bearing on road safety because the driving time of independent self-employed hauliers is already regulated under other rules.
Secondly, I would like to mention the further limitation of working hours in terms of night work. This would increase traffic jams, weaken road safety and increase costs.
Mr President, the central issue of this legislative proposal is the inclusion of self-employed workers. The rapporteur proposes a transitional period of three years for the automatic inclusion of self-employed workers in the scope of this directive, which is a sensible and balanced approach and which warrants our support. The common position adopted by the Council, which excludes self-employed drivers and does not even guarantee that they will be covered by the organisation of working time that it is claiming to be instituting, would have the following consequences: it would put the objectives of the common transport policy at risk, it would not promote road safety and greater equality in conditions of competition and would deny adequate protection for the health and safety of persons whose occupation is the performance of mobile road-transport activities.
This proposal therefore represents an acceptable balance between the economic aspects, road safety and workers' health. The truth is that, if adopted, it will contribute not only to reducing the level of road accidents associated with excessive working hours, but also to establishing more healthy competition between self-employed drivers and employed drivers, which will enable us to combat the phenomenon of the pseudo self-employed, which discredits the rules of fair competition in this sector.
With regard to the maximum working time at night, especially bearing in mind the situation of peripheral Member States such as Portugal, the solution adopted by the Council is more appropriate, which stipulates ten hours in every twenty-four hours. Drivers in these Member States are forced to make longer journeys to reach the major centres of production and consumption. The only way in which we can reduce driving time is by making use of the night, when the traffic is less intense. Reducing the driving time to eight hours would, therefore, unjustifiably increase the competitive disadvantage that drivers from these countries face in relation to hauliers from the more centrally located Member States.
Mr President, I should firstly like to thank Mr Hughes for carrying out this difficult task and for the way in which he has done that. I believe that his amendments are largely based on, and are in line with, the Commission proposals, except for the two which Mrs Smet mentioned a moment ago. But I should also like to thank the Commissioner in particular for the courage she has shown in bringing this common position about, for that was a very complicated task. Many governments were opposed to it, and the fact that we are here at all is thanks to her tenacity. In that respect, she has achieved more than her predecessor. I hope we will bear this in mind when we deal with other matters too.
I should also like to thank Mrs Sanders-ten Holte. She has given a truly brilliant, nineteenth-century, liberal account, which would not look out of place as an annexe to Dickens' Christmas Carol. I believe that his novel was also about whether one should work on Christmas Day. This is now given fresh relevance.
I believe it is important that a common position has been reached. It is also vital for us to negotiate on a few points in the common position which are inadequate, particularly the issue of the self-employed. In my view, we have not found the ultimate solution, but we are at least opening up the path for negotiations. Those who claim that we should adopt the common position without question are disempowering this Parliament. Surely they can understand that. Those who claim that current legislation is good enough, should read up on the accidents, especially accidents involving buses. Anyone opposed to those amendments should, next time there is a major accident involving a bus, be very aware of the damage they cause with such opinions to the effect that absolutely nothing should be done on this score. It is not acceptable that this rather dangerous sector should be the only sector to be excluded from the Working Times Directive. That is the reason for my group to at least support sound amendments.
Mr President, Commissioner, allow me to start by quoting the early German Romantic Novalis. As perhaps the first visionary of our present concept of a liberal and peaceful Europe, he coined the following expression about 200 years ago in his widely acclaimed treatise "Christendom or Europe": "Everything is good, but not necessarily all the time, not necessarily everywhere and not necessarily for all of the people." He was quite right. This insight is something we come up against almost every day in the European decision-making process.
Extended to self-employed drivers, the directive regulating the working time of persons occupied in mobile road-transport activities under discussion today is a perfectly typical example. From the point of view of small and medium-sized enterprises, and especially self-employed drivers, this directive, with its limit values on average, accurately-defined maximum working times, minimum breaks and rest periods and its provisions on night work, is an example of politics exerting an inadmissible and unnecessary influence on working times for which these drivers alone are responsible. From their point of view, it is even a compelling, authoritarian obstacle which stands in contradiction to the principles of a market economy and should therefore be rejected.
However, social and competition policy and road safety experts take a different view. When it comes to more and more frequent shock headlines such as: "Tired truck driver ploughs into carefully parked broken down car" and the need to avoid bogus self-employment and the unfair competition which it engenders, this directive is long overdue.
Improved health protection and safety in the workplace for employees in the road haulage industry also deserves a mention. For me, as an ardent supporter of a social market economy, my motto is: people first, the economy second. So I would recommend that we tighten up the common position in the interests of everyone, including those of us who use the roads as pedestrians.
Mr President, today is a great day for road haulage contractors. As all the speakers have said, this is a step towards making their job less stressful and more humane, and this is thanks to Mr Hughes. However, why is it that we do not use the Hughes procedure for the Hughes report?
That said, let us get to the point. Hudson Bay, 40 years ago, it is cold and foggy. The Andrea Doria is approaching New York. Sadly, the helmsman and the officer of the watch, maybe a little sleepy because they have been working too long at a stretch, cause the Andrea Doria to sink, tragically. It may be that, if they had had shorter working hours, this would not have happened. We do not want our lorries and motor vehicles to go the same way as the Andrea Doria.
We have remembered a great Italian, Andrea Doria, a Genoan, born in Genoa like me. Let us now remember another great Italian, Galileo Galilei. Why? Because we are going to put the satellite system Galileo into orbit, and it will have to be able to track, monitor and observe the time European road haulage contractors spend on the road.
Thank you very much, Mr Fatuzzo, for sharing this significant observation with us, and if you mention Galileo Galilei and such like, could I make you aware of the transport problems which the Flying Dutchman faced? You have no right to reply.
I now give the floor to the Commissioner, Mrs de Palacio.
Mr President, I would first of all like to thank the rapporteur, Mr Hughes, and all the members of Parliament' s Committee on Employment and Social Affairs, as well as the members of the Committee on Regional Policy, Transport and Tourism, for the work they have done.
As you know, this directive has a special significance for me. In fact, at the end of 1998 the Commission presented its first proposal aimed at introducing common rules applicable to all professional drivers and, since then, this Directive has followed a complicated and tortuous path and has been in deadlock within the Council throughout that time.
In 2000, a modification of the general directive on the organisation of certain aspects of working time was adopted, Directive 93/104/EC, in order to incorporate mobile and non-mobile workers in the transport sector. However, it should be pointed out that despite this modification mobile workers are only covered in a series of areas, in particular the average weekly 48 working hours, annual holidays, health controls of nocturnal workers and the guarantee of sufficient rest time. For this reason, to maintain and defend the proposed directive under discussion still makes total sense.
Having realised how difficult it was for work to progress in the Council and out of concern to take a step forward, although it was not the ideal step, at the end of 2000 I presented an amended proposal for a directive which, as you know, provided for the automatic inclusion in the long term, specifically after 3 years, of self-employed drivers.
I fully agree with what has been said here, since the Directorate-General for Energy and Transport is concerned with regulating the activity time of drivers outside driving time, for safety reasons. A driver' s degree of tiredness does not depend on whether he is self-employed or on a salary. Please have no doubt that that is my position. Therefore, knowing the difficulties, I proposed a text to the Council and Parliament in which that aspect was modified, with a three-year transition period for the incorporation of self-employed drivers, but with that incorporation taking place automatically.
There is no need to remind you of the long discussions in Council, which ended with a common position on a compromise accepted by all the States, all the delegations present, and which, of course, I myself accept on behalf of the Commission. In this respect, I would like to say that I believe that, while not perfect, it is a step forward. It should be pointed out that, in the arguments of the delegation of the different countries of the European Union, of the ministers, there is one factor which is true and that it is the considerable difficulty of genuinely controlling self-employed drivers. And, although self-employed drivers are excluded, it is a step forward.
It is a compromise which I have accepted, although I do not like it, and I would like to make this very clear. Ladies and gentlemen, you must understand that I am always faithful to my commitments and I will therefore honour this one. I will not be able to support a series of amendments that you are proposing, although I would like to because I fully agree with them, but I have a commitment to the Council. This does not mean that, when the conciliation takes place, as I believe it will - because I doubt that the Council will reach a compromise leading to the automatic inclusion of self-employed workers, as I think it should - I will not use all my resources to try to find a solution to unblock the situation which is no doubt going to come about now.
I will refer to a series of amendments, which will be listed specifically tomorrow, which I cannot accept at the moment, although I agree with their content. I can accept Amendments Nos 7, 11, 14 and 16, which include ideas which appeared in the modified proposed Directive and do not exactly form part of the compromise agreed in the Council and which I believe improve the overall content of the Directive.
Furthermore, we have been able to see that Amendments Nos 9 and 12 provide the texts with greater clarity and that Nos 18 and 22 offer, in principle, better protection, although we will perhaps have to consider modifying the specific wording, but in terms of their content, we will not be able to accept them.
I will say the same for Amendments Nos 3, 5, 8, 12, 15, 17 and 19, which cannot be accepted because they either risk coming into conflict with the existing rules in Regulations No 3820/85 or No 3821/85, or Directive 88/599, or there may be a risk of encountering difficulties in their implementation.
I would like to remind you that the concepts of working time and driving time are two different notions, regulated by two different legal instruments. In this respect, there is one amendment in particular, Amendment No 23, which involves a disproportionate administrative burden and which I cannot accept. As Mr Hughes said at the beginning of his speech, as well as various other speakers, the essential thing is the inclusion of self-employed workers, which, according to the proposal I produced at the time, would take place automatically. I believe that, from the point of view of the internal logic of the Regulation, it is based on the fact that tiredness is a safety risk, and therefore, as the person in charge of the Directorate-General for Energy and Transport I presented a proposal of this nature, because otherwise it would be simply an issue for the Commissioner responsible for Social Affairs and not for me. I am doing so for safety reasons; although I fully share this concern, I have a commitment to the Council which I must respect, but you know that you can rely on me to try to seek solutions during the conciliation debates, the final result of which I hope will be as positive as we all wish.
Many thanks, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Maritime traffic
The next item is the joint debate on the following reports:
(A5-0208/2001) by Mr Sterckx, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive establishing a Community monitoring, control and information system for maritime traffic [COM(2000) 802 - C5-0700/2000 - 2000/0325(COD)];
(A5-0205/2001) by Mr Mastorakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a Regulation of the European Parliament and of the Council establishing a European Maritime Safety Agency [COM(2000) 802 - C5-0702/2000 - 2000/0327(COD)];
(A5-0201/2001) by Mr Esclopé, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on the establishment of a fund for the compensation of oil pollution damage in European waters and related measures [COM(2000) 802 - C5-0701/2000 - 2000/0326(COD)].
Mr President, Commissioner, this problem is double-edged. We should certainly not discourage maritime transport: it is en environmentally-friendly form of transport and economically vital. But we should, at the same time, control the risks involved. We should regulate traffic better, if I can put it that way, for each accident at sea not only affects those directly involved, namely the people on board the ship, but also anyone living by the sea and making a living from it. After the accident involving the Erika, we took rapid action. However, new accidents have kept the pressure on, and we therefore have no choice but to take measures. I should like to thank the Commission for the excellent cooperation, as well as the Committee on Regional Policy, Transport and Tourism, as a result of which the latter is able to submit to you a unanimous proposal.
First of all, shipping must be monitored more closely. In this connection, we need to extend the powers of the coastal state and the port state, and restrict the right to clear transit - albeit to a minor degree. We must not forget that the Erika foundered 70 km off the Breton coast, in other words, a long way from the territorial waters.
Secondly, we must introduce automatic report duty via transponders. On that score, I have developed the Commission proposal in a little more detail. I believe it is also necessary for the information which then comes in automatically, also to be exchanged between the different Member States automatically. That happens far too little at the moment. We must legislate for that. We should extend the scope of the transponder, which is 30 nautical miles at the moment, as soon as possible, and switch to what is referred to as long-range.
Thirdly, the black box. That is a difficult point which has been mentioned in the report by Mr Watts, and which has indeed remained more or less unresolved. In my opinion, we as a Parliament must continue to exercise pressure on the IMO, and we should therefore adhere to our time schedule.
Fourthly, the ban on departure in adverse weather conditions proposed by the Commission. Admittedly, bad weather was a major factor in past accidents, but we in the Committee on Regional Policy, Transport and Tourism do not support the general measure proposed by the Commission. Sometimes, in bad weather it is safer for ships to be outside, rather than inside, the port. Each port or each ship is different. Neither should we forget that the captain is in charge of his own ship, and we should respect that. That is why we have made that recommendation for a ban on departure more detailed, or at least slightly changed it into a recommendation which must receive a reasoned reply from the captain. We request that, in bad weather, station tugs be on stand-by which, in an emergency, could be deployed immediately, so that no time would be lost when something happened. There are examples of this in France and in the Netherlands. Environmental risk should not be the only reason for action. As other MEPs have already pointed out, risks involving people, crew and passengers, inter alia, merit action. I have added a provision concerning fuelling at sea, which is also a difficult operation. It is dangerous. In April of this year, for example, there was a collision off the Belgian coast between a bunker ship which was refuelling and another ship that was being refuelled. A relatively small quantity of oil, namely 10 000 litres, ended up in the sea, as a result of which the coastal area near Middelkerke, Nieuwpoort, etc was polluted, with all the disastrous implications that this entails. Statistics have shown that the number of accidents involving bunkering operations is rising enormously and rapidly. We must therefore do something about this. One of the options is to restrict bunkering, and even ban it in bad weather. We have added a provision to that effect.
Fifthly, ports of refuge. That was a problem with regard to the accident involving the Erika. The Erika searched for a port of refuge and could not find one. Earlier this year, the damaged fuel tanker, Castor, sailed around the Mediterranean Sea for six weeks because it could not find a port where it could berth. That is, of course, understandable, for a port could, in a case like that, run the risk of being polluted, and it is not certain that compensation would be provided for that damage. We must therefore set up a true system of ports of refuge and safe ports of anchorage where damage can be limited. We welcome this proposal, although we have tightened it up slightly. We must be certain that the ships which call in at our ports and sail along our coasts are insured, and therefore solvent. In other words, they must be able to pay compensation for the damage they cause. We must also ensure that there are installations there to receive, repair, etc. ships.
All in all, Commissioner, I believe that this is a promising draft for a sound directive, and we must adopt it at the earliest opportunity. Since there are a number of aspects which can develop very quickly, we have added an evaluation clause. The proposal will now be presented to the Council. I hope that the Swedish Presidency will be able to deal with the matter later on this month. However, I fear that the proposal will end up with the Belgian Presidency. That being the case, the latter will need to prioritise this issue and ensure that it is completed at least by the end of the year.
Despite this, there are a few matters left to deal with, even though we have approved all the Erika Directives. For example, we should take additional measures to extend the routing system, in the Baltic Sea in particular. It is necessary to develop that system and especially to invest in people, people on board ships, people on shore, people who implement the checks and people who make up the ships' crews. To underline this aspect, we have included it in the Directive, for a piece of legislation in itself is not sufficient. The real safety work is done at sea.
, rapporteur. (EL) Mr President, Commissioner, ladies and gentlemen, I shall be reporting on the proposal for the Erika II package, the purpose of which is to create a European Maritime Safety Agency to provide the Commission with support in applying and monitoring compliance with measures and in assessing their effectiveness. As the Commission maintains, and we fully support its opinion, it is not possible, at least at this stage, to set up a single operational structure, a type of coastguard or European port authority, to take over the role of the national maritime administrations. On the contrary, the agency will have to support the actions of the Commission, or rather of both the Commission and the Member States, without the Commission's mediating, and this is the purpose of some of our amendments.
Of course, the Commission's proposal initially provoked several questions. Is it really necessary, in order to "supervise the supervisors", to create a new Community bureaucracy, or would it be possible to achieve the desired objective by stepping up cooperation between the national competent authorities and between these authorities and the Commission, or by reinforcing the Commission departments responsible? The new agency's dependence on the Commission also caused a problem initially because, despite its being described as independent in the explanatory statement of the report, a look at the proposed articles on the powers of the Administrative Board and the Executive Director and on the proposed composition of the board confirms that this independence is relatively limited. It is typical that, under the terms of the proposal, the Executive Director is to submit the work programme to the Board after having received the approval of the Commission and the Administrative Board then adopts the programme. Another typical element of dependence is that the Executive Director is appointed and dismissed by the Board, but only on a proposal from the Commission.
In other words, the European Commission seems to be distrustful of the agency in advance, even though the Commission itself proposes setting it up. This manifests itself in a tendency to act as a guardian and to restrict the guarantees of its independence, which is not seen in relation to corresponding Community bodies. A comparison with the status of similar bodies, such as the European Environment Agency or the European Agency for the Evaluation of Medicinal Products leads us to the conclusion that these agencies have wider areas of competence and more scope for initiative. For example, there is no provision for the Commission to approve the work programme of the Agency for the Evaluation of Medicinal Products, although similar arrangements apply to the Environment Agency. Nor is there any provision for the Commission to have the right to dismiss the executive directors of these agencies.
The question which emerges from all the above is: does the European Commission really want an independent agency or not? It is true that, in our committee, in the Committee on Regional Policy, Transport and Tourism, the representative of the European Commission demonstrated a great deal of understanding for these views, which were supported by my colleagues across the board so that the ground has been laid for a compromise and the regulation under discussion can quickly be finalised.
I would also like to express the view that the representatives of related professional sectors who will sit on the Administrative Board of the agency should be elected by their colleagues, not the Commission, that it would he helpful if Parliament were represented on the Administrative Board, but not by MEPs of course, and that the agency's headquarters should be in a country and town with a shipping tradition and nautical infrastructure, so that it is close to as many maritime-related activities as possible, assuming of course that the town in question is able to provide all the other services needed in order for the agency to function and is well connected to the European centres. And if my fellow members interpret this as being Piraeus, then I am not to blame; forgive me, but Piraeus is to blame, with its impressive qualifications for the job.
I should like to close by thanking the Commission for acting so quickly, and to thank all my fellow members whose comments and ideas helped considerably in improving the report and, by extension, the regulation.
Mr President, Commissioner, ladies and gentlemen, Erika I, which is aimed at preventing environmental disasters from oil spills before the event, is now supplemented by Erika II, which is also designed as an instrument for accurately assessing the consequences of such disasters and for improving the system of compensation of the victims, the aspect on which my report concentrates.
We naturally support that objective and believe it crucial to give it priority in the light of the situation we have today as a result, in particular, of the Erika disaster.
At present, an international liability and compensation regime exists covering damage caused by oil pollution from ships, as established by the 1969 CCL Convention and the 1971 IOPC Convention, both of which were amended by the 1992 protocols. These two conventions have established a two-tier liability system, based on strict though unfortunately very limited liability for ship owners and on a compensation fund to which oil receivers contribute.
Among many other countries in the world, all EU Member States with a coastline are now parties to both protocols, except for Portugal, which has not yet completed the ratification procedures. The USA, which has its own compensation system, with the 1990 Oil Pollution Act, does not participate in this regime.
The main problem with these two funds is still their ceiling of EUR 200 million. But apart from the inadequacy of this amount - in fact the Erika spill is going to cost far more, an estimated amount of more than EUR 300 million - the procedure for releasing the money is not speedy enough. The IOPC Fund can only distribute what money it has and therefore has to await the full list of claims presented before it can determine the maximum rate at which it can compensate the victims. As an example, the estimates for the Erika suggest that only two thirds of the amounts claimed by the victims can be reimbursed and that this process will take far too long, even if provisional amounts payments are made in the interim.
The first step to remedy this situation is, therefore, to consult the IMO, which is what the Council did, with a view to revising the Civil Liability Convention and the IOPC Convention and tackling a number of structural dysfunctions. First, the ceiling needs to be raised: a first rise would be scheduled for 2003, to the level of EUR 300 million. Next, the scope of liability should be widened to include all those involved in the transport chain. Lastly, the conventions should be extended to include dangerous substances other than oil.
Of course we endorse that approach, but in the absence of reforms, which would be difficult to carry through, Europe had to take action by putting forward an appropriate proposal of its own.
The Commission therefore proposed the creation of a Community fund, called the COPE Fund, which would supplement the IOPC Fund and be modelled on it, but would have a ceiling of EUR 1 billion. This fund would intervene only in the event of maritime accidents and would be funded by contributions from oil companies established in the Member States and receiving more than 150 000 tonnes of oil a year. It would be managed by the Commission, assisted by a committee of Member State representatives.
At this point, let me explain the implications of tomorrow' s vote. Since the vote we conducted in the Committee on Transport, we in fact believe that extending the scope to all dangerous substances, a proposal supported by the parliamentary right and left, however laudable, would be bound to cause a serious logjam in the system.
Indeed, the conventions on which this extension depends have yet to be ratified. So, does the European Parliament really want this fund? Allow me to point out that we want the victims of these major disasters, hitherto caused solely by oil spills, to be compensated as fully and speedily as possible.
That being so, how can we introduce a third tier of compensation, the COPE Fund, whose operation and procedures are modelled on the existing international IOPC system, by referring to conventions that the IOPC Convention has not yet recognised?
If the Committee on Transport's amendments are adopted, I believe there is a great risk, too great a risk, of putting off indefinitely all hope of rapidly creating the COPE Fund.
Aside from our amendments on the representative nature of the chosen local representatives in the decision-making on compensation, our requests for a separate vote are aimed at restoring to some extent the purpose of the initial proposal and thus opening the way to the creation of a supplementary compensation fund at Community level. This really is urgently necessary. How could we not be in favour of establishing liability for all forms of pollution...
(The President asked the speaker to finish) ...as also of holding all the players involved financially liable? We must assume our responsibilities. Should we engage in drawing-room discussions of environmental theory, or should we establish, without delay...
(The President cut the speaker off)
Mr President, I have stood in at the last moment for my colleague Mrs Vachetta, whose take on this is the same as that which I am about to present to you.
The subject of our debate is maritime passenger and freight transport, which are obviously tremendously important, as our rapporteurs have stressed. However, merely operating the transport sector is fraught with danger. Danger to the economy and, of course, to human life, dangerous working conditions and, of course, huge environmental dangers. The carte blanche which prevails in this sector and massive competition naturally make this industry exceptionally dynamic but also mean that it seeks the lowest possible price "at any price", when it comes to the cost of engines, materials etc. and human resources. Because this sector is globalised, and has been for a very long time - it always was the most highly globalised sector - shipowners have the right to duck and dive and create conditions of immunity, frequently resulting in the terrible results which we have seen, not just with the tragic incident involving the Erika but on numerous other occasions in the Mediterranean and elsewhere, in both passenger and freight transport.
The second package which is the subject of today's debate, Mr President, Commissioner, does not answer all the questions or all the problems which, I think, are being exacerbated as globalisation progresses. Let me give you an example which requires no further comment: the ridiculous example of shipping registers and the way in which they operate and grant or withhold recognition. We recently experienced tragic complications in Italy, for example, which prohibited private Greek ships which were not flying the Greek flag from entering Italy, while others were allowed to do so. Absurd incidents based, I believe, on the fact that we do not have clear, proper, efficient, Community legislation on shipping registers. However, I shall confine myself to the three reports which are the subject of today's debate.
First, I should like to thank our rapporteurs, who have done an excellent job. Secondly, we have to admit that the directive and the regulations being examined have a great many positive points, as well as numerous shortcomings. That is why we shall pass a general vote in favour of them, while supporting certain amendments - important amendments in our opinion - which supplement or improve the texts. The monitoring system, for example, confirmation and notification of consignments of dangerous substances, black boxes at long last, monitoring of ships, the facility for Member States to intervene and prevent ships from departing when the conditions are too dangerous - these are all are important matters and we support them. However, we also have some absurd opposition, Commissioner; we accept that we have to supervise and monitor engines, materials and equipment, but we do not agree to supervise the working of the most important factor in shipping, i.e. the people who work in the industry. Not just their health, but their rest times and suitable working conditions. Most accidents that have occurred so far are caused by tired and disheartened people, who were basically not to blame. So we have tabled the relevant proposed amendments.
Secondly, as regards the maritime safety agency, everyone involved in shipping is calling for such an agency and we agree. I personally wish we had a European ports authority with more than a merely coordinating function and I think we can help this agency to progress along these lines. However, we disagree with the composition of its Administrative Board. We want people at national and local level to sit on the board. Why not non-governmental organisations with some form of proof of the usefulness and efficiency of their work? And we also want this agency to be accountable and to publish regular information on what it does. We consider this to be absolutely self-evident.
Finally, a word on the compensation fund for oil pollution. It is a good idea. As I think our rapporteur quite rightly illustrated, the IOPC Fund has shown its limitations. But why should this agency only be funded by persons who buy a certain quantity, 150,000 tonnes of oil or more? Why should it not be funded by everyone involved in the fuel transport sector? We think this is the right way forward. We also think that the one billion limit is too low and bears no relation to the actual size of the sector or its turnover. That is why we propose that it be raised to two billion. And, of course, we think that its activities are restricted - very restricted even - and that it should be set on a broader base.
We shall vote on this basis and we hope that we shall soon have a third package, an Erika III, which incorporates these factors and this criticism and which will be most useful in completing the policy set before us which, we must admit, is generally a good guideline.
Mr President, Commissioner, ladies and gentlemen, these three reports will indeed reinforce the measures our Parliament adopted with the Erika I package last May.
Turning to the first report, by Mr Sterckx, there are two dimensions to the proposal from the European Commission. First of all, we are taking steps to improve the safety of ships, which is the foundation of maritime safety. I am glad that the responsible committee endorsed my proposal for a tighter timetable for installing black boxes and transponders on board the ships. Thanks to that provision, all European ships will have to be equipped with these devices no later than 2006.
Secondly, we are proposing to Member States a Community monitoring, control and information system for maritime traffic, about which I in fact have some reservations, for there is nothing very Community-based about these measures. Although Parliament has endeavoured to consolidate its proposals, they remain dependent mainly on Member State action.
Regarding ports of refuge, for example, the Member States must draw up plans for accommodating ships in distress. Parliament, in its wisdom, has called for the measures taken to be evaluated after a period of one year to ensure that the proposal really is implemented rapidly.
We must indeed ensure that ships in distress can be accommodated urgently in these ports, which will have to be suitably equipped to carry out the necessary repairs. That is also why I am against the idea of zones of refuge, which do not offer the same guarantees as ports in terms of naval equipment.
Another positive and important point is the improvement of communication between ports on the movement of ships carrying dangerous goods. With this report, the European Union has given itself the necessary instruments to ensure close cooperation between the Member States and offers them more means of controlling maritime traffic and making it safer. This helps protect Europe's marine and coastal environment, while also giving more rights to the captains and crews of the ships, including the primordial right to avoid accidents at sea and thus protect themselves.
Moving on to Mr Esclopé' s report, it will enable us to add a new dimension to the proposed COPE Fund. I believe it is essential to extend this fund's scope for intervention to pollution caused by noxious and hazardous substances. We must ensure that this does not delay the first process. We must not confine ourselves to a compensation fund for damage caused by oil pollution, as we were tragically reminded by the shipwreck of the Ievoli Sun off the coasts of Brittany.
The proposal to make ship owners who are responsible for maritime pollution contribute to the compensation of victims seems a good idea, since it is a step in the direction of establishing the liability of all the players involved in sea transport. This concept of liability was not defined clearly enough in our legislation. What is being applied here, and applied fairly, is the polluter-pays principle. That is a major and positive change, which may make it possible to put an end to practices that are dangerous and harmful to our environment.
Thirdly, we will be voting on the report by Mr Mastorakis, on the establishment of a European Maritime Safety Agency. The Commission seems suspicious of its own proposal. So it has introduced several paragraphs intended to ensure it has a right of veto over the operation and activities of the future agency. Clearly, that would deprive the agency of the independence it would need in order to be effective and credible. I do not understand for what reasons the Commission wanted to place the future agency under its tutelage. Parliament has therefore endeavoured to reduce the agency's dependence on the Commission and give it enough power to justify its existence.
Indeed, this agency must be created only if it is independent and entrusted with genuine tasks. I believe that the work we have done will allow the agency to be given greater responsibilities and to assume them with more independence.
There remain, however, two points in this proposal with which I am not satisfied. Firstly, we cannot in a same report call for unannounced checks in the Member States, while also stipulating that these visits take place after reaching an understanding with the Member State concerned. To us this looks like two different types of visits, but that is not clear from the text and it would be advisable to clarify the matter.
Next, I do not understand why our Parliament is not to have any representatives on the agency's administrative board when the Commission is to nominate four representatives from its ranks and four representatives of the professional sectors most concerned and the Council is to appoint four others. If we want to deprive Parliament of representatives on this management board in the name of the separation of powers, then we must also exclude the representatives of the Council from it. The Council is the Community co-legislator and the other arm of the budgetary authority alongside Parliament. If the Council is represented on the administrative board, there is no real separation of powers, so the absence of representatives of Parliament makes no sense under these circumstances.
These reservations aside, I am satisfied with the basic proposal to establish this agency, as amended, I hope, by our Parliament. We have worked hard to give the European Union a single air space. Today, we have taken a significant step towards creating a single maritime space in Europe and I can only hope that we will take further steps in that direction, especially at international level, and that we will soon be able to learn the first lessons from the measures we have adopted.
Mr President, may I say, as permanent rapporteur of the Committee on Budgets for the agencies, that the Committee on Budgets is satisfied with the document presented. The Committee on Regional Policy, Transport and Tourism has accepted the amendments proposed by the Committee on Budgets on the creation of a European Maritime Safety Agency.
I should like to start by outlining the context within which the following proposed amendments are set. The structure of the agencies is such that finding a uniform line is no easy task when it comes to funding. Nonetheless, the principles of the European Parliament require us to ensure that the authorities are efficient and transparent and control their costs. With new agencies, we must ensure that their budget is managed along clear lines from the outset.
Now to the proposed amendments. The first proposed amendment introduces a new recital on the subject of transparency and control. Fundamental budgetary principles should apply to agencies because they implement EU policies, employ staff and are fully or partially dependent on Community subsidies. Amendment No 2 clarifies that we expect the Member State to contribute towards the premises of local offices.
The third proposed amendment contains provisions governing the adoption of the agency's budget. Control is exercised on the part of the European Parliament through the Committee on Budgets and how funding is provided. We must ensure that the Agency is not given too much independence. As permanent rapporteur for the agencies, I know that, if agencies are too independent, they take too much on themselves and overshoot their objective and their actual remit.
Mr President, first of all I must apologise for my absence from the committee when my amendments to the Esclopé report were discussed. I was involved in the British general election and also in the mayor-making of my wife, which is why I was unable to be here.
I will confine my remarks to the Esclopé report. This is an issue of great concern, provoked by the Erika and aggravated by the Ivoli Sun disaster off the Channel Islands. As one personally associated in 1969 with the effects of the Torrey Canyon disaster on the beaches and livelihoods of south-west England, I have understood and shared that concern for many years.
The proposals from the Commission were all right as far as they went, but there are a number of deficiencies. The first is the potentially detrimental effects on existing international funds, the CLC, i.e. the Convention on Civil Liability, and the IOPC, the International Oil-Pollution Compensation Fund. Secondly, no attention was given to the bunker-fuel oil spills or the pollution caused by hazardous and noxious substances.
There are two conventions on these subjects: the Bunker Oil Convention 2001, and the Hazardous and Noxious Substances Convention of 1996. Both of these are unlikely to be ratified in the foreseeable future. That is why they need to be addressed in this report.
Thirdly, there is in equity in terms of the responsibility for meeting the costs. I have some reservations about Amendment No 22 and the implications for oil companies of pollution caused by chemicals or noxious substances. That is something that we can address at second reading. But in essence what we have tried to do is to rectify that inequity.
Mr Esclopé sought to amend the report to take account of local public concerns and also to limit what is, I believe, the Commission's unnecessary involvement in the day-to-day running of the COPE Fund. His suggestion of a tri-partite committee is well-meaning, but inadequate. We need to address the too heavy and bureaucratic involvement of the Commission and we should accept the tried and trusted international arrangements used by the CLC and IOPC funds.
Finally, there is local consultation, which is needed, but should not be mandatory and it should not be a vehicle for delay. This has the potential to be a far-reaching and radical piece of European legislation and in consultation with other non-EU states it can go a long way towards resolving the problems of maritime pollution caused by oil and hazardous or noxious substances. We should be proud of this achievement and support it.
Mr President, as I said last time: before the courts and on the high seas, we are in God's hands, but at least the Erika I and Erika II packages will help to make the high seas a little safer. I should like to offer the rapporteurs my warmest thanks. I think it makes sense and that, with a monitoring and control system, with an independent agency and with a compensation fund in the event of accidents, we have taken a step in the right direction. As part of this - and this also applies to the Esclopé report - the Commission has proposed setting up a fund for oil pollution, or rather for oil pollution from tankers. But it has been our experience over recent years that it is not just tanker accidents which cause pollution; other ships also pollute the environment with dangerous substances, often harmful substances such as so-called bunker oil. That is why it makes sense to opt for a more comprehensive approach here. For once, I would gladly have heard the Commission comment along the lines of a huge car advertising campaign running in Germany: 'Can't be done, doesn't exist' .
So, Commissioner, when you take a stand here, please do not start by saying it 'can't be done' . Start by saying, 'how can I accommodate Parliament?' and then make it legally and technically possible.
I think the committee is right to spread the risk by making shipowners and charterers, as well as oil companies, bear their share of the risk, by apportioning responsibility on an equitable basis and by including local representatives of the regions affected in a fund committee, so that their interests can be represented. And representing interests does not mean taking their own decisions; it means being included and being heard on a case by case basis.
That is why, as I said last time, we should up the ante now because people, because the Erika - damn it all, this accident occurred over two years ago and we have still not passed any legislation and everything still hangs in the balance. That is why I call on my fellow Members and the Commission to up the ante now.
I think it makes sense to make a start on maritime safety by setting up an agency. I understand why Emmanouil Mastorakis thinks that Piraeus would be a good place for the agency but may I say that I think that Lübeck, where I come from, would also make an excellent base for such an agency.
(heckling: or Greifswald, Rostock)
Mr President, I too would first like to thank the rapporteurs for producing successful reports. These reports focus on essential factors to improve maritime safety and there is still much to do in this sector. To minimise accidents the identification of vessels must be improved, the obligation to notify must be extended and procedures for transferring and using information must be simplified and attention must also be paid to differing circumstances.
The grounds for compensation for damage must observe the principles of the international system on which the Commission' s proposal is also based. The circle of people entitled to compensation and the accidents for which compensation is payable must not be extended. However, those suffering from oil damage must receive full compensation for the loss caused by the damage. The European oil pollution compensation fund is not the only way of solving problems. Solutions should initially be sought at international level and the oil industry must also take part in financing the fund.
The maritime safety agency to be set up must support Member States and the Commission in applying Community legislation. The field of operations drawn up for the agency is quite broad so good cooperation with Member States is important. The representation of various bodies on the board is not, however, essential as their points of view will be taken into account by other means. Besides tightening up the regulations, care must be taken that the decisions made are realistic and capable of being carried out. My group sees it as important that the proposals are approved quickly and we make progress on safety issues.
I would finally like to draw attention to the fact that solutions to improve maritime safety carried out only within the Union are insufficient. For example, issues of responsibility must be addressed at global level.
Mr President, Commissioner, rapporteurs, a moment ago, we listened to our eccentric visionary, Mr Fatuzzo, who talked about the loss of the Andrea Doria and who referred in that connection to the captain' s fatigue. We are now turning our attention to the Erika and to what preceded and followed that disaster. I think it is wise once again to add a number of important elements to the Erika II package. As Mr Piecyk has already indicated, we will need to make more headway, for things are developing far too slowly at the moment. That does not mean that we are not actually sometimes the cause of those delays ourselves. I am therefore rather critical of the proposal, for example, to extend the compensation fund for oil pollution to include other substances. We would like to see this happen, and with that in mind, I think that Mr Atkins' contribution might also lead to delay. I would, in fact, like to take the opportunity of congratulating Mr Atkins on his wife' s appointment and of offering my sympathy for the defeat of the Conservatives. I think I share rapporteur Esclopé' s view that we should not decide on any separation of either activity until this appears to be appropriate and until we are in follow-up negotiations. However, in this case, as in other cases, we very much welcome an extension of the funds as soon as possible.
We would wish to see a number of amendments re-tabled because some issues got lost at sea in our committee, either because we lacked one vote or there was a tie. That is partly caused by the fact that so many parties are involved in setting up the funds. In our opinion, if the 'polluter pays' principle applies, all relevant shipowners, shippers, etc. should be involved in the setting up of those funds. Regarding the fund management, we do feel that the Commission, backed by all environmental organisations and local authorities, has a considerable role to play.
Mr President, Commissioner, as Mr Sterckx stresses in his excellent report, the maritime accidents involving the Erika, the Ievoli Sun and the Baltic Carrier highlight the shortcomings of and the omissions in current Community legislation. It is high time we had strict controls and supervised ships entering EU ports or using the busy shipping lanes off Community coasts.
I need only point out, in order to illustrate just how serious maritime safety is, that 90% of trade between the EU and third countries uses maritime transport. Contrary to the honourable rapporteur and his Amendment No 11 to Article 8, I take the view that the EU has sufficient weight and international clout to adopt its own regulations and standards where the IMO is unable to do so in the short term.
I therefore subscribe to the Commission's proposal to install black boxes on older ships and not to allow any technical derogations for older ships. Surely it is older ships which represent a danger to maritime transport and the maritime and coastal environment?
A second point I should like to raise concerns how compliance with the measures adopted can be guaranteed at national and European level. The Commission proposes setting up a new European Maritime Safety Agency, on which Mr Mastorakis has reported. Despite the general consensus on the remit and responsibilities of this new European agency, I wonder if it will resolve the fundamental problems involved in improving maritime safety in the Member States. Would it not be better to start by stipulating what the Member States themselves should do in order to anchor a uniform European approach in their national legislation and put it into practice?
By that I mean, for example, specific proposals for new national databases, powers for the national authorities to conduct stricter inspections of ships which represent a risk, specific powers for coastal authorities over ships using ports of refuge or criteria for specifying the number of ports of refuge to be notified and the special safety precautions required in ports.
But, first and foremost, we need to train and deploy the human resources needed. So far there has been no mention of this or uniform European approach here. This, too, is something the Commission should take into account and include in subsequent action.
Mr President, I am very pleased to have the opportunity to speak on this very important topic, which is most pertinent to my constituency of Connaught Ulster, covering virtually the entire northern and western coasts of Ireland. The livelihoods of many of my constituents are dependent on the marine sector and a coherent safety policy for all facets of maritime transport is an urgent necessity. I commend all three rapporteurs for their work on this important subject.
I would also like to express my appreciation for the work carried out by the Commission in responding so rapidly to Parliament's resolution, which called for a general tightening up of maritime safety. It has brought forward two comprehensive packages of measures in a relatively short period of time and has clearly demonstrated a proper appreciation of the urgency of the matter. The measures we are dealing with today aim at the effective protection of European waters against the risk of accidents at sea and marine pollution.
I would like to address myself in particular to the setting up of a European maritime safety agency. This agency would play an important role in providing the Commission and Member States with support in applying, and monitoring compliance with, maritime safety measures, and in assessing their effectiveness. It is not enough to agree on a set of rules. We must also ensure that there is full and proper application of all aspects of maritime safety regulations in order to afford maximum protection for all those working in the sector, as well as to protect properly inhabitants of coastal areas and the coastal environment.
I welcome the proposal for four representatives on the board to be appointed by Parliament. With regard to a proposal for four industry representatives on the board, it would be helpful for the Commission to clarify that the various sectors of the maritime industry would be represented. It is absolutely essential that there be representatives from the fishing industry on this board.
In conclusion, it is essential that whatever regulation we adopt aims at an exemplary level of safety in sea transport and the prevention of pollution in our seas. Coming from a maritime region of the Union, I am acutely aware of the preciousness of our marine resources and the need for sustainable activities, which assure these resources for future generations.
Mr President, Commissioner, while we are discussing the second package of proposals following the disaster involving the Maltese tanker, the Erika, the Council and the European Parliament have still not reached agreement on the first package. Surely it is a disgrace that, eighteen months after the event, we still cannot manage to resolve our differences. I would call on the Council once again to study Parliament' s constructive contribution.
Back to today. The proposals which the Commission has prepared in this second package are also valuable. They help establish an adequate framework for safety at sea and environmental protection. I can therefore support most elements in this package.
The navigation system is an important element. In particular, the dynamic between the powers of the captain and the port authorities and between the exchange and processing of the collected information is a key point in this proposal. The rapporteur has found a prudent solution for the first point. The provisions concerning the exchange of information will need to prove their worth in practice which might be more difficult to achieve than expected. The third major component of this proposal concerns the point where things went wrong with the Erika: the opportunity to find a safe haven in the event of potential damage to the ship and the environment. In my opinion, the provisions included - provided they are fully implemented by the Member States - appear to guarantee responsible reception of ships in difficulty.
If, despite the precautions taken, an accident should nevertheless occur, it is important to provide swift and adequate compensation for the damage. The existing international compensation system leaves a lot to be desired in terms of speed of action. The introduction of a European layer on top of the existing Fund is only to be welcomed if the desired provisions cannot be introduced in the international system. It is as yet unclear whether that will happen, but a complete adaptation to the proposed EU standards seems unlikely. In order to prevent European shippers and receivers from being placed in too unfavourable a position, the extra layer will need to be as limited as possible. An extension to include substances other than oil seems an unnecessarily complicating factor on which to reach international agreement. Therefore, this extension does not receive my backing.
Finally, Mr President, an Agency, yet to be set up, that supports the Commission forms a constructive contribution towards the EU' s tasks of ensuring safety at sea. Both international and European legislation on shipping traffic are starting to take on such dimensions that high-quality, specialist expertise to support the Commission is vital. It is therefore important for the Agency to be staffed with highly qualified personnel from the Member States. And as long as that requirement is met, I am not concerned where the offices of this Agency are based.
Mr President, ladies and gentlemen, a year and a half ago, the oil tanker Erika broke up off the coast of Brittany, causing one of the largest oil slicks ever. Sadly, that was not the first, and will probably not be the last time we see this kind of pollution of the coast of one of our Member States.
The French Minister for the Environment, for his part, saw no need to curtail his holiday in La Réunion. Did he underestimate the scale of the disaster? Or did he think it would be pointless to return? It is true that Mrs Voynet and her Green comrades are concerned with issues other than the environment. The number of seats the Socialists will hand to them at the next legislative elections, the legalisation of drugs, homosexual marriages, abortion, regularising the status of immigrants who have illegally entered France, protecting the life of murderers in the United States: with all these concerns, there is not much room left for the environment.
By contrast, our other leaders were very active. Mr Jospin went so far as to visit one of the beaches, carried by one of his friends so as not to dirty his shoes. They all vowed, rather belatedly, that this would never happen again. All the necessary measures would be taken, double hulls, breaking up pieces of floating wreckage, etc. Some even suggested launching a campaign to boycott Total, the only remaining French oil company. Naturally, the large American oil groups welcomed this happy initiative.
A year and a half later, all this activity has brought no real improvement. Compensation of victims is almost non-existent. Only 6% of the available money has been paid out. The main purpose of the IOPC Fund, the compensation fund set up by the oil companies, seems to be to pay the victims as little money as possible. These procedures, these counter-inquiries, these experts' reports seem to be designed to discourage the most persevering of claimants, who retreat before the avalanche of procedures they are required to follow.
As for our coasts, they continue to be polluted by thousands of ships carrying dangerous waste. The 1996 conventions on compensation of damage caused by the transport by sea of noxious and hazardous substances and the 2001 convention, known as the Bunker Convention, on civil liability for pollution damage caused by bunker oil, have not been implemented, or indeed ratified.
What solution do the three reports before us today propose? Compensating the victims? Mr Esclopé, in his report, rightly notes that the IOPC Fund is not very effective. But it is questionable whether the solution lies in the creation of a new compensation body. The maritime safety of our countries? The proposals in Mr Sterckx' s report on the identification of ships, on their cargo and their access to ports, are entirely justified, but they only cover one aspect of the problem. As for the establishment of a European Maritime Safety Agency, called for in the third report, Mr Mastorakis is right to question the usefulness of creating, and I quote from the report, 'a new Community bureaucracy' .
Once again, the Europe of Brussels appears to be restricting the freedoms of the Member States by setting up another administration. But freedom is not licence, and we should be quite clear about that. It is the natural prerogative of a state to fly its flag on a ship, as recognised by the international court at The Hague since the famous cases known as the Muscat Dhows Case and the Lotus Case. So we cannot protest if Liberia or Panama, for instance, make use of this attribute of their sovereignty. But the end result cannot be that our states are obliged to allow ramshackle ships operated by incompetent crews and posing serious risks to the environment to approach their coasts. They must have the right to visit and, if need be, to refuse access to or turn away any ship that penetrates the zone defined by the Montego Bay convention as an exclusive economic zone, i.e. the 200 sea-mile zone.
All these measures, however wise, are not sufficient to tackle the threats - meaning, of course, environmental threats - facing the coastlines of our countries. If we are to tackle them, perhaps we first need to ask a few embarrassing questions. Why, for example, is a French company forced to go to a foreign ship owner, flying a dubious flag, with a crew that can only be described as a floating 'Babel' ? The Communist trade union, the CGT, which has ruined the French shipyards, the governments that have increased the rate of compulsory levies by 15 points in 25 years, probably have the answer. Why is the oil we import not carried mostly via the oil pipelines, which would be much safer than any tanker?
Yet, the threats are not only environmental. The arrival on the French Côte d'Azur last February of a Turkish vessel filled with a thousand or so Kurds from Syria, misrepresented as Iraqi refugees, showed the French that in the Europe of Schengen and of Amsterdam there is hardly any more control of their maritime borders than of their terrestrial borders, even near a large military port. Any ship can, therefore, enter our territorial waters.
Today, some of these ships are carrying oil, others hazardous substances, others illegal immigrants. Tomorrow they could just as easily be carrying weapons or terrorist groups. These dangers are the result of abolishing the borders and of the decline of our national navies, which, today, no longer have the resources to accomplish their tasks, one of the most important of which is protection of the coasts. If we are to restore maritime safety to our countries, then as in many other areas it is not so much new European regulations that we need as governments that pursue a policy founded on simple principles: independence in relation to energy, maintenance of a genuine national navy, lower levies and protection of borders, including maritime borders.
Mr President, Commissioner, ladies and gentlemen, we all recognise the importance of the Erika II package, which seeks to improve safety and avoid the repetition of environmental disasters at sea and along the coasts of the European Community. It took the disaster of the Erika in December 1999 for us to launch a series of measures on the safety of sea traffic. However, it gives me great pleasure to be able to say that the debate on the measures making up the package is progressing fast in a coordinated manner, demonstrating a clear convergence of objectives within the European institutions. I congratulate the European Parliament on its work, for it conducted the analysis of the proposals rapidly and resolutely.
With regard to the safety of the transportation of hazardous, pollutant goods by sea, it is now clear that the current legislation is totally inadequate. In fact, Directive 93/75/EEC lays down a notification system for the goods but does not establish rules for collecting information.
In this regard, Mr Sterckx's report draws our attention to the need to increase the safety of maritime transport by using new technologies and the instruments made available to us by international provisions establishing a Community monitoring, control and information system.
We must guarantee more stringent monitoring of ships which represent particularly high risks to safety at sea or the environment. I agree with the rapporteur when he calls for an increase in the powers of Member States to act in their capacity as coastal States when faced with accident hazards or the threat of pollution.
In addition, we are all convinced of the utility of installing a black box on board vessels, and we hope that it will be possible to bring older ships into line with the new standards within the transition period, even if this means installing a simplified version of the black box or VDR.
I would like to end by drawing your attention to the fact that VDRs and transponders are not in themselves sufficient to avoid accidents. Other factors such as the level of training and the competence of the crew are equally as important.
Mr President, as a British MEP I would like to say that on this occasion it is unfair to blame the French for the delay in implementing the Erika I package. The Council as a whole must share responsibility for the lack of progress.
Sadly it is not just the Erika, but the 1 000 ships that have sunk over the past ten years that really highlight the desperate need to make progress in the areas we are discussing this afternoon. Many lives have been lost, thousands of kilometres of our coastline have been damaged, perhaps for ever. That is why I, as PSE spokesperson this afternoon, speak in support of the Commission's proposal and the Sterckx report on the need to establish a monitoring system for maritime traffic.
I thank the rapporteur for all the work he has done, but I should like to focus on one item on which I cannot fully share his views, namely Amendment No 11 to Article 8. Maybe the rapporteur could explain the amendment later on, but I fear that it seeks to water down the commitment contained in the Commission's proposal to ensure that high-quality voyage data recorders - black boxes - are fitted in all ships, old and new, by 2007.
In my view, and in that of many in the maritime sector, the reluctance to accept the value of voyage data recorders and take positive measures to fit them in merchant vessels is a factor which makes safety in the maritime sector less satisfactory. According to marine accident investigators, a voyage data recorder not only records what happens, but also removes arguments and ensures that appropriate corrective measures can be taken. It is, in their view, one of the most valuable tools available today in preventing accidents from happening, not just in learning from mistakes.
Electronic systems have highlighted the limitations of human ability to recall events accurately. They have on occasion shown eye-witness accounts to be totally unreliable. We desperately need these particular black boxes to be fitted sooner rather than later. To put it simply, a ship fitted with a black box is a safer ship.
First, lessons can be learnt and they can be learnt accurately. But secondly, there will be a significant change in the safety culture of a ship as a whole. Therefore the VDR is, if anything, a preventive tool. We would therefore support the Commission's proposal. The IMO route is perhaps a better one, but we are not prepared for a study that may be published in 2004 - who knows? We want action and we want it now.
Mr President, Commissioner, ladies and gentlemen, you may rest assured that, unlike Mr Gollnisch, I will not call for every last detail of maritime safety to be resolved.
Although we welcome the speedy attempts to ensure the safety of transport by sea, we also remember that the 'Erika I' package has still not been adopted in full. Once the initial excitement is over, the institutions, including Parliament, relapse into their slow procedures, which is a pity. We must keep up the pace for the 'Erika II' package, and I hope it will not be plagued by subtle attempts to slip in amendments that may be relevant but have no chance at all of being adopted by the Council, with a view to slowing down the procedures. For the object of this package is to establish an effective arsenal of legal provisions to ensure maritime safety, after all the disasters that have occurred, and to prevent pollution.
On the report on the monitoring system, we totally support the rapporteur' s proposals, especially those seeking to make it compulsory as from 2007 to install a black box in all ships entering EU ports and on a system of automatic identification of ships, so that they can be monitored by the coastal authorities.
The directive will also require Member States to determine ports of refuge for ships in distress. This provision will, no doubt, pose some problems and we will have to be very careful how we implement it.
Turning to the European Maritime Safety Agency, we welcome its establishment but we would have preferred it to serve as the point of departure for a future European coastal agency. That is not the case, but with time and experience, that is what it could turn into. We would like it to be independent, whereas the Commission proposals in fact leave it little margin for manoeuvre. We are sorry that our proposal to include representatives of the NGOs and trade unions on the administrative board were rejected. These voluntary players often make pertinent proposals and could be objective and constructive allies for the agency.
With regard to where the agency will be based, before the final choice is made, we would like to see a number of criteria introduced, such as the frequency of accidents at sea, the intensity of maritime traffic and the maritime infrastructure of the candidate countries concerned.
Finally, the third report concerns the European Fund, modelled more or less on the IOPC Fund, which was unable, a year and a half after the Erika disaster, to compensate the victims, although the appropriate authorities had made the necessary financial promises and set early deadlines. We fully endorse the main objectives, such as the aim of raising the compensation ceiling, given that damages for the Erika disaster came to EUR 300 million, whereas the IOPC Fund has a ceiling of no more than EUR 200 million. We think it is crucial to extend the compensation to include environmental damage. In fact, this would be the first time that the financial evaluation of environmental costs was given in figures and that compensation was paid for repairing damage to the environment. The Committee on Transport's attitude in this regard is difficult to understand and tends in the opposite direction. We regret that.
Lastly, on contributions to the fund, we believe that those who own and charter the ships should also have to contribute to this fund.
Mr President, Commissioner, ladies and gentlemen, although a number of questions remain open, let me say from the outset that I endorse the three reports before us on the 'Erika II' package, while at the same time emphasising that we urgently need to adopt them and, even more, to implement them.
Improvements are still needed and, I hope, are still possible; that is the purpose of the amendments my group has tabled. I will confine my comments to two points I regard as crucial.
The first is the need for greater democracy, to enable the various players involved in this sector to have a say in the decision-making process. Secondly, we must go further on the question of compensation.
Coming back to the first point, priority must be attached to giving the men and women involved a say. That is a democratic requirement to which the European Union constantly refers as one of its values; but it is also a question of effectiveness. If we want to improve safety at sea we must also mobilise all the citizens concerned, in particular nature conservation associations, trade union organisations and, more generally, the personnel involved in maritime traffic.
With regard to compensation, we very much need this initiative. We have to listen to the victims, the elected representatives, the local associations involved. We must give them a say in the actual evaluation of the consequences of the damage as also in the decisions on compensation. They have a role to play in the management of the COPE Fund. The same requirement should apply to the Safety Agency, which should be open to representatives of the employees of this industry, to representatives of the associations, who have the kind of know-how that is crucial to any proper evaluation. In even broader terms, I believe that the agency should ensure that they are involved in its initiatives on a regular basis.
On the second point, it is unacceptable that in the final analysis much of the damage caused by maritime disasters is borne by the people who are the victims. That is the reason for establishing the COPE Fund and that is why we are supporting this initiative. Let me say once again that I think it would be very judicious to hold the ship owners and charterers liable both financially and under criminal law. We must also establish the link between the nationality of the ship owner and the flag flown by the ship.
Lastly, according to some estimates, the COPE compensation ceiling of EUR 1 billion will suffice for the Erika disaster. I believe that to accept that ceiling would mean accepting that we do not pay full compensation for other disasters, which, alas, we cannot exclude at this point, and therefore that the countries concerned have to bear much of the costs.
We would have preferred no ceiling to be set, so that the compensation corresponded as closely as possible to the real need; in the meantime, I believe we should consider raising that ceiling.
Mr President, let us make the most of a good thing. For once, the Commission is showing appreciation of the daily lives of European citizens. Even so, twenty-one years after the sinking of the Amoco Cadiz, the Commission is finally taking action and proposes to improve and speed up the payment of compensation to victims. This is the objective behind setting up the COPE Fund, an objective which has my unbridled approval, all the more so because I am an MEP for the Loire Atlantique region, the département in France which has been affected the most by the Erika disaster and where tourism plays an important part. This economic and ecological disaster has placed many businesses in difficulties, caused unemployment and has polluted our environment. The irony is that it is the Committee on Regional Policy, Transport and Tourism that is dragging its feet.
Committee members from both the right and the left voted in favour of amendments on increasing the COPE Fund for substances other than oil, and even though these amendments are praiseworthy, they will cause an unavoidable delay - I am sorry but this is what will happen - in setting up the Fund and therefore in compensating the victims properly. This strategy is more than debatable, since it is based on conventions that are not yet ratified and it might even scupper this eagerly awaited measure. These amendments therefore seem tainted and absurd. This is a choice that we will eventually have to explain to those affected by the disaster who are on the verge of bankruptcy and to the municipalities that have put an enormous effort into cleaning up the coastline and which are awaiting appropriate compensation. I believe it is irresponsible to give a demagogical speech, ruling out any extra compensation. I think it would be much more sensible to push this through quickly and to achieve practical results.
That is the reason why we will be voting against these amendments, so that the original proposal - the most suitable one for properly compensating those affected by this disaster - is restored.
Mr President, Madam Vice-President, the Erika disaster led to a wave of indignation amongst the European public at the deficient measures in force and our incapacity to prevent such a huge catastrophe. This accident demonstrated the limitations of a political approach which tried to deal with maritime safety exclusively within the framework of international organisations such as the IMO.
The very extensive international safety legislation which now regulates maritime transport has made it possible to drastically reduce accidents and pollution. The measures we are discussing today and those which we discussed just a month ago, Erika I, demonstrate the commitment of our institutions to strengthening the safety of ships and the protection of the marine environment.
However, as in all human activities, it is practically impossible to guarantee complete safety. It is therefore inevitable that there should be sporadic maritime accidents or pollution incidents and that, being spectacular, they should receive wide media coverage. This does not alter the fact that the immense majority of journeys take place safely, effectively and in a way which respects the environment.
I congratulate the rapporteurs, Mr Sterckx, Mr Esclopé and Mr Mastorakis, on their excellent work on the safety of maritime traffic, the compensation of oil pollution and the creation of a European Maritime Safety Agency. I would also like to take this opportunity to congratulate the Commission and, in particular, the Vice-President, Mrs de Palacio, on her magnificent work, since in one year she has presented six proposals aimed at improving maritime safety.
As alternative rapporteur, I will focus on the third proposal, by the rapporteur Mr Mastorakis, on the creation of the European Maritime Safety Agency.
I personally believe that the creation of this Agency will demonstrate to the public our institutions' great interest in preventing future accidents and pollution, as well the need to raise levels of safety on our seas. Both the rapporteur, Mr Mastorakis, and others of us have presented a series of amendments aimed at improving the organisation of the Agency.
I would like to mention one, which relates to the composition of the Agency' s board, in which we propose that Parliament be removed from that composition. The reason is clear: we believe that Parliament is an organ for controlling management, never for participating in management. For that we have the Commission, the Council and a whole range of organisations.
I therefore simply wish to thank the Commissioner for her work and ask her to present the Erika III package shortly, so that we can continue working on maritime safety.
Mr President, Commissioner, ladies and gentlemen, I would like to start by welcoming the launch of this second round of measures, diligently drawn up by the Commission and subjected to in-depth debate in the Parliamentary Committee on Regional Policy, Transport and Tourism. As has already been said, the basic aim is to avoid the far too many, genuine tragedies which have occurred when unforeseen natural causes are combined with human error.
I would like to focus on the measure analysed in Mr Mastorakis' report, a measure establishing a European Maritime Safety Agency. This is a structure which, to discharge its functions fully, must imperatively be autonomous, independent and highly focused. These are the requirements which the Group of the Party of European Socialists has repeatedly stressed and reiterated with the amendments tabled in plenary and unexpectedly rejected in committee: autonomy and independence, as I said; the membership of the Administrative Board, which would exclude without any reasonable grounds both direct and indirect representation of Parliament; the decision-making powers of the Agency; in short, its role and usefulness for achieving the goal which all undoubtedly endorse.
Ladies and gentlemen, we would like to stress these points and we hope that our recommendation, contained in another amendment which refers to the criteria to be fulfilled for eligibility for accommodating the Agency, will be endorsed. This is not so much a question of engaging in another tedious, nationalistic competition as of laying down and outlining the criteria and parameters which a town or State must fulfil in order to be eligible.
Indeed, there is no doubt that it is in the interests of all to establish not formal, needlessly ornamented structures which duplicate functions but suitable bodies, so that we do not end up lamenting over tragedies which could have been avoided by courageous, far-sighted decisions.
Mr President, Commissioner, ladies and gentlemen, today I defended my position and that of my group, as did my fellow Members in the debates in committee, expressing a completely favourable opinion of the establishment of the European Maritime Safety Agency. We are all thinking of the Erika disaster and other serious accidents involving oil tankers and the ship that spilled chemical products off the coast of Galicia, which have caused huge and irreparable damage and also deaths. It is these tragedies that underlie this decision. Now, in the little time that I have, I wish to remind you that in the next six months, perhaps as early as in Gothenburg, the Council must decide on the location of the agency. I hope that it chooses a country with maritime traditions and history, and that amongst the countries that fulfil these conditions, the choice goes to the Galician coast, which sees the majority of the maritime traffic that unites Europe with the other continents and where the greatest number of accidents occurs, including the extremely serious ones that I have just mentioned. If my proposal were acted on, I can assure you that the decision would receive the support and the warmth of Galician society.
Mr President, with regard to Mr Esclopé' s report, we are not opposed to a European compensation fund, particularly, and I quote, in order 'to ensure adequate compensation of pollution damage in EU waters resulting from the transport of oil [...] by sea' . We are, however, opposed to the fact that this fund is, ultimately, paid for by taxpayers. It is up to polluters to pay for all the damages that they have caused, either directly or indirectly, not to mention the financial penalties that apply for having failed to avoid causing pollution. That was not the case in the sinking of the Erika, where, moreover, the charterer was Elf; in other words, one of the richest oil companies in the European Union.
Furthermore, even with the help of various compensation funds, the victims of the oil slick have still not received adequate compensation and some have not even received any. The individuals responsible for damages are themselves threatened with court action, or even prison in order to force them to face up to their responsibilities. In order to force the guilty oil companies to do this, we must confiscate all their assets within the European Union, to make them pay immediately.
Of course, nothing of the kind has been proposed. It is for this reason that, whilst we approve some of the amendments, we shall abstain from voting on this report.
Mr President, Madam Vice-President of the Commission, may I again thank the three rapporteurs on behalf of my group. Even if the debate has shown that one group is perhaps not completely satisfied on one or two points, we must admit that all three reports were adopted either unanimously or by a large majority in committee and we should maintain this majority in tomorrow's vote. I think Parliament has put a very good package together in its position on Erika II and we should stick to it.
I also think, to pick up on some of the comments made, starting with the comments made by the previous speaker and my colleague's comments on the compensation fund, that we are not prevaricating. All we are saying is that it is just not on for Member States to maintain to the outside world that they support compensation regulations and then only ratify quite basic compensation regulations. With the Esclopé report, we have included the fact that we want regulations for both oil pollution and for pollution from dangerous or harmful substances. The Council is perfectly at liberty to prove to us at second reading that it is prepared to push ahead with ratification or find an alternative. But it is just not on to say: you are blocking our compensation regulation, when they have no intention of doing anything about pollution from dangerous or harmful substances. In this respect, we must put on the pressure and say that we want a general regulation because there is a great deal of maritime pollution, not just from oil, but also from chemicals and other substances. If the Council knows of a better way, then we are quite prepared to take it. And you too, Madam Vice-President, if you know of a better way, then we are quite prepared to go to a second reading. We also have an open mind about international regulations. If the IMO wants to find a global solution to the problem within the next six months and actually does so, then we will gladly withdraw this Commission proposal. But all I can say is that, the same thing always happens; we always have to put on the pressure first and adopt our own legislation before any global regulations are passed, which is why we must push ahead here.
One last comment on the Mastorakis report. We cannot say on the one hand that the agency should be independent, and then say that Parliament should have a say on the Administrative Board. That is a contradiction in terms. We want an independent authority but, in a democracy, any executive, even a subordinate authority, must be answerable to parliament. This will only happen if the agency is not completely independent of the Commission. We here in Parliament shall come down on the Commissioner if the agency makes mistakes. And we shall not be satisfied with the agency director's head. If something goes wrong in the agency, it will be your charming head that we are after, Madam Vice-President. That is parliamentarianism, which is why the agency must be independent, but under the responsibility of the Commission, and why we and not some experts appointed to the Administrative Board must exercise the right of control. We are your partners, Commissioner, and we shall get along just fine.
Mr President, Commissioner, I would like to make three comments on the occasion of this extremely important debate.
My first comment is to say that, first of all, we should see to it that the European legislator stops berating itself on this matter. It has been 18 months since the Erika sank, an event marked by commotion, emotion and by ensuing controversy. It is easier to hurl abuse and to argue than to legislate, and I believe that the length of time waited, at the end of which six texts have been proposed, and these are six extremely important contributions to implement a legal basis for maritime safety in Europe, which did not previously exist, is normal. I also believe that Parliament and the Commission must be congratulated for the work that they have done - the Commission for having proposed six texts and Parliament for having examined them, thanks to the rapporteurs, in record time. To do otherwise, in my view, would have been to deceive the public, in other words, to lead the public to believe that it was possible to work much more quickly.
My second comment relates to the content. I believe that, with both the Erika I and Erika II packages, today we have, or very nearly have, a fairly solid legal basis, and we have created a European maritime area, or the beginnings of a European maritime area from scratch and within, essentially, 18 months, with the constraints that are all too familiar to you, which are, in particular, the constraints of our agreements at the IMO. We have made much progress, particularly with regard to risk prevention, or safety, in other words, as regards the effectiveness of monitoring and as regards legal and financial liability. I, like many, believe that the European Union must legislate in order to be more powerful within the International Maritime Organisation.
As for the future, and I would like to mention two cases here, I believe that there are two important aspects of safety which have not been dealt with. The first aspect is the emptying of tanks. I think that it is absolutely essential that the EU legislate and pass tough legislation on the practice of emptying tanks, which is collectively more damaging as far as the environment is concerned, as you know, than the accidents that we have witnessed. In this respect, there is a gap in the legislation, which must be filled. The second aspect is that, like many, I am astonished that rivers are not covered by any safety regulations. A large proportion of today' s traffic, particularly in northern Europe, uses the rivers. This puts people living in the vicinity at risk, and we should not wait for a disaster to happen to take legislative measures on traffic using inland ports.
Mr President, we have heard some interesting speeches, especially from my fellow countrymen, Mr Mastorakis and Mr Papayannakis. The European Union has made a move, legislation is progressing, but there are still serious concerns and questions, such as, to be brief, first: the question of the first Erika package - not just the fact that it has taken so long but the question of how it has been hammered out, amidst fierce bargaining, with safety issues coming behind questions of competition and other interests, giving rise to a lot of speculation, especially as regards single-hull tankers.
The second cause for concern is that, despite the fact that the Commission supposedly wants uniform safety standards at sea throughout the European Union, this is not the case. Different conditions apply to a whole series of ships, such as ferries in northern seas or ships in the Mediterranean. What is going to be done about this?
The third point concerns controls. We have the agency, or rather the proposal to set up an agency, but at present there are no controls. A few months ago, the Samina sank in the Aegean. Neither the Greek government nor the Commission was able to say which legislation, which directives Greece is applying and if these directives are being applied for the sake of appearances - such as the directive on training - or if they are being applied in practice. No one could say! Both the Greek government and the Commission owe us an answer.
Finally, there are two points on which I have reservations. I have some doubts as to the amendments by the Committee on Regional Policy, Transport and Tourism on the question of the weather, which I think detract from the Commission proposal. And secondly, the cost of the compensation fund should not be borne by the citizens, especially as oil is one of the factors which exacerbates inflation, the cost of living and so forth
Mr President, Madam Vice-President of the Commission, I think that the three directives under discussion today are a step forward as far as maritime safety is concerned, although I think that things would be even better if the Council took less time and was more efficient in taking decisions and we did not end up debating the Erika II package before we have even completed the Erika I package.
In all events, I think that two points need to be highlighted in Mr Sterckx's report. The first is that his proposals give us a more substantial and more positive measure as regards ports of refuge, places where ships can shelter in the event of danger, and I think that, thanks to Mr Sterckx's proposals, we now have more specific and more substantial measures. The second point is that, when a ship departs under normal circumstances, we have stipulated that the principal responsibility lies with the master and that it only lies with the port authorities in exceptional circumstances, because the master in fact knows better than the port authorities in such cases.
As far as Mr Esclopé's report is concerned, I should like to say that he has done a good job in introducing international arrangements here, as it is an international problem which requires an international solution. Of course, the proposal before us can - and should - act as a catalyst and encourage the relevant international agencies to take swift action on the problem in question.
Now, as regards the report by my fellow countryman, Mr Mastorakis, whom I should like to congratulate on his report, obviously we need a flexible and efficient agency and I think that, as they stand, Parliament's proposals on this Maritime Safety Agency reinforce the efforts being made and I think - and Mr Mastorakis himself believes - that, if it were to be based in Piraeus, this would reinforce these efforts still further.
Now we obviously need to take further action, especially as regards the application of Community legislation, and we need to highlight the human factor, the number of inspectors and surveyors needed to apply the legislation, inspector training, staff and crew training etc. But I assume that the Commission will consider this at a later date and notify us accordingly.
Mr President, I wish to congratulate the Commission on this second package of legislation, which is not starting from scratch, since the Member States already have technical skills, in their dockyards and shipowners, their scientific community, their operators. The package, therefore, today gives European citizens the beginnings of a legislative guarantee and the beginnings of the secure management of its exclusive economic zone. We think that it is worth pointing out the effort and the persistence that the Commissioner has demonstrated on this dossier. I would also emphasise the contributions of the three rapporteurs.
With regard to the COPE Fund, it is, as has already been said here, a supplement. It is intended to meet the needs and the cover the risks of the most serious situations, such as those that have been mentioned here at some length. Beyond this, many other risks remain. Of course, maritime transport, which is subject to the rules of competition, must also have its rules strengthened under the IMO in order to enable its economic activities to continue to be profitable without sacrificing safety, not only in Europe and the United States but in all seas and oceans. The timeliness and the objectives of the agency have also already been discussed here at some length. I think that the rapporteur reasonably points out some loopholes, but I also feel that it is not Parliament' s place to manage the agency, but instead to supervise the administrative rules and good practices, of this and other, similar agencies. What the agency must guarantee is absolute fairness and equal cooperation between the Member States and must also ensure the participation of the public, of those in the profession and of the other economic and social interests concerned. The agency' s independence must, therefore, be a paradigm, an essential factor for it to be respected, for it to allay the concerns of the public and to develop and encourage plans for action and cooperation at European level. This is certainly what is needed and, as many speakers have stated here, there are many potential locations for the agency, since there are several candidates which are all equally competent and well prepared. I think that Lisbon is probably the most appropriate.
Mr President, if Cyprus and Malta accede to the Union - or rather when, not if - the Union will have the largest merchant fleet in the world. Not so much because these two countries are huge maritime powers, but because many shipowners find them 'convenient' , and I use the English term advisedly. A large fleet is an advantage, of that there can be no doubt. But it entails a great deal of responsibility. We must therefore ensure that our fleet is safe; safety on our own doorstep is paramount, but elsewhere too the European flag must stand for quality.
When I reported to Parliament on enlargement and transport, I held a great many talks with people in positions of responsibility in the candidate countries. They were all very quick to promise that they would transpose the relevant acquis into their national law. However, as I pointed out even then, things were still in the pipeline, especially the Erika II package under discussion today. That alone was cause for concern.
Talks on transposing European law or, to use the Community jargon, 'implementing the acquis' , soon got bogged down. In one case, I was even told that the inspector responsible was on holiday. We shall need much more than one inspector if we want to use serious, prompt, all-encompassing controls in order to prevent further disasters on our or anyone else's doorstep.
We shall need sufficient numbers of trained inspectors and we shall need them quickly. The present Member States can do a great deal to help here. Twinning and the temporary secondment of well-trained specialists working in existing management and control structures recently proved to be a very effective instrument in reintegrating former East Germany. We could apply this model here too.
With measures to guarantee that foreseeable problems will be dealt with promptly by well-organised accession mechanisms, we could contribute to the success of the enlargement process and, more importantly, win our citizens over. There are already more than enough concerns and fears on the question of enlargement. We must address these concerns and fears, be they major concerns or concerns about individual specialist aspects such as those under discussion today. I almost said there are a lot of Irish among us.
Parliamentarians on the Administrative Board - not the best way of involving Parliament, I think. The Commission should monitor the agency and we should monitor the Commission.
As an Austrian, I unfortunately have no high-sea ports to offer. We lost our last sea battle a hundred years ago. But I should like to think that we too could offer a pleasing location, should one be wanted.
Mr President, ladies and gentlemen, it is high time we woke up and noticed the kind of environmental and safety risks associated with maritime transport and particularly with tankers. Oil catastrophes have concretely shown that relying on good luck costs society dear. Unfortunately difficult decisions often make progress only when a catastrophe and the reactions of voters force politicians to act. The Erika II package under discussion therefore deserves all possible support.
I would like to congratulate all three rapporteurs for drawing up thorough reports. The Erika II package certains very many positive proposals among which I would particularly like to mention the setting up of emergency ports and the automatic monitoring of vessels. The setting up of a maritime safety agency will also improve coordination on safety issues.
Although we Europeans can affect the condition of our maritime environment very significantly, we must always remember that we are not alone in the world, even after enlargement. A large number of vessels originating from other than EU Member States travel near the shores of Europe. Therefore, we must take care that the well-intentioned measures of Europe do not impede the creation of international agreements. One example is the European oil pollution compensation fund (COPE). Setting up the fund must not mean reducing willingness to achieve a wider solution under the auspices of the IMO. Oil pollutes just as much and clean-up costs are identical whether the vessel is registered in the EU or, for example, under the Liberian flag.
Ladies and gentlemen, safeguarding the cleanliness of our seas and especially our coastline means we must not hesitate a minute longer. It is time to act decisively so that the worst problems can be removed once and for all. In this way, we will ensure that no Jessica, Angelica or even Marika Package is required in the future.
Mr President, ladies and gentlemen, I would, first of all, like to thank and congratulate the three rapporteurs, Mr Sterckx, Mr Mastorakis and Mr Esclopé, on their magnificent reports on the safety of maritime traffic, the creation of a European Maritime Safety Agency and compensation for oil pollution. Furthermore, I would like to thank them for having presented and prepared these reports within such a short timescale and for the attention they have paid to the problem of maritime safety.
However, like many of today' s speakers, I regret the fact that we are discussing the Erika II package without having yet adopted Erika I, although I hope that within the conciliation procedure we will achieve a positive result as soon as possible.
Nevertheless, I would also like to say that the Erika I and Erika II packages are already having practical effects within the International Maritime Organisation, where we have managed to make progress on making double-hulled or similar ships compulsory for the transportation of oil, and also with regard to the current discussion on increasing the figures in order to cover liabilities, which will very possibly exceed USD 300 million - they are currently 180 million - and also in relation to countries such as Cyprus and Malta which - and I address this to Mr Rack - are making an enormous effort to improve the characteristics of their fleets within the framework of their incorporation into the European Union, accepting the requirements of the Erika I and Erika II packages before they enter into force.
Before the end of the year, I will present a proposal on safety on ferries, although we know what happened in the case of the Samina Express: they were watching football. Greek justice is taking action. I believe we must mark out territories. It is the Member States who have all the responsibilities in the criminal field.
I will refer to the proposed directive on maritime traffic, which is the most advanced one in terms of its preparation and I believe this is indicated by the consensus in relation to it. We broadly support all the amendments, with slight modifications of the wording of those which are aimed at improving or specifying the scope of the text. Also, in part, with some modifications, Amendments Nos 6 and 18, which are extremely important, on the refuge area. With some modifications, the amendments which are aimed at improving the assessment of the implementation of the Directive on the ground, specifically Amendments Nos 7, 20 and 21. We cannot accept the current wording of Amendment No 11 on black boxes - although I understand the rapporteur' s objectives, the formulation used makes this requirement dependent on a prior decision by the IMO. We are not prepared to accept this. If the IMO is able to make progress, we will have to move ahead; but we know that good work is being done within the International Maritime Organisation and what we want is to put more pressure on, as we have done in the case of double hulls.
With regard to the proposal for the European Maritime Safety Agency, I would thank you for Parliament' s positive approach to our proposal and the support it is giving us. This is not a purely administrative measure, but rather the Agency will increase the public visibility of the European Union' s commitment to increasing maritime safety to the highest possible level and preventing pollution from ships. I would like to say to those people who are concerned that the Agency may become another Community bureaucratic body, that the Agency will enable the Member States to be part of and participate in an area which, as we all know, involves national and Community responsibilities and competences and through which we have to seek integration in order to better coordinate these actions. The Agency will enable the Commission and the Member States to work together in an independent body and that is one of its advantages.
Parliament' s amendments do not alter the spirit of the Commission' s proposal and focus principally on the administrative structure. The Commission supports Amendments Nos 1, 2, 7, 15, 16, 21 and 22 and we can also accept Amendment No 4, which makes it possible for the Agency to offer technical assistance to the candidate countries without a specific request from the Commission. We can also accept Amendments Nos 14 and 10, which clarify the mandate of the principal directors of this body.
In relation to Amendments Nos 9, 20, 27 and 28, on the Administrative Board, I must say that we accept Amendments Nos 9 and 27, insofar as they eliminate the presence of Parliament and, if these amendments are incorporated, we will have to make the necessary adjustments.
In relation to the location of the Agency, Amendment No 19 seems more logical than No 29. Objective criteria are specified for the selection and I fully agree with this and believe that it can be incorporated.
We accept that the external evaluation of the Agency be subject to the conditions set by the Administrative Board, as Amendment No 17 requests in part, although we do not think it is necessary to repeat the evaluation every 5 years as it suggests.
With regard to the visits which the officials of the agencies must make to the Member States, the Commission wishes the national administrations to actively participate in them and to assist them. We cannot therefore accept either Amendment No 6 or No 5, which contravene this objective.
I understand the justification for Amendment No 18, but for reasons of legal certainty I cannot accept it, since the term 'independent' adds nothing to a body with its own legal personality.
Nor can I accept Amendments Nos 8 and 12, which imply that it is not necessary for the Commission to approve the Agency' s programme, nor Amendments Nos 13 and 25, according to which the decision to make visits to the Member States should depend on a Commission opinion, rather than on its agreement. Supervising the implementation of the Community acquis will remain the responsibility of the Commission and the Agency cannot replace us in this task. Lastly, the Commission cannot agree with Amendments Nos 11 and 24, which affect the impartiality of the executive director.
With regard to the third proposal on responsibility and compensation for the dumping of oil, I would like to congratulate Mr Esclopé and Parliament on your work on such a complex issue.
I would like to make it clear that the problems do not relate to the underlying objectives, but only to the means of achieving these objectives and we should try to solve all the problems by means of a proposal designed to deal with one specific issue: the lack of adequate compensation in the case of serious oil pollution. Furthermore, I agree with what Mr Esclopé has said. If we now add to this proposal the problems relating to other types of dumping, to pollution from chemical dumping or from the cleaning out of bilge, we will eventually paralyse the initiative.
These types of proposals are specifically related to Conventions which are awaiting ratification and which must be ratified over the next few years. I am also prepared for us to also make some regional proposals in the event that existing Conventions are not ratified by a sufficient number of States that are members of the IMO. But since there is already an international proposal, I believe that we should not be too hasty. The perfect is the enemy of the good. Let us concentrate on the dumping of oil, on which we have data and certain factors which will allow us to move forward quickly.
We can accept three groups of amendments which, altogether, make up more or less half of them.
The first, the nineteen amendments which seek to extend the scope of the Regulation to cover substances other than oil, such as chemical and combustible substances, are not acceptable, as I have pointed out. The second group of amendments, which refer to the role of shipowners in the COPE Fund, Amendments Nos 22 to 25 and 50, which seek to introduce compulsory contributions for shipowners, are not compatible with international law, since the international rules in force do not allow demands for additional compensation from shipowners, unless the accident has been caused by fraudulent behaviour.
This is one of the problems detected by the Commission in the international system in force, which must be rectified on an international level and we are committed to working on this. Nevertheless, given the current situation, requiring shipowners to participate in compensation for damages would contravene the current international rules and we are therefore unable to accept such a proposal.
But I must say that Amendments Nos 29, 31, 34 to 42, 52 and 57 also cause problems for the Commission because their aim is to strengthen the participation of the local representatives of the polluted region in the COPE Fund committee procedures. I would remind you that this committee is covered by the Decision on commitology and Community law does not allow its composition to be changed.
Nor can we accept Amendment No 19, which proposes removing the paragraph establishing the possibility of rejecting compensation to claimants involved in the accident, that is to say shipowners, charterers and company directors. It would not make sense to compensate those responsible for the pollution. I therefore prefer to keep this paragraph, which allows the rejection of payments to the parties most involved in the pollution.
We have problems with Amendment No 28, which proposes reducing the period for collecting contributions, and lastly, with Amendments Nos 51, 52, 54 and 55, which create difficulties in practice because they fall outside the scope of the proposal.
All the others, either in their entirety or in part, can be accepted. They are Nos 2, 4, 5, 6, 8, 9 10, 11, 20, 30, 32, 33, and from 43 to 49.
I will end by once again thanking the rapporteurs for the speed and quality of their work, as well as the whole of the committee and Parliament as a whole for their support for the Erika I and Erika II packages in their entirety. I hope that all the remaining stages of negotiations in both forums will maintain the highest quality in terms of the texts and the proposals, and will be completed as quickly as possible. I would also like to say that before the end of the year we shall be submitting proposals on safety in the transportation of persons, of passengers.
We would have liked to achieve everything by now, but we must understand that sometimes we cannot achieve what everybody wants. We have, however, taken very significant steps forward which, I insist, have already had real consequences by improving safety on our seas.
The debate is closed.
The vote will be held tomorrow at 11 a.m.
Occurrence reporting in civil aviation
The next item is the debate on the report (A5-0203/2001) by Mr Collins, on behalf of the Committee on Regional Policy, Transport and Tourism, on occurrence reporting in civil aviation.
Mr President, the continued increase in air traffic, which is expected to double over the next decade, is placing unprecedented pressure on air travel safety. It has been well documented that air transport is a very safe mode of transport and this should, and must, remain the case. However, we must all work to ensure that air accidents are reduced to a bare minimum.
The continent of Europe accounts for about 10% of all accidents worldwide, while one third of air traffic takes place in European skies. It is clear that a large proportion of the measures needed to improve air safety should be geared towards preventing accidents, rather than providing a response when accidents have happened. Incidents occurring in one Member State are not necessarily known in another Member State and similar circumstances can lead to fatal accidents. That is why I welcome this European Commission proposal.
As a result of this new initiative, all European Union Member States will establish formal incident-reporting systems to facilitate the collection of information on actual or potential safety deficiencies involving aeroplanes in Europe. Setting up a system that allows for safety and civil aviation authorities to share information available from the different reporting schemes will enable all parties involved learn from their mistakes thereby producing a safer system for all air users in future.
Article 75 of the Treaty of Maastricht introduced the legal basis for the introduction of Community measures to improve the level of transport safety in Europe, thereby creating a Community competence in this field. The adoption of a directive on accident and investigation in November 1994 was the first EU response to the use of these new powers. However, the limitation of the 1994 directive was that as the number of accidents is fortunately very low, the opportunities to learn from them are very limited and lessons can, therefore, be drawn only after an accident has already happened. It is now proposed to complement this first initiative with a new directive that would address both mandatory and confidential reporting of incidents, defects or malfunctions which may constitute a hazard for civil aviation operations, called "occurrences".
The objective of this new directive is to contribute to the improvement of air safety by ensuring that essential safety information is reported and collected, stored, protected and disseminated in order to facilitate its effective analysis and monitoring.
A network of national mandatory occurrence reporting systems will be based on a system developed by the Joint Research Centre in Ispra in Italy. These reporting systems would also be complemented by the creation of confidential reporting mechanisms which will be put in place across the territories of the European Union. The proposed European Aviation Safety Agency will need this kind of data if it is to carry out its work effectively.
In conclusion, it is incumbent on all legislators within the European Union to ensure that the utmost is being done to ensure that air travellers are entirely safe in the journeys they take. The specific proposal is part of a number of measures presently being proposed by the Committee on Transport of this Parliament to improve the quality and safety standards of air travel for all users.
Mr President, the establishment of formal reporting systems is clearly a requirement of Annex VI to the Chicago Convention on International Civil Aviation. The United Kingdom has a long-standing mandatory reporting scheme, MORS, currently established under Article 117 of the Air Navigation Order and administered by the CAA. There are several established systems for the interchange of safety data for analysis, such as JAA, EUROCONTROL, etc., as well as legal ICAO requirements.
I would suggest that any EU initiative be compatible with the proven effective systems in place. My initial concerns were as follows: first, although the proposal insists on confidentiality and disidentification of reported information, which is a purely legal issue, it does not satisfactorily tackle the issue of information abuse, especially since data could be made available to third parties through many different channels, including the so-called and loosely-defined "research institutions", etc. Aviation is always under close scrutiny by the media and such additional opportunities for reporting would inevitably be misused. It is therefore necessary that all parties using and providing data can genuinely trust the system.
My second concern referred to Article 2 and Annexes I and II. It is generally thought amongst safety experts that it is not the quantity of data that is important, but the quality of the reporting and analysis. The lists of examples of reportable occurrences may need to be addressed. As it stands, the proposal could become over-regulated, difficult to manage and have no added safety benefit.
My third point referred to Article 4. I believe it is essential that reports from pilots and other staff members be made to their own company. Bypassing their own company structures would weaken the internal reporting processes that have been built up over the years. My final point refers to Article 8, which appears to go too far by establishing a totally blame-free reporting system. This would need to be amended as there could be circumstances in which gross negligence is involved.
My own experience over a number of years has shown that confidential reporting works extremely well. However, in such a safety-sensitive industry, it is important that all employees follow the strict rules, regulations and practices that are laid down.
I would like to thank Mr Collins for producing a comprehensive report. It was a great pleasure to work with him. I believe that we have now reached a sensible conclusion and would hope that the amendments adopted in committee, which address those concerns, can be supported in the plenary vote. Honourable Members, I am in no doubt that all of us here welcome initiatives to enhance safety, but they must be well thought through and beneficial to the entire aviation industry and the public at large.
I should like to suspend the debate at this point. We shall resume the debate on this item at 9 p.m.
Question Time (Commission)
The next item is Question Time (B5-0171/2001). We shall now take questions to the Commission.
Part one
Question No 32 by (H-0455/01):
Subject: Cooperation with Afghanistan In its joint position on Afghanistan adopted on 24 January 2000, the European Union condemns human rights violations in that country and in particular discrimination against women.
What information and guarantees can the Commission give concerning access for Afghan women to European aid and cooperation programmes launched under the aegis of ECHO?
The Commission wishes to underline its concern for the suffering of the entire civilian population of Afghanistan, as a direct consequence of the ongoing conflict and the current drought. In this respect, ECHO has this year already allocated EUR 15.5 million for humanitarian aid to Afghanistan. ECHO is focusing particularly attention to vulnerable groups: internally displaced people (of which there are more than half a million), the disabled, women - particularly widows - and children.
The needs of women and children are specifically addressed in mother-and-child health programmes. Projects are being implemented by Médecins Sans Frontires of Belgium; Médecins Sans Frontires of the Netherlands; and from France, Action contre la Faim, Aid Médicale Internationale and Médecins du Monde. All aim to treat malnutrition among children under five years of age, as well as monitoring the health status of women, in particular nursing mothers and pregnant women. Usually, NGOs also provide their female patients with elementary hygiene education. These projects are implemented in areas where internally displaced people have settled. Currently, there are medical projects in the Panjsher Valley, Herat, Kandahar, Kabul, Mazar-e-Sharif and Hazarajad.
NGOs have access to all beneficiaries, women included, and can employ women as local NGO personnel in medical programmes, in spite of the fact that separation between the sexes has to be strictly observed. For instance, ACF employs between 55 and 65 per cent of women in its medical programmes. Medical NGOs play an important role in the professional training of women. They organise medical training sessions for small groups of women in cooperation with the Taleban Ministry of Health. We also carry out Food-for-Work projects. Income-generating activities for women, which encourage self-sufficiency, are increasingly supported by ECHO. Since 1999, ECHO has financed Food-for-Work projects in Kabul for men and women through German Agro Action and Medair from Switzerland.
While men are occupied in land recovery works and city drain cleaning, women are given raw materials and knitted quilts and sweaters, to be distributed to other beneficiaries. This kind of programme entails the participation of women from a variety of socio-economic classes, from educated to illiterate women, each using their knowledge and/or all manual abilities. They are paid a fixed rate in wheat seed every two weeks. This pilot project in Kabul was subject to an independent evaluation, which proved to be very positive.
MEDAIR is in the process of implementing a second phase. Similar operations are now funded by ECHO in Mazar, Kandahar, Herat, Kabul and Faizabad, through UN Habitat and various NGOs. On other types of project, I can inform you that NGOs, with the support of ECHO, try whenever possible to have women involved in each project. Even in shelter programmes women are involved. Female health monitors go from house to house visiting women in order to provide them with basic information on hygiene, primary health care and conservation of water and food.
Operational partners such as NGOs, international organisations and Red Cross, family and UN agencies closely monitor all operations through expatriates and local staff present in the field. All ECHO partners are bound by a framework partnership agreement, which obliges them to be present and, in relation to us, to present financial and operational reports of their activities on a regular basis. Furthermore, ECHO has field experts, who also follow the ongoing projects very closely to ensure correct delivery of aid.
Recently, following UN sanctions and meetings in Europe with General Massud, the Northern Alliance commander, meetings in Europe, the hardliners within the Taleban movement seem to be gaining the upper hand, as reflected in the hardening of their position against work by women. Unfortunately, this general state of affairs is escalating, as we can read in press reports now.
However, in conclusion we can say that, despite the difficulties, NGOs in Afghanistan are doing their best as our partners to alleviate the suffering of women in the country. ECHO is not carrying out development cooperation as such, but is delivering humanitarian aid. Clearly, for many Afghans - women and men, educated and uneducated - the activities we support are a valuable, and by and large the only, form of assistance. Maintaining access for this humanitarian aid is crucial, and we will continue our work, even if the circumstances are difficult and appear to be worsening at present. I am planning to visit Afghanistan in September with a view to stepping up this effort.
Commissioner, thank you for your very detailed answer, particularly with regard to Afghan women. You know that the President of the European Parliament, and some other MEPs too, received a delegation from Afghanistan. We very much want to support them and be by their side. Despite your detailed answer, I do have to ask you for further information.
In France, Médecins du Monde has been rallying its efforts over the last few days to alert people about the famine and drought in Afghanistan. Yesterday, they came here to Parliament once again. As we know, drought is a terrible thing and this drought appears to be the worst in 30 years. We also know that there is no water irrigation system to combat it. Nothing has been done for 20 years - there are no dams, for example. The situation is terrible and it would now appear that the harvests are down by 65%, a quarter of the population is directly affected by drought and hunger and one million people are heading for the borders. Apparently, life in the camps is increasingly dangerous and, according to Médecins du Monde, food distribution in Afghanistan is extremely erratic.
Given this situation, I need to be able to respond, Commissioner, as, in the dossier being circulated by its members, Médecins du Monde has condemned the fact that the European Union' s contribution has fallen from 50 million in 1991 to 36 million in 2000. We are, therefore, moving towards a decrease in aid and assistance to Afghanistan.
I would like you to give me an answer on this issue and also to tell me whether - given this situation, the politics, the drought and all the problems that you have mentioned - it would not be more crucial to increase our food aid and to put in place a genuine comprehensive policy on humanitarian aid. Even if this exists - you did mention this - should it not be better coordinated?
The problem is that the answer to the drought disaster in Afghanistan would be systematic, normal, broader-based development cooperation. But the situation in that country does not make it possible to organise and implement normal development cooperation. What we are doing is making a relatively large-scale effort in terms of humanitarian aid. This year ECHO has identified Afghanistan as one of the "forgotten conflicts", in order to focus on and raise awareness of the need to mobilise international society.
It is also clear that the access problem is a real one, partly because of politics in Afghanistan. The major challenge we face is to restate and explain the need for everyone involved on both sides of the conflict to accept unhindered access to the country by humanitarian organisations. This will be the focus of my efforts when I go there in September.
Question No 33 by (H-0473/01):
Subject: Commission intentions and actions with regard to the global fund to combat HIV/AIDS, malaria and tuberculosis While welcoming the increased international attention paid to the tragic and immense consequences of the HIV/AIDS epidemic, malaria and tuberculosis, including the Commission' s programme for accelerated action in this field, COM(2001)0096, it is obvious that there is an urgent need for efforts far beyond this initiative - and indeed beyond the pharmaceutical industry' s lowering of prices - in order to address the pressing needs in terms of prevention as well as treatment. The UN Secretary-General recently proposed the establishment of a global fund to combat HIV/AIDS, malaria and tuberculosis and urged donors to make firm commitments before the UN General Assembly special session on HIV/AIDS in June. The amount needed has been estimated at $7-10 billion per year. President Bush recently announced an initial US pledge of $200 million. In the light of the Commission' s programme for action, what are its intentions as regards the global fund? Is the Commission prepared to take the lead in this issue and contribute significantly to the fund?
. The direct answer to the question of whether the Commission will actually contribute money to this fund is that at this stage we do not have an answer. I will try to explain.
We made a joint Council and Commission declaration on the proposal for a global health fund at the Development Council meeting on 31 May. I will quote from the first part of this: "The Council and the Commission note with concern the devastating impact of HIV/ AIDS and other communicable diseases on human suffering and on economic and social development and hence also on poverty reduction efforts. The proposal by the UN Secretary-General to establish a global HIV/ AIDS and health fund is therefore fully welcomed. The Commission and Member States will explore how best to develop this initiative." The Commission is taking an active part in the negotiations concerning the modalities and all the issues relating to this fund. There are a number of points we consider important. I will go through them, quoting from a speech I made on this issue during the LDC Conference on 16 May.
First, we would wish to see a number of principles or conditions fulfilled. I will name just a few. One, donors should make available additional and new resources over an extended period of time. The Commission does not have access to additional resources. We have a specific budget. The Commission is not in a position to tax directly, as you all know. So it is, in fact, the political decision-makers who decide on taxation who can provide additional resources. We cannot.
Two, the OECD countries need to take measures to assume a fair share of the global financial burden of reducing poverty and disease.
Three, we do not support single-issue funds and plead for a broad approach targeting the three major communicable diseases - malaria, tuberculosis and HIV/ AIDS.
Four, we will continue to raise the need for country ownership, integration with national development strategies and health systems development, effective coordination on the ground and keeping prevention efforts to the fore. This is crucial. If all this is not helped by a fund, the fund is no help at all. So, does it improve delivery? We have had enough empty donor-driven manifestations. If the answer to the question about delivery is not a clear "yes", the establishment of the fund will only be like crossing the creek to get wet feet.
Five, a fund should be open to contributions from all interested parties, both public and private, and should support action beyond the public sector.
Six, the governing structure of the funds should be light and transparent. The basic and multilaterally agreed health policy principles of WHO should be secured on how it is managed.
Seven, the fund should be outcome-driven as opposed to input-focused.
Eight, decreased transaction costs for countries should be a priority.
Finally, I wish to say that a global fund cannot succeed and will not get our support without a commitment from industry to a global, tiered pricing system.
These conditions may look very demanding but they, represent in fact, the mainstream of shared international policy in this area. It would be a tragic mistake to organise a fund, which is supposed to be a procurement fund, for special, expensive types of medicine. Today this is something which we more or less agree upon. But that is not how discussion about the fund started out.
Much of the discussion so far has been meaningful, but please note that as far as mobilising money is concerned, today we are not even allowed to provide core funding for UN organisations. Even under the new financial regulation, which we hope to get but do not yet have, we will not be allowed to carry out normal core funding, although we hope to be allowed to provide programme-based funding for UN organisations. This fund, however, will not be a UN organisation. What is on the cards here is to ensure core funding for this fund.
None of this is as easy as it may be portrayed in the press, but we are, in substance, a very active player in contributing to making the fund a meaningful and well-organised entity.
Thank you, Commissioner Nielson, for a very full and in many parts interesting reply. I believe we agree that this is one of the most serious epidemics and not only one of the most serious humanitarian catastrophes but one of the most serious economic catastrophes the world has even seen.
As much as ten years ago, based on the ways the disease was spread, sexual practices of the time and the widespread poverty in many African countries, experts were able to make forecasts showing that there would be a spread similar to that which we have today and which has had such incredibly tragic consequences. Unfortunately we are now able to make the same forecasts for other parts of the world which were infected later, and the outlook is similar.
The only way to proceed is, naturally, prevention with a mixture of support initiatives for those already affected and preventive initiatives, partly in the form of information and education and partly in the form of efforts to find a vaccine.
I naturally agree with the Commissioner that no problems will be solved simply by setting up a fund. I also agree with many of the requirements for such a mechanism which Mr Nielson sets out. At the same time, it was my experience in setting up UNAIDS, of whose board I was a member, that we constantly had too little money and were able to implement far too few ambitious initiatives. During the years of setting up the project we actually had no money whatsoever to support the national initiatives in the countries most affected.
At the same time, as Mr Nielson has stated, the UN bodies' normal budgets have fallen, which means that we are suffering from a major lack of money. I am sure that money is needed to achieve success in terms of research and active initiatives at national level. I therefore believe that Kofi Annan' s initiative is good, as long as this mechanism can be set up in a good and non-bureaucratic way.
I appreciate that the Commission cannot conjure up money from nowhere. However, there was a major surplus in the EU budget for last year which has recently been returned to the Member States. It must surely have been possible in such an extraordinary situation to gain support from the Council for a substantial aid package. It would otherwise look very strange, bearing in mind the Commission' s very great commitment in the course of last year and the initiative in which Mr Nielson and others were involved in September - October 2000. I would also like to test Mr Nielson a little further. Given that the soundings ahead of the New York Summit in a little under a month' s time are positive and that this mechanism can be set up properly, what plans are there for us in the EU, Member States and the EU itself, to be able to put forward a decent sum to bolster the preventive work?
It is very true that not only is this a human tragedy, it is also an economic disaster, the mathematics of which are simply paralysing. This is also true in cases where countries choose to opt for treatment. Treating HIV-positive persons may mean that many of them can continue functioning, as schoolteachers or whatever. But the treatment is ongoing year after year, and the impact on national health budgets, even if they are given these anti-retroviral drugs for free, is incredible. The real bottleneck in the use of advanced complex medical treatments is not necessarily access to the drugs but the organisation of their delivery. Few people realise that we are talking about 18 to 20 different pills or medications that have to be taken at intervals of a couple of hours, around the clock; that their composition has to be changed every few weeks and that all of this has to be very strictly and precisely organised. On top of this, all these persons need safe drinking water and at least two good, varied meals per day. In a developing country, that is asking quite a lot.
The reality is not so easy. We have been informed that Merck and the Gates Foundation have jointly set up a USD 100 million fund for Lesotho. On top of that, Merck has provided free medicine in order to solve the problems of delivery on the ground. They have been working on this for a year without much progress. This is why it is not just an evasive response to lay stress on prevention. We have seen that it can work in the case of Uganda and in other places too we are beginning to see the AIDS curve go down.
I appreciate the response from Mr Wijkman. It is true that these organisations need money. We will come to this in the next question. But it will never be the role of the Commission to be a major supplier of general funding as such for the UN organisations. Freeing up additional money for these purposes is the role of the primary donors, that is the governments, who have the right to tax their citizens. That is how we mobilise additional money. It may also be possible to mobilise new private money. I hope this fund will be a breakthrough by doing so on a systematic basis.
As to our own unspent money, the fact is not that we have money floating around, which we then send back to Member States. The way the system is administratively organised in the case of the European Development Fund is that we call in money on a quarterly basis from the treasuries of the Member States on an ongoing basis. We have real commitments that have not been translated into actions in terms of spending the money. But as I have told Parliament on many occasions, we are going through the whole portfolio, reducing and scrapping those commitments that are not implementable and accelerating the flow in the pipeline. Most of the money is in principle committed - implementation is the real challenge.
As you were informed earlier, the rate of commitment from now on for AIDS activities will be at the level of about EUR 800 million a year. This shows that in terms of contribution, we are a major player and are making a big effort in these countries. The question remains to be answered: will we be allowed to do it legally and will this fund actually mean improved ability to deliver on the ground? These are the questions that we need to come back to.
The Commissioner will be aware that this Parliament supported the change to the financial regulation which should at least partly ease his path. I should like to ask him two supplementary questions.
First, as he said in his answer, there are many ongoing discussions. We very much welcome the summit that was called by Kofi Annan. We very much welcome his own round table which was organised last year and which made substantial progress at European level. I am aware that there is a proposal for a further such round table jointly between the European Union and US interests. Would the Commissioner comment on whether he feels such a proposal is timely and whether he would be interested in participating in such a meeting?
Secondly, after the South African case, Mr Nielson's colleague, Mr Lamy, did commit European Union technical assistance to developing countries afflicted by the HIV/ AIDS pandemic, to utilise the national emergencies clause in the WTO to examine the use of generic drugs and of parallel importing to secure affordable medicines. Would the Commissioner comment on whether the European Commission has been successful in identifying developing countries to utilise these monies in this way and what further steps he plans to take in order to achieve this?
Mr President, during the LDC Conference I met with the new administrator of US Aid, and I can tell Mr Howitt that the issues he was looking at largely mirrored those I have mentioned today namely prevention of HIV/AIDS - the real problem being delivery - and so on.
That was more promising than many other things we hear from his government. It remains to be seen whether the announced contribution of USD 200 million from the US Government to this fund is approved by Congress, and whether it will in fact be additional money, but that does not form part of our more restricted deliberations here.
It is useful to pursue the dialogue with the United States on these issues, especially where we could feasibly agree on a practical approach, so I will continue working in this vein.
As to the second question on using the national emergencies clause as a basis for opening up for some of the elements in the TRIPS Agreement, have been sending a clear signal to our partners in the developing world that the Commission is interested in supporting their efforts to find and use the most flexible interpretation of the Agreement and we have also stated - as we did at a joint meeting with the CEOs of the major pharmaceutical companies that Pascal Lamy and myself attended - that we see a need to check the existing agreement, so as to ensure that the interpretation is good enough to facilitate better use of these possibilities in developing countries. However, we have not pinpointed any specific cases on which we can focus and act in a concrete manner. That said, we have expressed a strong desire to do so.
What we have done is to apply pressure by announcing a total untying with regard to all essential drugs used to treat these transmittable diseases. Opening up not only regionally, but also globally, should make price differentiation more difficult. It should also make for a change in stance from bidders from around the world and from the generic drug producers.
Mr President, first I would like to thank the Commissioner for his answers today. No one who has listened to the Commissioner over the last few years in this House could doubt his commitment to removing poverty and disease from the world as efficiently and effectively as possible using EU-resources.
I wanted to ask him a question about the third disease mentioned in this report, and suggest to him that perhaps we should concentrate on this least glamorous of the three, because tuberculosis could be eradicated. Unfortunately HIV, as you say, is likely to be with us for a long time and at the moment we are largely into palliative care as regards HIV/AIDS.
A concerted world programme over a relatively short period of time could eliminate tuberculosis from the world. I have a particular interest in this, because the cure was actually pioneered in my home city of Edinburgh 70 years ago. We thought we had eradicated it in western Europe, but it is re-emerging now. If we can remove it from the developing nations, we can also remove it from the world permanently. That is the prize - the permanent removal, which is unfortunately not yet available to us as regards the two other diseases.
Even if there is a delay in getting the World Fund going on the other diseases, perhaps we could suggest to Kofi Annan and the UN that we have a pilot project concentrating specifically on tuberculosis, which might inspire nations to contribute to the other areas once we see success in this area.
This is a highly significant point. This is one of the reasons why we have insisted all along - it has not always been easy because public attention has been almost exclusively focused on HIV/AIDS - that malaria, TB and HIV/AIDS have to be looked at in the same manner.
The best economic data we have to illustrate the benefits of doing these things efficiently relate to polio eradication. It has been documented that the world can save USD 1.5 billion per year in ongoing costs if we can mobilise the USD 400-450 million it takes for a 2-3 year final offensive to wipe out the remaining centres of active polio around Nigeria and northern India. It is absolutely feasible and it is an incredible pay-back. As regards TB, the mathematics are similar but it is more difficult to eradicate.
For TB and malaria, the economics of the cure are very different. They cannot in fact be compared to HIV/AIDS, for which there is no cure, only treatment in the mortality rate of HIV-positive persons in the world. If we did what we ought to do for malaria and TB, that would bring about as much improvement as we could ever achieve with anti-retrovirals. This is the real issue. There is good reason to give more attention to TB and malaria.
This was the main contribution of our action programme. It was also supported by the round table last September. It is exactly for that reason that I am somewhat stubborn about creating such a fund when we are not sure about the modalities and the policy of that fund. I therefore welcome the contribution concerning TB.
As the author is not present, Question No 34 by Niall Andrews (H-0492/01) lapses.
Question No 35 by (H-0461/01):
Subject: Vegetable protein crops in the Union The ban on animal meal could have provided an opportunity for expanding vegetable protein production in the Union, but the Commission, without any consultation, decided to rule out any such plan, claiming the cost would be too high. However, encouraging farmers to grow protein crops would have allowed us to restore balance to European farming by escaping from cereal monoculture which requires the increased use of fungicides. This decision will also inevitably entail huge and ever-increasing GM soya imports from the US.
On what data did the Commission base its conclusion that the financial cost involved in a protein crop programme would outweigh the need to combat soil impoverishment, a serious degree of food dependence and increased use of GMOs in Europe?
Mr President, honourable members, ladies and gentlemen, following the new restrictions on the use of meat and bonemeal in feedingstuffs in the wake of the BSE crisis and at the request of the Nice European Council and the Agriculture Council, the Commission has thoroughly investigated the supply of and demand for oil and protein crops.
The European Council expressly stated in its conclusions that any proposals for measures need to respect the financial perspectives. Our findings are contained in the Commission communication to the Council of 16 March on options for promoting the cultivation of protein crops in the European Union.
According to simulations carried out by the Commission services, a significant increase in aid per hectare for protein crops would only have a very limited effect on the areas cultivated in the Community. The main reason for this very slight increase is that cereals are much more attractive crops and greater increases in world market prices are forecast for cereals than for protein crops.
In order to promote organic farming, the Community has allowed fodder pulses to be used on holdings which comply strictly with organic farming standards.
Whether or not more products containing GMOs will be farmed in future depends on licensing arrangements and consumer acceptance in the Community. In the final analysis, market trends will obviously be the deciding factor.
The decision to favour growing organic fodder legumes alone has not reassured the operators in this sector. Imports of soya have increased, as have the prices. Can you give us any assurance that there will not be any genuine speculation? How will the farmers be able to resist this? The food scares have plunged them into an economic crisis. The only alternative that they have been given today is based on soya imports, whereas we cannot even guarantee them that this soya has not been genetically modified.
I can gladly give the honourable Member this assurance because you must bear the following in mind: not all the meat and bonemeal produced in the past was used in feedingstuffs. Half a million tonnes of meat and bonemeal were exported every year and another half a million tonnes of meat and bonemeal were used to make dog and cat food every year. Only the remainder was used in feedingstuffs.
If you then also bear in mind that, recently, more soya was used than was needed for nutritional purposes, because the feedingstuff manufacturers calculated that it was in their interest to do so, then the protein balance in feedingstuffs barely changes. The amendment to the ban on feeding fishmeal and meat and bonemeal to pigs and poultry accounts for less than 3% in the import system in terms of volume. Less than 3% is simply not enough to trigger huge speculation or somehow put the Community under pressure.
Question No 36 by (H-0470/01):
Subject: Impact of the fisheries non-agreement with Morocco Of the funding earmarked for renewing the fisheries agreement with Morocco, how much is the Commission proposing to allocate to the restructuring of the sector? Under which Community funds will the new Restructuring Plan be financed?
Mr President, ladies and gentlemen, may I start by reminding the House that the principle of subsidiarity has to be respected in structural policy. But this also means that, when restructuring plans are being programmed, it is the individual Member State which is initially responsible for drafting the plans and submitting them to the Commission. Obviously, the Commission works in close liaison with individual national authorities in such cases.
In principle, more funds could be used to resolve the problems caused by the fact that the fisheries agreement with Morocco failed to materialise. First and foremost, of course, the Financial Instrument for Fisheries Guidance, which can be used to apply for Community grants for the fleets and the fishermen and shipowners affected. In addition, aid can also be granted within the framework of the European Regional Fund, the European Social Fund and the European Agricultural Guidance Fund in order to diversify into other activities in the coastal regions affected. In all events, we need to start by deciding on the measures and then calculate how much money is needed. And, in view of the conclusions of the European Council in Nice, the Commission is currently checking if additional funds are available for restructuring the fleets affected within the framework of the current financial perspectives.
Commissioner, you have not answered my question. The doubts over funding must be cleared up and you must tell us, please, whether all the funding intended for the fisheries agreement with Morocco, EUR 125 million per year, will now be invested in the people affected or whether, on the contrary, quantities will be diverted outside the scope of the fisheries agreement with Morocco.
It has been a disaster, but that must not mean either a saving or a diversion of the funds which had been already approved. You reply in a theoretical and impersonal way.
Please reply specifically to the question you are being asked. I asked you: what amount are you going to provide? In Andalusia, there is enormous concern about this issue. You are an expert in giving no answer, but the Commissioner in charge must reply honestly to our questions. It is very easy to avoid the question, but you are responsible and you must reply to what you are asked and not in a theoretical and impersonal way.
Mr President, I think that, all in all, I have given the honourable Member a very accurate answer, although it may not be the answer she wants to hear. However, may I clarify exactly what we have to do here. We cannot set a figure and then allow the Spanish to review how the money received is to be disbursed. The legal bases stipulate that we are obliged to do exactly the opposite.
First, the measures needed because the Morocco agreement failed to materialise must be defined. Then we must stipulate what proportion is to be funded from the existing Regional Fund, from the existing Social Fund and from the existing Guidance Fund. If these funds do not suffice, then we must consider where we can find the additional funds needed and the Commission is prepared to discuss this. However, until we have decided exactly what measures are to be implemented, the Commission cannot name an amount. That is a fact.
I must also remind you that even the last Morocco agreement contained a reduction in the size of the fleet and that, logically, not only would we have had to maintain this reduction in any new agreement, we would have had to do so with the money currently provided for in the funds. You are wrong to maintain that Spain now has a claim to EUR 250 million per annum because this sum was provided for in the previous agreement; on the contrary, Spain has a claim to a solution to the problem which has now arisen. What we now have to consider is how much money and what sort of money is needed in order to provide such a solution. That is the correct procedure and there is no alternative to it.
Commissioner, it is certain that the 125 million euros that there were for chapter IV, obviously aimed at Morocco, are not going to be used as planned.
But if this agreement were going to be for three years, those concerned would be expecting 375 million euros from the solidarity of the European Union. We are all aware of this and we hope that the Commission will be generous in paying attention to the petitions from the Governments of Spain and Portugal. We will continue to work towards this in Parliament.
But my question has a different aim. I wanted to ask the Commissioner if he is aware of the information that is being published in the Moroccan press at the moment, specifically in the weekly Demain and the magazine Economy and Enterprise, where top military, political and diplomatic figures in Morocco are being accused of having blocked this agreement to protect their own personal interests. It is currently being said in the Moroccan press that they only declare 60% of their catches and that they are lining their own pockets.
This, according to what is being said in Morocco at the moment, seems to be the real reason. They were not concerned about fishing resources, as they told us, or the Moroccan fisheries sector, or even the Moroccan people, but something else.
Is the Commission aware of these reports that are being published? They give names. If so, is it aware of what is going on and are political, economic, financial and trade relations with Morocco going to be re-established in the light of what is happening, which is just what we suspected, and which was the real cause of the failure to cooperate with the European Union?
Mr President, I did not quite understand from the translation who exactly has been lining their pockets. But I assume that you meant certain Moroccan forces were lining their pockets. Is that correct, Mr Varela? I see.
I have to say that I am not familiar with the details of the accusations which have been or are being made. But I can assure you that one of the main reasons we said a new agreement had to be set on a new financing basis and a new funding method had to be found was in order to preclude any such suspicions from the outset. That is why we were keen not to do the same in this new agreement as we had in earlier agreements, i.e. to pay out the money without earmarking it for a specific purpose. Part of the negotiations involved earmarking these funds. Then, of course, the Moroccan side would have had to maintain records of how it had deployed the funds.
I think this needs to be the general model for the future. We really cannot agree to provide funds when some or practically all the money paid is clearly being used to develop their own sector without any accounts being rendered as to how these funds have been used.
Question No 37 by (H-0445/01):
Subject: Bilingualism in Istria On 9 April 2001 the Regional Council of Istria (Croatia) adopted a regional statute which provides for parity between Italian and Croatian in all regional institutions and all procedures of administrative bodies.
Unfortunately, on 23 April 2001 these rules were suspended by the Croatian Ministry of Justice, which argued that their constitutionality had to be confirmed. This is despite the universal view that they are consistent with the spirit and letter of the Croatian constitution (or Fundamental Charter).
There is great consternation and concern at the serious problems which would be created for the Italian-speaking population, given that Italy's status as a friendly nation and founder member of the EU should ensure the existence of full Italian/Croatian bilingualism in the border areas.
Can the Commission state its views on the compatibility of the negotiations on the association and stability partnership offered by the EU to Croatia with a view to closer relations with this decision by the Croatian government, which is visibly contrary to the basic principles of the EU and its 'acquis' and is a clear case of violation of the rights of cultural minorities?
As the honourable Member would expect, the Commission has been following the recent developments on the bilingual regime in Istria with close interest, although the issue has rightly been treated as a bilateral matter by the Italian Government. Protection of minorities through safeguards against discrimination, access to education in minority languages and preservation of minority cultures have always been an important element of EU conditionality in our relations with Croatia.
Our commitment to such safeguards was reiterated and formalised in the stability and association agreement with Croatia, initialled by the Commission on 14 May. Croatia has renewed its commitment to respect its minority population and cultures and the adoption of national legislation supporting the use of minority languages was one of the first achievements of the new Croatian Government last year. Since then the draft of a new comprehensive constitutional law on the protection of minorities has received a favourable opinion from the Council of Europe's Venice Commission and work on the issue is continuing.
The Commission has every reason to believe that Croatia will apply this legislation seriously. Meanwhile we are looking forward to the opinion of the Croatian Constitutional Court on the Istrian statute. We are confident that Croatia and Italy will find a successful solution to the specific problems referred to in the honourable Member's question.
Thank you for your response, Commissioner. I realise that this is primarily a bilateral issue, but we would be grateful if the Council could endeavour to make representations in the appropriate fora to the effect that, once the Croatian Constitutional Court has delivered its opinion on the constitutionality of the articles under consideration, the Istrian regional statute can, at last, be reinstated and enter into force in its original form.
Mr President, Commissioner, bilingualism and multilingualism do not just represent a problem in countries wishing to accede to the European Union; they also represent an opportunity within the existing 15 Member States. Is there in fact a best practice or a comparison, a sort of benchmark between the countries which we can apply in order to identify where the best solutions are being found to the problem and which model has proven to be the best so far?
Mr Rübig is right to draw attention to the happy coincidence of languages within communities and countries in the existing 15 Member States. My own nation of Wales is a case in point. I am glad to say that the Welsh language is now increasingly flourishing alongside the dominant English language, with advantage for people whose first language is either English or Welsh. That is certainly the case elsewhere in the current Union. I simply hope that those in the Union who would seek to generate divisions on the basis of different cultural and linguistic origins will be overwhelmed by the majority who enjoy the diversity and treasure the co-existence of cultures within the same community.
We all appreciate, Mr President, how difficult it is to exercise your discretion on these occasions. But I have to say, on a day when we have had only one hour for questions, it was a bit hard that you allowed all the supplementaries to over-run. It becomes a farce if our efforts to hold the Commission to account result in a shortened Question Time and only five questions being asked and answered.
Mr MacCormick, my understanding of Question Time is that Members must be allowed to ask supplementary questions first. I am amazed at just how detailed the Commission's replies have been. It is something which I have never experienced in my 22 years as a Member of this House. I am sure there is a reason for it, which I shall ponder on overnight. I am sorry that we have run out of time, but these things happen and there is nothing I can do about it.
I hope, understanding as I do your answer, Mr President, that I have the good fortune to appear higher on the list the next time you are in the Chair for Question Time.
I hope so too. I shall heed your advice, Sir, and next time I shall be my usual strict self.
As we have run out of time for questions to the Commission, questions 38 to 77 will be answered in writing.
Question time is closed.
(The sitting was suspended at 7.05 p.m. and resumed at 9.00 p.m.)
Occurrence reporting in civil aviation (continuation)
The next item is the continuation of the debate on report (A5­0203/2001) by Mr Collins, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on occurrence reporting in civil aviation [COM(2000) 847 - C5­0764/2000 - 2000/0343(COD)].
Mr President, this is the continuation of the debate on Mr Collins' report on occurrences in aviation and the reporting thereof. Occurrences can prevent accidents, and the duty to report therefore helps increase safety in aviation. By gathering statistical data on the nature and number of certain occurrences, existing safety regulations can be improved or new ones introduced. The more information gathered in a broadly-based database, the better the analyses. The proposed measure has a strongly preventive character. It is therefore only logical that a legal framework be created at European level.
The future European Safety Agency could also stand to benefit from this. The success of the proposed system will depend on the degree of its confidentiality. Detailed information should only end up in the hands of relevant users. Those reporting occurrences must be certain that the information provided will only be used for statistical purposes. After all, this is not about apportioning blame or liability. Technical defects tend to be reported more readily than human errors, whilst the second category is of major importance where occurrences, and hence safety, are involved. Pilots, for example, will only volunteer this information if confidentiality and anonymity are guaranteed.
The European Parliament' s amendments are specifically intended to strengthen this element. The success of the new Regulation will depend on the cooperation of those directly involved. That is also evident from the discussions we have held on this platform and in the committee.
There is a need for regular evaluation and reporting on the implementation, to assess whether the reporting systems work. People in the field need to be involved, and that is also the purport of Amendment No 12 which we re-tabled. On the basis of evaluation, the lists of occurrences to be reported must be also be updated.
However, not only do we want to know to what extent occurrences are reported, we also want to know the type of occurrences that recur time and again and the safety conclusions that are drawn from these. That is the purport of Amendment No 11. In my opinion, the public is entitled also to obtain that type of information.
Mr President, Commissioner, ladies and gentlemen, the liberal group supports the tenor of the rapporteur' s proposals. How often do I read in the paper that one or other incident has occurred. It is by no means always serious, but still. It is therefore in the interest of safety that an effective, transparent system be put in place for reporting these incidents at international level, so that we can gain an overview and draw lessons from the data gathered.
However, our group attaches great importance to the extent to which the information received from those who report who actually require the information will be given it.
Secondly, it is, in our opinion, important for the anonymity of those who report incidents to be protected. That is, of course, to be welcomed, but if individuals who report incidents are guilty of gross negligence, it must be possible to prosecute them. It is not acceptable for people to be cleared of their negligence by reporting the incident involved.
We are therefore pleased with the support which our amendments received in the committee. However, we do struggle with a few other amendments, and I would mention Amendments Nos 5, 6 and 7 for the same reasons, in fact, that we tabled our amendments and that we received that support. Amendment No 5, in particular, does not promote clarity, but as I said before: I should like to thank the rapporteur, and the liberal group supports the proposals on the whole.
Mr President, we will be abstaining on this report. We have nothing against the fact that Member States inform one another about air traffic incidents that have occurred in their respective air space - nothing could be further from the truth. However, the explanatory statement, whilst confirming that most air accidents are due to human factors, casts light on the problem from just one perspective. It does not mention the fact that two of the main causes of incidents and accidents in airports and airlines are the widespread job insecurity and the number of staff being cut back. Yet, the number of passengers and flights is constantly rising and they are rising increasingly quickly.
Staff cut backs are all the more shocking because the large airlines are making huge profits. The Air France group has, for example, just announced a gross operating surplus of FRF 10 billion, or approximately FRF 200 000 per company employee, and, in spite of the substantial increase in the price of kerosene, the company has just increased its shareholder dividends by 57% this year.
In order to reduce the number of incidents or accidents in the air, we should begin with a huge recruitment drive for airports and airlines, and make jobs more secure. After all, the priority should be the safety of passengers and staff, and not shareholder profit.
Mr President, I welcome with satisfaction the proposals before us because I believe that not only will aviation safety in general be improved, but this will also strengthen cooperation procedures, as well as reinforcing preventive strategies. Importantly, this report will also offer an adequate degree of confidentiality for the people closely involved, who have the most intimate knowledge of how to run a safe aviation industry: I refer to aircraft crew, air traffic controllers and maintenance personnel.
It is also important for us to stress best practice, particularly in the area of research and development. Here we welcome the setting up of the European Coordination Centre for Aviation Incident Reporting. That is why we support the rapporteur, who has been as careful as ever to ensure consistency between EU legislation and the international framework provided by the ICAO. This is also the reason why we cannot accept the excessive restrictions implied by some amendments adopted in committee, especially those that seek to hide the responsibilities of the operators. Companies will not become safer and more competitive if we hide these responsibilities. We believe that customers have the right to be fully informed.
Similarly we cannot accept those amendments that deliberately try to weaken the position of people in the industry, whose duty it is to accurately point out incidents. To have a reliable system of occurrences reporting in civil aviation, we have to ensure confidentiality for the people who report them. The Commission's proposals are right, even if there may be a risk of legal implications. The only risk to safety we can see comes from an attempt to dilute the proposals in favour of the airline companies.
I thank Mr Collins for his excellent report and hope that his common sense approach will be adopted by Parliament.
Mr President, Commissioner De Palacio, ladies and gentlemen, I would also like to thank Mr Collins for his successful report. The continuing growth of air travel is causing pressure on air travel safety. Safety precautions are essential. Although air travel has been a relatively safe form of transport, the congestion of airports and airspace has increased the risk of accidents. The majority of accidents are due to human factors. Aviation is becoming more technical and is increasingly relying on the ability of staff on the ground to produce safe air navigation services. For this reason it is important to obtain information on the functioning of these services.
Gathering and storing information about exceptional occurrences and exchanging information are vital to increasing the safety levels of civil aviation. It is important that exchanging information regarding risk situations and accidents functions both within and between Member States. Member States must exchange experiences and information so that more risk situations can be avoided. If the transfer of information on security deficiencies is to be improved, however, we have to guarantee the data protection of individuals and companies, as Mr Collins proposes in his report.
Each year, Member States must submit a report on the level of safety of civil aviation. If a risk situation or accident is due to serious negligence, the Member State must have the right to initiate legal proceedings. In my opinion, cooperation between Member States to increase safety in civil aviation is an important precaution due to the growth of air travel. The safety of Europe' s airspace is to everyone' s benefit.
Mr President, ladies and gentlemen, I have the utmost respect for this House, and of course for what is set out in the agreement on relations between the European Parliament and the Commission, and I must therefore express my surprise at the fact that the author of this report is not present to hear the debate on it. To be honest, I cannot understand it.
Having said this, I would like to thank you for being here and for what you have said, and say that I hope that this Directive will be quickly approved, and that we will accept all the amendments tabled by your Committee, except for one, Amendment No 11, as the Member States themselves will have to publish their own annual report on an incident reporting system. With regard to Amendment No 2, although we accept it, it should be formulated differently to prevent the system from recording several reports on the same incident, which could distort the corresponding analysis.
Out of the new amendments, Amendments Nos 12 and 13, Amendment No 12 is not acceptable, while we accept Amendment No 13, as we think that it approves the Commission' s own text. I assure you that the Commission, like you, will continue to work to improve and increase the quality of air safety in Europe, which is something that concerns us all.
Thank you very much, Commissioner de Palácio.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Work equipment
The next item is the recommendation for second reading (A5­0156/2001) by Mr Skinner, on behalf of the Committee on Employment and Social Affairs, on the Council Common Position for adopting a European Parliament and Council directive amending Council Directive 89/655/EEC concerning the minimum safety and health requirements for the use of work equipment by workers at work (2nd individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) [5766/2/2001 - C5­0135/2001 - 1998/0327(COD]
Mr President, Commissioner, I think we can say that none of us would like to continue to hear that every year in the European Union 500 000 falls from height are recorded, out of which 300 000 result in sick leave of more than 3 days, 4 000 involve serious injuries and 1 000 are fatal. Nor would we like to have to repeat that these accidents take place mainly in work carried out on scaffolding, platforms and high places.
I do not wish to refer to issues that should be dealt with by the rapporteur, whom I must congratulate, even though he is not here, not only on his work, but also on the sensitivity that he has shown on these issues affecting workers, who often lack training and preparation. We should not forget that construction is a bridging sector, which enables workers to move from the agricultural sector into the service or industrial sectors.
I think that the rapporteur' s sensitivity has enriched the debate as many of the amendments tabled were accepted, all of which aimed to enrich the debate and contribute to the adoption of measures to make employment safer. We know that zero risk does not exist, life is risky and work, which is the ultimate in active life, involves risks.
We have a generic text, in our Charter of Fundamental Rights, which has been published but not incorporated into the treaties, which in Chapter IV, under the heading Solidarity, states that "Every worker has the right to working conditions which respect his or her health, safety and dignity".
I would also like to say that respect for health, safety and dignity means a commitment from everyone, first of all from the workers themselves, and also from employers. Perhaps we should not establish a hierarchy, as we would obviously put the employers first, but the workers themselves must always have the necessary awareness and training to take on the risk, accept the risk and know how to respect it. No type of administration should be outside this commitment.
Finally, I would like to discuss this commitment from all in the sense that, as Bertrand Russell said, in order to be happy we need three things: the courage to accept the things that we cannot change, enough determination to change the things that we can change and the wisdom to know the difference between the two. I think that, in this sense, the fight against accidents at work should be one involving constant determination and constant courage from everyone.
Mr President, I should like first of all, on behalf of the Group of the Party of European Socialists, to apologise for the fact that Mr Skinner is not present in the Chamber. He must be detained by something very important, for we are all aware of Mr Skinner' s great commitment to getting this matter finalised. EU rules are, of course, often criticised for being much too detailed. Rules concerning employees' health and safety are no exception. However, the directive which we are to be involved in approving today shows why that degree of detail really is necessary. We already have general rules to protect employees, including against falls from height, but the fact remains that falls from height account for 10% of all industrial accidents in the EU. That is partly due to the fact that the rules are not kept on work sites, but it is perhaps also due to the fact that there is a lack of more precise instructions as to how such accidents are to be prevented.
Anyone who has tried to climb up scaffolding knows how, in that situation, one wonders whether the construction, which looks so flimsy, has been put together properly. It requires a certain knowledge to erect scaffolding properly, and I believe that the required training in the erection, modification and dismantling of scaffolding can help improve safety. I should like to congratulate the rapporteur, not only on behalf of Parliament but also on behalf of all those people who work on scaffolding, for a good result has in actual fact been achieved. Clearly, we have not, however, solved all the problems with this directive, and I can see four points in particular that we shall have to do further work on.
First of all, I very much support what the common position states about the need to find a solution concerning employers and the self-employed. I should like to see these people in general covered by the rules concerning the working environment, both because of competitive considerations and because their actions can help improve safety on the work site. Secondly, we must look at the requirements made of those products designed to improve scaffolding. It is a major problem for those who erect scaffolds that the components are often very heavy. They are thus not only very difficult to handle, with the risk too of dropping them, but they are also a contributory factor in causing those who work with these materials to become worn out. A third point is training. We have found a satisfactory solution in this directive, but I believe that training is one of the points we must be very careful about in the future. Moreover, I believe that, as time goes on, it will be quite natural to make much more stringent demands upon the content of training. Let us now see, however, how the Member States set about the task.
Fourthly and finally, there is the attitude to health and safety. Legislation alone cannot prevent accidents of this kind. Prevention has a lot to do with the authorities' having the proper opportunities to monitor whether the legislation is being complied with, but also with individuals' taking the new safety rules seriously. We cannot have those who work on scaffolding playing Tarzan out on the work sites. This directive now provides a series of clear instructions and, if they are used correctly, then I believe we can get something done about the unduly high number of accidents there are involving falls from height.
Thank you very much, Mrs Thorning­Schmidt. With regard to your initial information, I would say that the rapporteurs are clearly those with the greatest interest in being present at these debates, as one would, of course, expect. The absence of rapporteurs from debates is something that must be pointed out. It must at least be communicated to the Bureau sufficiently in advance, both out of common sense and for the smooth running of this House.
I must say, ladies and gentlemen, that Mr Collins informed the Bureau that, since this debate would continue after 9 p.m., he would not be able to be here at this time. The Bureau was, therefore, aware of this fact. With regard to Mr Skinner, the Bureau was unfortunately not given any information or explanation. I think that, in future, the Bureau will have to inform rapporteurs that if they are for any reason unable to attend, they must proceed in accordance with the basic rules of courtesy and of respect for the Chamber.
Mr President, first of all, I want to say that I think Mr Skinner has carried out a very incisive piece of work, something which I think must also be said this evening. As chairman of the Group of the European Liberal, Democrat and Reform Party, I have supported the conciliation that has been achieved concerning a change to the scaffolding Directive. It provides more precise rules for health and safety in connection with the use of ladders and other work equipment on scaffolding, and I want to congratulate Mr Skinner on his work. It is therefore a question of revising existing rules, and it is clearly of practical significance in terms, for example, of its demands for training and the issue of including self-employed persons under the rules.
Unlike a number of other Members here in the Chamber, I have not, during the discussion of the proposal, felt any need to raise the issue of whether we should have this kind of directive at all. I do not think that that was on the agenda this time, but I should like, at the last moment, to say a little about the matter, for there is a lot of talk nowadays about lists of competencies and new forms of governance. What should the EU deal with? Which tasks must the national states carry out and in what ways are they to be carried out? I am absolutely in favour of common EU rules ensuring that free competition in the internal market does not become competition in a poor working environment. Is safety in relation to scaffolding really a matter for the EU, however? Would it not perhaps be better to take the decisions concerning safety on scaffolding closer to the building sites concerned? This might be at a national or local level. I started giving some thought to this in the middle of the very exciting and detailed discussions we had on, for example, the use of ladders on scaffolding around the old houses in Amsterdam. Another issue is that of how it is to be ensured that the rules are in actual fact implemented and that we do in actual fact see fewer accidents involving falls from height. While we have been discussing this Directive, I have in fact been paying more attention to the scaffolding in Brussels, and I believe, to be honest, that we shall have a serious problem implementing this directive.
The discussion we are also having in other contexts about new forms of governance must also deal with the way in which we are to regulate the working environment most effectively. Are we to continue issuing detailed laws and regulations, or should we focus more upon how these work in practice? Is there some other way in which we can oblige the two sides of industry and the national governments to ensure a good working environment? I think we need some new thinking.
Mr President, Mr Skinner, Commissioner, it gives me great pleasure to be able to discuss this topic. One of the Dutch newspapers this morning carried the headline, 'Europe safeguards the window cleaner' s bread and butter' . That was a reference to the concern that it would no longer be possible to use a ladder for work. This directive has finally provided a solution. It means that a ladder can be used for work, provided the work is short-term and it poses a limited risk. That is precisely where the whole problem lies. This news is music to the ears of people in the Netherlands, at least the window cleaners, along with an entire professional sector of self-employed who carry ladders around in the Netherlands and the rest of Europe, such as maintenance people, painters and decorators, and so forth. But they are all getting excited about nothing. For the time being, anyway. For it may well be that, at national level, the measure will at some point be interpreted to mean that 'short-term' is not a full working day, in which case the work can, strictly speaking, not be carried out. I am only highlighting this issue. We have not solved the problem. The directive causes problems of enforceability. If we concern ourselves with working conditions in this House, we should do this effectively, and our efforts must be geared towards the relevant categories of people: employees, self-employed with no staff, self-employed with staff, etc. There is room for more clarity in this respect.
Mr President, in the previous debate in September last year I confirmed that health and safety was an important issue, and I commended the rapporteur on the thought that he had put into his work. I am delighted to see that he has finally arrived here so that he can hear me say that yet again.
My complaint was then, and still is now, that this was a matter best left to Member States or indeed to local authorities - a point already made most eloquently by my colleague, Mr Jensen, a few moments ago.
When the original Commission proposal on this subject was published, it said: "The difficulties of implementing the provisions on the ground should not be underestimated in the case of SMEs". Despite this comment the rapporteur put forward even more detailed amendments and then blithely stated in the September debate: "This is a small- to medium-sized business-friendly piece of legislation".
Coming straight after the report of Mr Hughes, earlier today, suggesting a number of amendments to the proposed extension of the working time directive to mobile workers, one thing is very clear. The people who believe that the EU should legislate in the finest detail, the people who are piling on more burdens on business without even understanding that is what they are doing, are not some unelected Brussels bureaucrats, they are Britain's very own Labour MEPs. I now understand what Tony Blair means by Labour leading in Europe. When it comes to extra red tape British Labour MEPs are way out in front.
Mr President, Commissioner, ladies and gentlemen, the legislative proposal we are now discussing, whose content is to be welcomed, goes some way towards meeting the need to combat the phenomenon of accidents at work caused by high falls from ladders and scaffolding. This phenomenon is, unfortunately, all too common throughout the European Union. We cannot repeat often enough the huge number of accidents that occur: according to information supplied by the Commission, around 500 000 falls from a height occur every year, 300 000 of which cause more than three days' absence from work. Furthermore, of this total number, around 40 000 serious accidents are recorded and around 1 000 deaths. In most cases, these accidents are caused by the improper use of scaffolding and ladders.
In this area, as in other areas in the social sphere, we need to encourage the adoption of measures and common legislation to encourage the setting of standards and a levelling upwards, which would represent added-value for all of the Member States. I am sure that, in my country, where this type of accident has reached frightening proportions, this directive will make a valuable contribution to preventing them. It will also provide an incentive to the competent national authorities to define stricter and more rigorous rules on the use of such work equipment. Lastly, I wish to emphasise the positive manner in which the Council has worked in close cooperation with Parliament on this matter. Although we sometimes tend to criticise the positions adopted by the Council, we should give praise where praise is due.
. Mr President, I am very pleased with the generous remarks that have been made and apologise for not being here on time. We can thank the chauffeurs' service of Parliament. As wonderful as it is at ferrying us in every day, they seem to have left me behind some half-an-hour after I asked for them to be there.
Apart from this complaint, I should like to thank all the services that have been a part of this very successful report. I see Simon Duffin, for example, from our secretariat in Parliament, who was instrumental in bringing about many of the compromises, agreements and consensus in our committee. We should be generous in our praise for people like Simon and others in the Commission who worked tirelessly in bringing about this particular report. It is a first. Through an informal process, it may beggar belief to Mr Bushill-Matthews- although I thank him for his original praise to begin with - that it is an employer-friendly report. There is nothing like this that has come through the processes of health and safety. That may stagger you, but it is true. It is true for various reasons. Perhaps we ought to start off by reminding ourselves of the very reason why this report came about in the first place.
The report was lost as a scaffolding or works-at-height directive, as an annex to an original report. The reason why it was lost was because originally it was blocked for reasons I will not bother to go into now. But sense prevailed and now we have it back.
Five hundred thousand people each year fall from heights. That is quite a staggering amount across the European Union every year. Forty thousand - as you have probably already heard - are seriously injured; seriously enough for them to have three or more days off from work. A thousand, very sadly, die each year, with the consequent effects on administration, the burden to businesses of finding replacements, of training, finding the costs for compensating the relatives. That is quite a burden for business.
Across the European Union the costs are estimated as being in the region of EUR 28 billion every year. That is enough for a whole host of hospitals, schools, roads, or whatever you want, across the European Union. Yet we still persist in allowing accidents to happen in the workplace. Forgive me for being passionate about this, but if you can stop accidents in the workplace, I say you are doing a favour for the workers in the enterprise and for the businesses themselves. We should strive to do that in the most reasonable and practicable way. Those people who know me, know me for being a practical person, not somebody up there in the clouds wishing further ideology to descend on businesses, but somebody who sees the real advantages for the person in the workplace.
I worked at heights. I worked on scaffolding. I worked on ladders. I tried to carry things too large for people to be able to carry. I have seen it. Let me tell you these are not fly-by-night dreams of someone in Parliament. If I am a Labour MEP who has brought legislation in, I am very proud to do that because we may see a reduction of accidents in the workplace as a result of such legislation.
Not only that, it is employer-friendly because it brings about a level playing-field. No longer will we have the competitive basis, on which some companies wish to compete, of people who prefer to miss out all these rules and regulations in favour of seeking the lowest cost, the lowest denominator in the workplace. That puts at risk the lives and livelihoods of those people who are the most vulnerable - the people who are working there.
Parliament has been incredibly successful in this process. It has been successful for many reasons. It has partly been successful because it has been able to include things which the Commission and the Council were not originally willing to consider. These are not burdens. I do not think that including self-employed people in this particular legislation is burdensome. When you look at the contracting industry - take electricians, for example - the vast majority are self-employed. The report has not only looked at contracting industries in the building sector but looked across a wide spectrum of people working at heights. It is not just people working on building sites that fall from buildings or scaffolding, it is across a range of different industries. It seems remarkable that this could be so misrepresented.
Parliament also stood out in favour of maintaining a sensible balance between too much detail and that which needs to be regulated. We need regulation if we are to have the kind of standards which a civilised European Union wants to see.
This move was underlined by the fact that Parliament took a very mature interest in some of that detail and effectively helped people, for example, who have to carry huge weights on ladders, to consider the very serious problems that could happen to themselves and the very serious injuries. Not all the amendments came from the Socialists. It is not as if we were some devious clique involved in destroying businesses. Amendments came from the other side of the House as well. Let us not forget that. You are criticising your own colleagues as well.
This is a very successfully arranged piece of legislation. It has been achieved through consensus and goodwill in our committee. I thank all the people who have been a part of that. I hope we will be able to enjoy the success for many years to come.
. (ES) Mr President, I would first like to express my pleasure at representing my colleague, Mrs Diamantopoulou, in the legislative process of this proposal for a directive on falls from heights that you are likely to finally adopt tomorrow. I would like to say that thanks to the tenacity of Mr Skinner, the rapporteur, an agreement was reached with the Council, and therefore there is finally a common position that will enable us to break the deadlock and move forward with this.
The issue of self-employed workers still has to be dealt with, as has been pointed out, and the Council and the Commission plan to issue a joint declaration expressing their desire to find a valid solution for all those involved in preparing, carrying out and completing temporary work at height.
I would like to congratulate everyone on their work, especially the rapporteur, and all the speakers, and say that when we are talking about health and safety at work we do not consider whether we are dealing with salaried workers or independent workers. What is important to us is the health of workers, however they are contracted and whatever their method of work.
Thank you very much, Commissioner de Palácio.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
European Union's oil supply
The next item is the report (A5­0163/2001) by Mr Linkohr, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Communication from the Commission on the European Union's oil supply [COM(2000) 631 - C5­0739/2000 - 2000/2335(COS)].
Mr President, perhaps I could waste a little time because earlier on we were informed that the Linkohr report would be taken at 10 p.m. Obviously you have been speeding through things at an extraordinary rate and Mr Linkohr must have been under the misapprehension that he was not required until 10 p.m. I have only just got here myself as a shadow rapporteur. Could we perhaps waste a little time?
Mr Purvis, clearly a multitude of reasons can be given, but Mr Linkohr is very well known in this House and is extremely responsible. I am referring more to coincidence than to his personal responsibility. I am sure that he has a legitimate reason for not being here now, but I must also say that in terms of programming speeches, the Bureau makes quite accurate estimates for speaking time. Members must therefore keep an eye on the display board and have an idea of when their time is approaching. Parliament must have this balance - and I am by no means criticising the three rapporteurs who, for a host of reasons are not here today - if it is to function and work properly I am sure, however, that Mr Linkohr is on his way.
-DE), draftsman of the Committee on Economic and Monetary Affairs. (EL) Mr President, Commissioner, ladies and gentlemen, we are so dependent nowadays on oil as a source of energy that, if it were to stop suddenly, almost everything would grind to a halt. For example, can you imagine life with no aeroplanes and no cars?
The Commission communication on Europe's oil supply, which is exceptionally important in content and most daring in form, Mr Linkohr's report on it, the opinions of the Committee on Regional Policy, Transport and Tourism, the Committee on the Environment, Public Heath and Consumer Policy and the Committee on Economic and Monetary Affairs, which has done me the honour of appointing me as draftsman, are clear and, to a greater or lesser extent, all come to a number of revealing conclusions.
First, at current rates, the worldwide consumption of oil will rise from 77 million barrels a day in 2000 to 115 million barrels in 20 years, i.e. it will almost double. Secondly, specialists forecast that the maximum [output] will not exceed 90 million barrels a day and that the number of new fields discovered will continue to dwindle. Thirdly, Europe is totally dependent on oil imports. The present figure is 75% and it is expected to top 85% in 2020. Fourthly, the price of crude oil is expected to remain high, at least 22 to 28 dollars a barrel, and will most probably continue to rise. I this is combined with the high value of the dollar, the cost will inevitably rise, making European products less competitive, due to the high rate of tax on petroleum products in the European Union. This, of course, will exacerbate inflationary pressures. Fifthly, huge numbers of people die in road traffic accidents, almost as many as the number of people who die in major wars. Sixthly, 70% - I repeat 70% - of the atmospheric pollution of our planet is due to transport and only 7% is due to industry and we should refrain from misleading criticism which only targets industrial pollution, given that cars and aeroplanes cause most of the pollution on our planet.
As I have checked and there is still time, I should like to finish my point because I think that this is an important issue. Oil is, however, a valuable commodity in other important sectors, such as the pharmaceutical industry. Consequently, as it is a non-renewable source of energy, we should not waste it. If all this is true, and this is what the Commission report tells us, then what we need to do is obvious, but it is also extremely difficult. In the long term, we - and the European Union in particular - must look for alternative sources of energy, such as natural gas, hydrocarbons, of which there is an abundance on our planet, nuclear energy - concentrating on nuclear fusion - and of course, sustainable sources, of which solar energy is the most important.
In the short term, and I am almost finished, the European Union must look for oil and natural gas from several geographical sources, especially in the Caucasus. We also need to try and reach an agreement with OPEC on more stable prices and payment in euros rather than dollars and, at the same time, to increase our safety stocks.
(The President cut the speaker off)
, rapporteur. (DE) Mr President, if we had held this debate on the oil supply of the European Union six months ago, far more attention would probably have been paid to it and a host of journalists would have been here so that they could report on it the following day. I doubt if this will be the case today because things have calmed down somewhat since.
Surprisingly, back then, when oil prices were indeed rising, albeit not so dramatically, the streets were full of protesters and if a country had held elections, the government would probably have had terrible trouble getting re-elected; even though there is nothing they can do about it, psychologically it makes a huge difference. People were confused and many took to the streets in anger.
What exactly is my point here? My point is that oil policy can have an extraordinary effect on public opinion in our countries and we must be take care when talking about oil. Obviously, people are getting used to higher prices. The price of oil has since risen to 30 dollars a barrel, yet there is no revolt - at one time, even that rise would have constituted a danger.
What I am trying to say here is that this is not an insignificant issue and we should make an effort to help stabilise prices - knowing full well that prices will, of course, tend to go up before they go down over the next few years, due to the shortage of oil and for ecological reasons, and that abrupt changes are dangerous.
The Commission published a communication back then, on which I should now like to congratulate it. I think it is an exceptionally helpful and intelligent communication and I think the most important message - and it is this message which I also want to get across in my report - is that we need proper relations with OPEC. We need dialogue with OPEC and, more importantly, we need the European Union to speak with one voice in this dialogue. Not with fifteen, with one. I am pleased to pay you the compliment, Commissioner, but I would have said it anyway: it must be the Commissioner who speaks for the European Union.
I can imagine that the band which OPEC is aiming for will be pegged at between about 22 and 28 dollars a barrel. Even 30 dollars would not be a catastrophe, even if, because of inflation, we would, of course, be more comfortable with 25 rather than 30 dollars.
So where are the bones of contention, including here in Parliament? First, there is the question of tax harmonisation, of the harmonisation of duty on mineral oils. I am an ardent advocate of this sort of harmonisation, although I know that many of my fellow members take a different tack, believing that tax policy should be subject to competition. However, I think it is absolutely essential and fair, in the interests of truck drivers and haulage companies in competition with each other, that we harmonise competitive conditions.
The second divisive issue that is causing problems is the use of stocks. Now I too know that these stocks, which we have estimated at 90 days, are, of course, minute compared with the size of the oil fields underground and that releasing these stocks will have little impact on the cost of energy. I am not so naive as to have overlooked this. However, I believe that it makes sense, psychologically, to release them in a crisis, but I admit that we could argue the point.
The third point we need to discuss - and I am being very cautious here - is the use of fiscal instruments in the event of a crisis. If you object that this is highly adventurous, then I would remind you that the French government granted tax relief back then, contrary to European directives, and has kept it in place to this day. In other words, we have to deal with a real situation here, which we cannot allow to put us under pressure.
What gives me food for thought is that OPEC stands together with the USA on climate policy. In other words, they are a partner in the US alliance, which could be dangerous when it comes to climate policy. I really would like to be able to discuss climate policy with OPEC. I think that we could well broker a compromise here.
, draftsman of the opinion of the Committee on Regional Policy, Transport and Tourism. (DE) Mr President, I should like to congratulate Mr Linkohr on his report, even if, as rapporteur for the Committee on Regional Policy, Transport and Tourism, I am not totally happy about the fact - although this will depend on the outcome of the vote - that scant attention has been paid to one fundamental factor, namely the utilisation of oil in the transport sector.
Mr Linkohr has described the circumstances in which oil prices fluctuated abruptly and erratically and has pointed out that a whole series of countries took measures which were out of kilter both with the rules and principles of the European Union and with what we are debating today from the point of view of sustainable development, because we must not forget that the debate is not just about this report, it is about the huge task of the Swedish presidency and the Gothenburg summit as regards sustainable development.
Even if the topical subject of Ireland is taking centre stage, we should not forget this fundamental approach. I particularly welcome the fact that the President of the Commission said quite clearly today that sustainable development is one of the cornerstones of development in the European Union, including a transport policy geared towards sustainable development. This also includes, as Mr Linkohr said, a price policy which prevents erratic fluctuations but which does not follow the populist line of: the lower the price of transport, the better. No, what we need is a pricing system and structure in the transport sector which is keeping with transport policy objectives, especially where oil is used. And the transport policy objectives, as the Commissioner also sees them, consist of shifting more traffic from the roads to the railways wherever it is possible and makes sense to do so. When we have adopted a railways package, when the Commissioner has proposed the additional measures which we are waiting for, then it will make sense overall to boost sustainable development by shifting traffic, especially freight traffic and passenger and local traffic, on to the railways.
The last point I want to mention here is planning policy. We know it cannot happen overnight but I think - and this too is contained in the Linkohr report - that we must urge individual Member States to think in their future planning policy about providing public transport which is as efficient and environmentally-friendly as possible wherever land is developed and houses, factories etc. are built. This too is important if we want to ensure that sustainability is not just dead letter.
Mr President, Mr Linkohr's report is much to be welcomed. It is a balanced report with workable suggestions on how to improve the intermittently precarious oil supply situation. That it is precarious can be seen from the spike in prices which occurred last autumn, or as is occurring now with Iraq's decision to stop oil exports. It is precarious because we depend on supplies of oil from unstable parts of the world. It is intermittent because these crises endure for relatively short periods as market forces come to bear and rectify the situation. Indeed the volatility of oil prices, ranging in the last 18 months from USD 10 to 34 per barrel, is as much a problem for the suppliers as it is for the consumers.
This gives us an opportunity, because stable prices are of interest both to us in Europe and to the oil supplier countries. We should make a much more consistent effort to develop a dialogue with the oil supplier countries, with the Middle East, with Russia, with the Caspian and Caucasus countries and with West Africa. This dialogue must not just be pursued when there is a shortage, or when there is a seller's market, or when it is in our interest. It must be pursued also when the boot is on our foot, when there is a glut and a buyer's market. As a practical example, Europe should encourage and facilitate the construction of oil and gas pipelines from these places to the heartland of Europe. Nor should we overlook the potential of our indigenous oilfields, notably those in my Scottish constituency.
Research and investment and improved recovery techniques have already extended the life and productivity of the North Sea and continental shelf oilfields. But more can still be done. We must also pursue opportunities for saving energy, above all in the transport sector. Yes, we must do what we can to promote renewable and alternative energies. But we cannot share Mr Linkohr's enthusiasm for harmonising tax rates and using harmonised tax, applied at European level, and the manipulation of strategic oil reserves to regulate oil prices. Tax rates are for the Member States to set and clearly they are quite unwilling to sign up to the long-delayed directive on taxation of energy products. Taxes on energy should be set in the context of an open competitive European market which, in itself, will ensure that fuel costs are not too far out of line from one country to the next.
We cannot afford to hobble our economies, our industries and those who live and work in our rural and remoter regions. Yes, oil supply is a matter which has to concern us. The Commission's communication and Mr Linkohr's report are valuable contributions to understanding the problem and defining possible solutions. If we can succeed in amending the few unacceptable aspects that I have detailed, this group will be pleased to support Mr Linkohr's report.
Mr President, Mr Linkohr, ladies and gentlemen, the problem of the security of energy supplies is not new to the European Union. As the rapporteur mentioned, the hike in oil prices just over a year ago gave us an indication of how easily Europe could be destabilised by the speculative manoeuvres of the major oil exporters.
Once again, Europe has been unable to take coordinated action because of its great dependence. Today, therefore, it is particularly crucial that we adopt a coherent strategy to allow the European Union to provide this security. In 2000, Europe imported 75% of its total oil requirements and by 2020, this figure will reach 85%. We must, therefore, take steps to reduce our dependence. These measures include, first of all, diversifying our supply sources and we must develop long-term strategies for the Persian Gulf, Caspian Sea and Caucasus regions, if only to limit the influence of OPEC. In this connection, we have just cause to welcome the European Commission' s energy initiatives in the context of Euro-Mediterranean cooperation. The European Union has everything to gain from stepping up the dialogue, by means of the Euro-Mediterranean Energy Forum.
Reducing our dependence on oil exporting countries can also be achieved by diversifying the energy sources. I am thinking, of course, of sources of renewable energy and biofuels. I am also thinking, however, of nuclear energy, even though I know that many people here are opposed to this. Of course, we must obviously stress the need for research in order to minimise the production of waste and risks to safety. Gas may also represent an alternative energy source and I support the proposal seeking to carry out a feasibility study on the construction of new oil and gas pipelines between the Middle East, West Africa and Europe.
Another aspect of our strategy must focus on the rational use of energy and I welcome the Commission' s proposal to submit to the Gothenburg Council a plan for energy savings and diversification of energy sources, which will aim at more efficient use of energy. Lastly, transport is a sector that deserves all our attention. According to current forecasts, the transport sector will account for 71% of demand for oil by 2020 and, as rapporteur, I note with interest the request from Mr Linkohr to carry out research under the Sixth Programme for Research and Development.
To sum up, I also believe that tax harmonisation has an important role to play in the strategy that I have just mentioned and I support the proposals that have been made on this by my fellow Member, Mr Linkohr. I would, moreover, like to end my speech by offering him my warm congratulations for his work and for his skilful approach.
Mr President, Commissioner De Palacio, I would also like to thank the rapporteur Mr Linkohr for an excellent report. Our group supports the main points of the report.
The Union' s dependence on oil imports is increasing worryingly while, at the same time, the availability of oil is decreasing and its price rising. The goal of the Union' s overall strategy must be to seek to reduce Europe' s dependence on importing energy. At the same time effective dialogue is required with groupings of oil producing countries, exactly as stated in the report. In this context I would like to mention cooperation with Russia. Among other things the gas and oil resources of the Barents Sea area are an important reserve also in terms of European energy provision.
The Union should also seek more decisively than previously to replace oil with other sources of energy. Renewable energy sources and biofuels in particular can replace part of oil consumption and at the same time promote the Kyoto objectives. This requires that the Union direct more of its resources than previously towards researching renewable energy and promoting its use. Nor should we overlook local renewable fuels whose renewability can be successfully proven, such as peat, cork waste and olive stones, for example, depending on the geographical area.
An important means of reducing dependence on oil is also saving energy. One example is taking into account energy aspects to a greater extent in construction and transport. The simplest way of saving energy is to improve the energy efficiency of buildings by harmonising building regulations towards energy efficiency. At the same time, oil-based raw materials can be replaced by renewable materials such as wood, for example. In the transport sector, oil consumption can be reduced by better planning, new technology, environmentally-friendly means of transport and by investing in research into fuels to replace petrol.
Mr President, I should like to thank Mr Linkohr for a very fair report. I agree on the importance of far-sighted policies. When oil prices rise we conserve energy, when they fall we do not. This has been very short-sighted, as I am sure the Commissioner will agree. Energy saving and the rational use of energy must be part of our strategy for security of supply.
The rapporteur has rightly pointed out that it is possible to save large quantities of oil using existing technology. Around 20% of production could be saved simply by using energy-saving windows. Oil is a costly, non-renewable energy source, which should not be used wastefully. I therefore support the Commission's proposal to submit to the Göteborg Council a plan for energy saving and diversification of energy sources aimed at more efficient energy use.
What is even more important is the transport sector. Here the emphasis on biofuels and renewable energies is most welcome. We need to develop a new generation of vehicles. Energy consumption in the transport sector is our greatest problem. The report makes very welcome proposals here.
The Green Group cannot, however, agree that nuclear energy is safe or an acceptable replacement for oil. Instead, let us have the same kind of investment in renewable energy that we have seen in nuclear energy over the past 40 years.
Mr President, Commissioner, ladies and gentlemen, our oil supply problem is a very real problem. However, the report under discussion makes no attempt, in my opinion, to address it from the point of view of the interests of the people of Europe. The objective of its basic approach is to enhance Community imperialism within the framework of competition with the United States of America. Certain objectives, such as restricting the power of OPEC and drawing up a long-term strategy for the Persian Gulf, Caspian Sea and Caucasus regions, are evidence of a multi-faceted policy of imperialistic intervention.
At the same time, the rapporteur acknowledges that the crisis in 2000 was not a real supply crisis. In fact, subsequent developments proved that speculation by monopoly groups and heavy taxes in the European Union were to blame for high prices. Nonetheless, the report attacks tax cuts and proposes that taxes be harmonised upwards, concealing this anti-grass roots measure beneath a mantle of environmental sensitivity. Of course, everyone agrees that we need to develop energy-saving technologies and promote renewable energy sources. However, the oil supply problem cannot be resolved within a neoliberal economy in which the more we consume, the greater the profit.
I think that only a fully nationalised energy agency can take charge and make proper use of existing energy sources in each country, taking account of both the economic cost and environmental protection, while safeguarding the interests of the people. This is a highly political issue and has to do with the facility for centralised planning within an economy in which the people own the means of production in sectors of strategic importance.
Mr President, diversification is the key word for the Commission and the rapporteur with regard to the European Union' s energy supply. That is one of the ways of preventing greater dependence on imported oil.
First of all, the dialogue with oil-producing countries could lead to a greater diversity of suppliers. This welcome spreading of risk prevents individual countries from assuming too much power in the European oil supply.
In addition, the Commission and rapporteur are using the dialogue as an instrument for more stable price development. However, this is easier said than done. Moreover, both the use of strategic supplies and excise measures are not sufficiently convincing as price instruments. The risk is that these price instruments might only delay the synchronisation of supply and demand because the market does not highlight the incentives sufficiently.
There are solutions other than price management. For example, it could be examined whether a greater surplus capacity in the refineries could offer solace. Greater capacity can meet an increase in demand without the immediate need to put the prices up.
Thirdly, diversification according to the type of energy source is necessary, as proposed by the Commission and rapporteur. That is why other energy sources need to replace natural oil in the sectors where that is possible. Natural gas and renewable energy sources can thus contribute to a greater diversity of supply.
Despite this, sustainability is more than simply promoting renewable energy sources in a focused manner. National sustainability strategies provide the market with a variety of policies providing additional cover. At European level, it is important to avoid a situation where this diversification in terms of energy sources and geographical origin leads to competition at the expense of environmental standards and working conditions. A first step in this connection is a certification system for type and origin. Specific national policies are then possible for each energy source. In the enlargement process, this approach might meet the need for flexibility for both Member States and candidate countries.
Finally, the pursuit of low prices to the exclusion of everything else will lead to countries with the lowest cost price dominating the market. That is why price management must not be the main issue of the dialogue. The preconditions for a reliable and sustainable energy supply, on the other hand, should be.
Mr President, I congratulate my colleague, Mr Linkohr, on this report. It is a welcome contribution to the wider debate on security of supply of energy in Europe, on which I am working at present. I should like to pick up on four points.
Regarding paragraph 1, calling for effective dialogues with supplier countries, earlier this afternoon I attended a meeting where we heard about the work of the Energy Charter and the importance of putting that framework in place, in particular for our trading and investment relations with Russia as a primary source of oil and gas. I would like to emphasise the importance of that initiative.
Next, paragraph 7 calls on the EU to make greater efforts to replace oil as far as possible. I support that paragraph. There is great potential and we are looking forward to hearing from the Commission later this year with proposals to encourage bio-fuels and other alternatives as a supplement - and perhaps a complement - to oil at present.
Thirdly, paragraph 27, on a different tack, urges the Commission to encourage enhancing production of oil in Europe through improved techniques of extraction. This also must surely be a sensible policy to make the best use of our own resources.
Fourthly, paragraph 30 calls on Member States to work on the housing and transport sectors as areas where we can dramatically improve our energy efficiency and our conservation of energy. These both have to be a sensible approach.
Finally, it seems to me that perhaps the most important thing we have to do - which is a challenge ahead of us - is to influence and change public opinion on the need for conservation and efficiency.
Mr President, ladies and gentlemen, I would like to thank Mr Linkohr for his excellent report. In my opinion, however, we are not dependent on oil but dependent on cars and transport. This is what we are dependent on, this is what will soon consume 70% of oil. They also surround this building, all the European Parliament buildings and all the offices, the same vehicles which consume our oil. By the way, who has ever heard of car-free offices? There is no such thing. Engine technology can be changed and fuels developed but the most efficient solution can be achieved by reducing traffic or by switching to rail, as has now been suggested.
The rapporteur proposes more energy-efficient windows. That is a good saving. It would save 20% of oil. We did this in Finland as far back as 25 years ago - triple glazing. What next?
Transporting energy is one problem. I support local forms of energy. In Finland, for example, 30% of the land area is bog. We use less than one percent of this and it does not have to be transported anywhere. These are the right solutions. Therefore, for us using the annual growth in peat makes sense.
However, it is clear that these savings will not be achieved in time. Renewable energy sources are not sufficiently fast. Therefore, we will have to do something else and as far as I am concerned this is either nuclear power or natural gas. Let us choose natural gas, it can be found in the north in the Barents Sea area as Mr Pohjamo said. There is an incredible amount of it there, more than in the Caspian Basin. It could be the high point of the northern dimension. I thank the Commissioner for the energy dialogue with Russia but it has to be speeded up. My proposal is to focus on cooperation between the Union and Russia which will create shortcuts. Russia' s partners are large and they are used to shortcuts. They will enable us to gain speed and at the same time develop legislation. Besides, there is a war going on in the Caucasus and there is peace in the north. There is nothing there except polar bears and silent Scandinavians. This cooperation would work and would secure energy provision.
Mr President, Commissioner, what is the comparative of ridiculous? A parliamentary debate at the witching hour, just before the witching hour. I apologise for being late, as were other fellow Members, but I do have an explanation. We look around and think, hardly anyone is here and the few that are here, who were here before and have already spoken, evaporate like ghosts which materialise somewhere else shortly afterwards and then disappear again.
If this were merely a ghost debate, it would not much matter. But we are taking about taxes, transparency, democracy, the substance of a modern economy and mobility. Luckily we have a Harry Potter among us, played tonight by Rolf Linkohr, who is doing his best to ensure that we make some sort of progress here and who has a watchful, unwavering eye for fundamental principles of which many of us are simply no longer aware, fundamental principles for our present society. The fact that only 11 Members are still here says much about both the strength and the powerlessness of this Parliament. Nonetheless, the debate is a central debate, when you think what the problems are, and there are three problems, I think.
First, there is the problem of democracy, social justice and ecology in Europe. Even if we manage to achieve the breakthroughs which we need in the area of democracy and maintain the tendency towards an equitable mix in the social fabric, the huge ecological question still remains. And this is the subject of this report.
One point in this report demands our attention because it is, I think, a really important point. I refer to Amendment No 6 which, if it gets through plenary - and I hope it does - will change a general proposal to the Council into a clear demand to push ahead, at long last, with tax harmonisation. Tax harmonisation, especially in the energy sector, is an absolute priority if our citizens are to understand that we have converged not just socially but democratically too. We must put a stop to imbalances whereby a truck driver from Austria, for example, is exposed to totally different conditions of competition than another driver a few kilometres down the road in Germany or France. This is where we call on the Commission and, more importantly, the Council, to do something.
I hope that we will make some headway here via this energy report. Without transparency there can be no democracy, not even in Europe. That is why I am ardently in favour not just of accepting the report but also of pushing ahead with tax harmonisation.
Mr President, ladies and gentlemen, first of all I would like to thank Mr Linkohr for his excellent report, which is in line with the Communication on the oil supply that the Commission adopted in October 2000, which in turn continued an initial statement that had been passed on to the Council previously in September. I would like to also point out that in the mean time the Commission has adopted the Green Paper on the security of energy supplies which is so closely linked with this document and, of course, with Mr Linkohr' s report.
I would like to say that today, although we are not in such as tense situation as we experienced last autumn, the reality is that brent prices are reaching 30 dollars per barrel and that, following the conclusions of OPEC last week, the price situation continues to be a cause for concern.
The cause of this volatility can be determined to a large extent, and currently it is mainly due to the low level of reserves, which have been historically low since the winter of 1999/2000. However, it is, without doubt, also due to something else which is the lack of transparency in the oil markets. In this respect, as Mr Linkohr rightly points out and has put as the first point in the motion for a resolution that he is presenting to Parliament, dialogue with the producing countries, whether or not they are members of OPEC, is an obligatory step to take in order to solve the problem of the instability of oil prices.
In this respect, we need to be able to make a joint commitment that will enable us to make an analysis of the markets with these countries and establish a permanent dialogue. As Mr Purvis said, it is not about only talking when there is a shortage of oil and the prices are very high, but also when the prices are low. This would therefore maintain a connection that would enable us to offer transparency for the market and maintain a greater stability of prices, which is in the interests both of producer and consumer countries.
In this context, the key issue is that Europe should be able to speak with one voice and that we should not find ourselves, as unfortunately sometimes happens in the field of energy, with a country taking a position that is outside what was agreed the day before - and this happened not long ago. In this context, facilitating the development of production within the European Union, as has been said here and is advocated in the motion for a resolution, but also in countries outside OPEC and not in the European Union, would benefit the Union. This includes issues such as cooperation on energy between the European Union and Russia, through the dialogue launched by President Prodi at the European Union-Russia summit on 30 October in Paris.
However we can say, in any case, that our options for energy policy should be focused on controlling demand, both in terms of oil and the other energy sources. On the one hand, our energy sources are limited, on the other hand, neither can we forget our commitments on the environment (and I am talking in particular about our Kyoto commitments) on which we undoubtedly have a different position to the United States.
But going back to our Communication, aside from the dialogue that we referred to at the start, it stresses increasing the coherence of national policies between the different countries of the Union. We must, therefore, consolidate our common approaches, both in terms of the strategic reserves and taxation. We need to strengthen the mechanisms of strategic oil reserves by pooling them, and secondly, in terms of taxation, as Mr Linkohr' s report rightly says, we need to resist the temptation to absorb the rise in oil prices through a reduction in tax on oil products.
Such an approach would go against our objectives in terms of the environment, particularly those arising from the Kyoto Protocol, and would mean transferring tax resources to the producing countries. As a result, we should think more about bringing the special taxes in the different Member States more in line with each other and, in this respect, I think that we should move towards a broad range as the most appropriate option, whereby there could be a combination of a certain margin for the countries of the Union but, at the same time, with greater coherence and fewer distortions.
I would like to mention reducing the impact of oil on the European economy and, consequently, controlling demand, and remind you, first of all, that although it says in paragraph 23 of your motion for a resolution that we are going to present an energy saving plan in Gothenburg, ladies and gentlemen, we are not going to present it. What we plan is, as part of the Green Paper that is being discussed in Parliament, a series of energy saving measures. What we will do in Gothenburg is present one of the proposals in an articulated manner. For example, a proposal on improving the energy performance of buildings, a sector in which, as one of the speakers said, there is a great deal of potential for saving energy.
Finally, and given the growing demand for oil from the transport sector, we need to re-balance the relative importance of modes of transport, and this is going to be one of the focal points, if not the focal point, of the White Paper that I hope will be adopted by the Commission in the next few weeks.
Finally, the Commission also aims to promote support for the new generation of vehicles and alternative fuels, and we will soon present a communication on alternative fuels, which has been discussed here, and a directive in which we will put forward a proposal on the minimum level of use of biofuels and another on tax relief measures to encourage the use of biofuels.
Ladies and gentlemen, Mr President, the oil crisis has awakened and stirred public opinion on the problem of energy. However, this crisis comes at the same time as other major challenges. I am thinking about issues such as our increasing foreign dependence and the problem of climate change. All this has led us to engage in a debate, an overall, systematic and comprehensive discussion through the proposals put forward in our Green Paper.
I understand that with this debate and the motion for a resolution in Mr Linkohr' s report we are laying the foundations for what should be the conclusions of the future Green Paper and, in this respect, I would like to congratulate the rapporteur once again on the excellent work that he has done and thank all of you for your contributions.
Protection of pigs
The next item is the report (A5-0210/2001) by Mr Busk, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Directive [COM(2001) 20 - C5-0039/2001 - 2001/0021(CNS)] amending Directive 91/630/EEC laying down minimum standards for the protection of pigs.
Just the subject for a midnight debate.
Mr President, Commissioner, I should like to begin by thanking Mr Maat of the Group of the European People' s Party and Mr Kindermann of the Group of the Party of European Socialists for what was unusually constructive and fruitful cooperation in the Committee. There was, of course, overwhelming interest in this report, such that no less than 135 amendments were tabled. We jointly made these into 10 compromise amendments adopted by a very large majority of the Committee on Agriculture and Rural Development. I should also like to thank the Commission and the Swedish Presidency for their very constructive cooperation.
The Commission' s proposal, which forms the basis for the measures concerned, contains many good features, but I do not think that it is sufficiently far-reaching. What I do not see are common rules for European farmers competing in a single internal market. Animal welfare and the needs of pigs are of course one and the same, whether the pigs concerned are in the north or the south. Naturally, there are differences in temperature, but that only, of course, increases the need for overhead sprays, for harmonised rules concerning ventilation and for very good training for all EU farmers. I also think we are obliged to adopt common rules for European farmers and that we must not only ever talk about minimum rules. That is also, of course, what the Commission has proposed. It is clear to everyone that the different Member States do not attach equal importance to animal welfare, and it is therefore necessary for ourselves here in Parliament, together with the Commission, to decide that these concerns should be raised jointly. Otherwise, it will be possible justly to accuse us of not complying with our own decisions. The fact that we in Europe make high demands in terms of animal welfare makes our European pig breeders less competitive than producers outside the EU. In order to meet this problem and in order to ensure that consumers have clear and lucid information about products that witness to a high standard of animal welfare, the Committee on Agriculture and Rural Development would request the Commission to take initiatives to produce common rules for the labelling of pork that complies with these high standards.
I have a lot of sympathy for the amendments tabled by the Committee on the Environment, Public Health and Consumer Policy about introducing an import ban on products from third countries which do not comply with those standards we require. However, that is, of course, the same as proposing, or supporting the idea of, a trade war, and that is something I do not think we should do. It is therefore a problem that the Commission should solve under the aegis of the WTO. The Committee on Agriculture and Rural Development would also ask the Commission to prepare a report on the situation regarding implementation of the existing directives from 1991, for it is of course not only a question of fair competition in the world market but also, to a large extent, of fair competition in the internal market.
The Member States send information about the directive to the Commission, but we are not given this information here in Parliament. The Commission ought now to gather the information and present it in a report explaining how the directive has been implemented, just as, this afternoon, we heard Commissioner Byrne provide a clear explanation of progress where animal transport is concerned. It could well be that the Commission appreciates the need for common rules, such as those within the transport area. I am very much looking forward to the Commission' s relevant proposals, which we expect to receive in October of this year. It is now, therefore, the Commission' s task to look after the interests of European farmers in the forthcoming WTO negotiations. As has been said, the Committee on Agriculture and Rural Development proposes partly solving this problem by introducing a common welfare-marking system. It is, of course, obvious that every time European pig producers have a cost imposed upon them, it is not imposed upon our competitors, then we may be in danger of losing market shares.
The Committee on Agriculture and Rural Development also wants the Commission to propose rules for keeping pigs outdoors, now that the rules governing intensive pig rearing are soon to be in place. We also have a duty to have definite rules adopted governing other pigs. More and more pigs are kept outdoors, and it is therefore necessary to secure common rules governing access to mud baths and shade and any other facilities relevant to keeping pigs outdoors. We have also tightened up the rules on training. It ought quite simply to be a requirement for farmers to have practical and theoretical training so that they are able to look after their animals responsibly. Like the introduction of overhead sprays, this tightening-up of the rules provides for animals' greater welfare, and these matters are very, very important.
Mr President, I should like to congratulate Mr Busk on his excellent report. He has managed to incorporate most of the legislation that went through the Committee on the Environment, which is important. It is also important that we push this legislation forward so that the consumers can have a product which they know is perfectly safe, is reared in an environmentally-friendly manner and which they can eat with total safety, knowing that the animal has had an excellent life. It is up to farmers to follow the legislation through.
Mr Busk touched on two or three important issues. I will reiterate them very quickly. One of them was transport of animals. We are well aware of the importance of that and I know Commissioner Byrne, is equally aware of it. Bringing that legislation into the WTO negotiations is vitally important, as is clear labelling. Let me add, speaking not just from the viewpoint of the Committee on the Environment but also as farmer, that what we must not do within the European Union - and here I plead with the Commissioner, knowing his views on the way we import and export our products - is to end up putting legislation in place which exports the very industries on which we are legislating now in the EU.
If we do that, then we simply end up exporting animal welfare outside the European Union where we have no control over it. We must have equality, not just within the European Union, but also for products coming into the European Union. I plead with the Commissioner to make sure that sort of legislation is in place, so that we do not have products coming into the European Union which are not of the same standard that we set. I know it is very difficult for people to understand this, but I hope that the Commissioner will follow it through and keep that legislation in place.
Mr President, I should first of all like to extend a warm thanks to the rapporteur, Mr Busk, for the excellent cooperation. I should also like to thank Mr Kindermann, who helped us find a solution in a number of compromise amendments.
My second point concerns the Commission. I should like to thank Mr Byrne for coming up with a proposal at any rate. But at the same time, I am of the opinion that the Council should also be here today. For if we consider this legislation on the welfare of pigs, I cannot help but observe that the discrepancies between the European Member States are unjustifiably huge, so huge that they are posing a threat to our free internal market.
It is, in fact, unacceptable in this Europe that, as a result, prices can differ between the various pig holdings in Europe by up to 30 to 35%. This situation is, at the same time, a criticism of the Council, which is requested to draft general rules. In actual fact - that is why I am so pleased with Mr Byrne' s presence here this evening - this matter is also of relevance to consumers, for we are once again debating a directive which has implications for farmers. But what about the implications for consumers?
On behalf of my group, I should like to expressly underline that we are particularly concerned about this aspect for, in the final analysis, this proposal will lead to extra investments for pig holdings without any guarantee of an increase in yield. This concern must be reflected in whatever approach is adopted, be it via a European premium policy or an extra surcharge for consumers. In any case, animal welfare may no longer lead to huge differences in terms of competition, and the bill may not always have to be paid by European farmers alone. I wanted to make this quite clear.
I will not elaborate on the content of the report. Mr Busk made an excellent job of that. Mr Sturdy expertly outlined the consequences for the WTO negotiations. We all know that animal welfare is an incredibly difficult issue in the WTO. But if European society cares about animal welfare, it also has the costly duty to ensure that it is put on the agenda in the WTO negotiations, and to take this matter into consideration in politics in general.
We could talk about this topic ad infinitum. We have been approached by various organisations with different points of view, as well as by consumer organisations, animal protection organisations and farmers' organisations. I have increasingly noticed that, sometimes, there is definitely a basis for an alliance. But such an alliance could only be set up if the necessary funding started to become available and if the consumer were far more involved.
Although my group welcomes the agreement reached, it is very concerned about the implications for farmers. We also believe that, slowly but surely, the implications for consumers should be made clearer.
Mr President, following intensive negotiations and an excellent job by Mr Busk, we are now in a position to debate his report here in Parliament. On behalf of my group, I should like to thank both him and Mr Maat for their work. I think that the compromise proposals negotiated will bring us another step forward in improving how pigs are kept. But it is and remains just a compromise. Optimum demands, often couched in emotional terms, are self-evident but cannot be implemented as they stand.
In the final analysis, every new legal framework has a huge impact on the people affected. It is important here for us to have flexible transition times. Adjusting to other or new animal husbandry systems takes time and, more importantly, costs money. The conditions of competition are particular harsh in the pig production sector.
I should like briefly to address another two points: first, extra space for fattening pigs and, secondly, castration. Neither is covered by the Commission proposal but I think that the European Parliament should set higher standards for the protection of animals here. The 1997 Scientific Veterinary Committee report on the welfare of pigs gives us a starting point here, especially for the space which fattening pigs require.
We would not be able to get the general ban on the castration of pigs which some people are calling for across to German consumers in my view. Whether or not double vaccination of males can replace castration only time will tell. But I think this is the most practical solution.
As far as the timetable is concerned, I think we have found an acceptable compromise. Holdings will have time to change their production methods over a fairly long period of time.
Finally, I call on the House to adopt the report as it stands.
Mr President, Commissioner Byrne, when we received the Commission proposal, we were somewhat undecided in committee as to whether we should deal with it at all because, with all due respect, it was very insubstantial. We received a poor quality, inadequate document and considered whether we should return it to sender and ask for a reasonable proposal on the protection of pigs. But it must be said, Mr Busk, that you deserve our warmest congratulations on your work. That includes Mr Maat and Mr Kindermann, who helped with the compromise amendments. Now we have a proper proposal and, once again, Parliament has done a good job.
It is also a good thing that we intend to adopt it now because, had we decided otherwise and rejected the proposal, animal protection associations would again have accused farmers of wanting to stonewall, of wanting to put commercial interests first. But that was never our intention; we want to implement animal protection, obviously in tandem with farmers' commercial interests. As Mr Sturdy just said, we obviously need to ensure that the standards which we set at home also apply to products imported into the European Union. In this sense, we have to work towards reasonable external protection which adopts a qualified version of what we describe here as the European way in agriculture and have again implemented in such detail here.
Mr President, Commissioner, ladies and gentlemen, before going into the directive on the minimum requirements for the protection of pigs in detail, I should like to make a few basic points. I personally consider that it is high time we got the debate on animal protection back on track. The debate on animal protection has thrown up highly exaggerated demands recently, in the wake of the BSE and foot-and-mouth crises and with regard to the quality of food, which are totally unrealistic.
I all too rarely hear any serious debate with qualified specialists. Too often hysteria gets the upper hand and hits the headlines. I will not beat about the bush: animals are animals and people are people. We keep animals in order to make use of them and if we want animal husbandry which is suited to the species, then it must indeed be suited to the species. This means, for example, that animals such as chickens, pigs or fish are not being kept in a way which is suited to their species if we try to apply humane or ethical concepts to them.
I know full well that agriculture is a difficult area, especially with the work it has to do and the problems that it has, and especially for those who are not directly affected. That is why it is all the more important for us to be able to make an informed judgement and to apply that judgement so that everything we decide here can be implemented and applied in practice. We cannot issue policy from an ivory tower and we have failed in our duty if our policy is not reflected in practical measures for our citizens.
Now to the report. I can support the compromises found with all my heart because the minimum requirements set here pose no problems for Austrian agriculture or Austrian farmers. Economic and ecological aspects need to be taken into account in the debate. The geographical location of the farm also plays a part, as do structural requirements. Development funds must be channelled to this sector because there is huge potential for investment.
I should like to close by saying that specialist training for stockmen and other people involved is absolutely essential.
Mr President, ladies and gentlemen, the Commission has presented a proposal on minimum standards for the protection of pigs in order to improve the welfare of these animals. I think it is a real pity that animal protection directives are being issued rather than regulations. I say this as an enthusiastic supporter of regulations because, when directives are implemented, they generally bring new distortions of competition in their wake in my country.
I do not intend to address all the individual compromise amendments proposed here because a great deal of what we have set out here is, in my view, glaringly self-evident. To cite just one example: training for qualifications is recommended, but young farmers in Germany gave up trying to survive in this fiercely competitive sector without qualifications a long time ago.
I think it is a great pity that the Commissioner does not have much time to listen but I shall address the controversial interests of consumer organisations once again, given that they are wheeled out in every debate and everyone keeps saying that consumers are calling for better protection for animals. Just by chance, I received Commissioner Fischler's press communiqué yesterday in which he said during an interview with a German broadsheet that consumer habits have now reversed post BSE. According to Commissioner Fischler, people are increasingly turning to cheap supplies once more. My many years' experience confirms precisely that. People obviously have to watch their budget and we need to be sensitive here and not overstep the mark. Everything we do has a very decisive impact on costs.
Many of our proposed amendments refer to slot widths. We almost make out that we are experts here. I think others are far better placed to judge. Mr President, I think that you know everything there is to know about pig production in Bavaria. You know what it means when we talk about docking tails, castration, teeth clipping and all these important things.
I should like to close by saying that we need to strike a balance between animal protection, health and environmental aspects. We also need acceptable transition times for the whole business.
Mr President, Commissioner, ladies and gentlemen, I must first congratulate Mr Busk because he has worked hard, but I must express my disagreement with the content of the amendments that we are going to vote on this morning. I am probably the only speaker from a southern country, which, moreover, is the largest producer of pigs in the European Union.
Like the rapporteur, I want all the standards to be as uniform as possible in the whole of the European Union, but we need to harmonise standards that can be applied from Lapland to Andalusia, and after that, each country or each region can set the levels as high as it likes. What is neither fair nor contributes to European integration is trying to rigidly impose the standards, customs or traditions of one country on the rest, or trying to level standards upwards, because this makes us think, on the contrary, of obstacles to trade.
The circumstances surrounding breeding and agricultural activities are very different between the north and south of the European Union, because the temperatures, the hours of sunlight, the species that are bred, the technological situation of the sectors, etc. are all different. And, as it says in Amendment No 7, and I quote, "the scientific justification for laying down new conditions is based on the situations obtaining in the northern European countries". Indeed, it has not been taken into account that there is not a sufficient supply of materials such as straw in hot countries, because it ferments with the heat and causes infections, nor that the slatted systems for facilities in southern countries act as a regulator.
It is asked that irrigation systems be installed to regulate the body temperature of the pigs, but nothing is said about installing heating in cold areas. Anyway, it has been shown that in northern countries many more piglets die than in hot countries, simply because it is cold and the piglets cuddle up to the mothers and the mothers squash them.
Neither is anything said about the health aspect of the animals. And, with regard to the managers and workers on farms, I can assure you that, at least in my country, they are true professionals and take responsibility for training themselves, because therein lies the future of their farm. I think that it is ridiculous to require in a directive that they study and have a qualification in order to do their job.
Allow me to finish, Mr President, by saying that Spain has many reservations on the proposal from the Swedish Presidency on the system for maintaining sows.
Mr President, Commissioner, ladies and gentlemen, the directive before us centres around the welfare of the animals. I am delighted that we are reforming animal protection at European level. It would, of course, have been better, in order to safeguard equal conditions of competition within the Community, if we were to issue regulations, which are directly applicable and valid in the Member States, rather than animal protection directives.
Animal welfare must form part of our basic ethical philosophy. However, this philosophy should not stop short at the borders of the EU. Similar demands must be introduced in the forthcoming WTO negotiations and this, Commissioner, is a leitmotiv running through this evening's debate. We must be aware of the fact that high animal protection standards in the EU lead to higher production costs. Our pig breeders then have to complete with imports from third countries which do not apply these animal protection standards and can therefore offer much lower prices. That is the fact of the matter.
New animal protection standards also mean changes in farming systems. Farming systems set up recently in accordance with the relevant legislative specifications are to be given a transitional period in which to adapt. As far new investments in holdings are concerned, I agree with the proposal that the new specifications should be implemented by 2003. With a binding, cross-border ban on the castration of pigs, pig breeders and the market could, in my view, adapt perfectly well to the resultant changes. But we now call on the Commission to supplement the annex to the directive by 2002, so that male pigs are only castrated by people who have the knowledge and are qualified to do so. Castration not performed correctly results in constant pain. Account must be taken of specific details on holdings, such as the size of pens and how pregnant sows are kept. In addition, account must be taken of the pigs' natural habits, so that the pigs can keep themselves constantly occupied with food and any other material in which to root.
One thing is for sure: whatever efforts we make to improve how pigs are kept, consumer trends will confirm whether or not we have been successful.
I would like, first, to thank Parliament for the priority given to this issue. Only two days ago the Commission, together with the Council presidency, had the opportunity to set out its views and commitments in relation to animal welfare. I very much welcomed the broad support expressed by Parliament. I would also like to thank Mr Busk, the Committee on Agriculture and Rural Development and the Committee on the Environment, Public Health and Consumer Policy for the support given to this specific issue of the welfare of pigs.
The intensification of pig farming in Europe over the past ten years has led to practices which cause unnecessary suffering and which are increasingly proving to be counterproductive. I took the advice of the Scientific Committee on Animal Health and Animal Welfare very seriously in preparing the Commission proposal to bring current legislation in line with the scientific evidence.
The Commission proposal prohibits the confinement of sows during most of their pregnancy to individual stalls which severely restrict their freedom of movement. The use of tethers for sows and gilts will be definitively forbidden.
The proposal also sets out rules to improve the living environment of pigs and piglets in general, setting requirements for living spaces, floor surfaces and proper feeding systems. I can accept Amendment No 13 because it improves the Commission proposal.
Aware of the importance of the effects of stockmanship on the welfare of pigs, the Commission proposal introduced new requirements for the persons attending to the animals.
Amendments Nos 28 and 30 build on this, calling for certified training for the personnel attending to the pigs, and therefore can be accepted.
Even if I share the aim of Amendments Nos 1 and 26, they are not acceptable because they request initiatives that the Commission is already taking. I would make specific reference to the fact that the Commission has proposals in place under a Commission directive, under the comitology procedure, in relation to tail docking, teeth clipping, castration, light requirements and teeth grinding. All of that will be dealt with under the issue of comitology. I should like to take the opportunity to draw Mr Graefe zu Baringdorf's attention to that particular fact, as I know he likes to take an overall view of the legislation that comes before the House.
A second proposal for a Commission directive amending the technical annexes to Directive 91/630 has been discussed by the Standing Veterinary Committee during the past months. These technical amendments regulate noise levels and light access for the animals to food and materials for rooting, timing of weaning of piglets and floor surfaces; they also prohibit the worst type of routine mutilations.
Amendments Nos 8, 27 and 33 cannot be accepted because they reduce the possibility for the Commission to take urgent action to adopt technical improvements for the welfare of the animals.
I cannot accept Amendment No 38 because the definition of manipulable materials is already foreseen in the annex and will be discussed further in the Standing Veterinary Committee. Amendments Nos 2, 10 and 31 add new aspects to the Commission proposal and introduce further initiatives. These are welcome, as is Amendment No 5, that sets a date for the Commission report on further questions related to the welfare of pigs.
Further scientific elements are also necessary to establish new rules for the stocking densities applicable to pigs for fattening. It is for this reason that Amendment No 11 cannot be accepted. The Commission is already committed to further analyse the issue from the scientific and economic point of view and to take the necessary steps.
We are all aware that animal welfare carries a price and the measures outlined in this proposal are no exception. In an industry as competitive as the pig-meat industry, where margins are extremely tight, even small price differentials can have important competitive implications. The Commission is not blind to these implications. The proposal is based on extensive consultations with experts from inside and outside the Commission that led the Commission to the conclusion that the additional costs are a price worth paying.
Amendments Nos 36 and 37 are not acceptable because the delay proposed for the application of the new requirements to all holdings is too strict and would significantly raise the costs of conversion. Data available to the Commission show that the costs would be increased from EUR 0.006 per kilo for a pig carcass to EUR 0.02 if the conversion is carried out with a delay shorter than ten months. That is 3.3 times the cost.
Amendment No 35 is unacceptable for legal reasons and because we have assessed the costs.
Amendments Nos 3, 4, 31 and 34 suggest that EU initiatives be taken on animal welfare only after having considered the global dimension of the agricultural trade. These amendments cannot be accepted. I should recall that the Commission is already considering the global dimension of the trade in animals and animal products, including in relation to the World Trade Organisation that a number of you mentioned.
There is a common misconception that putting forward animal welfare issues in this context is a protectionist agenda. The Commission considers that we have a duty and a responsibility to press for recognition of these standards, both on purely ethical grounds in recognition of the need for the humane treatment of animals, and in recognition of the higher costs which these standards entail for producers and consumers in the EU.
These are legitimate issues, which deserve to be discussed on the international stage. It is essential to share our knowledge of animal welfare with countries outside the European Union and to create a harmonised approach towards this issue. I am grateful for the constructive approach given to this dossier by the European Parliament.
In summary, the Commission can accept Amendments Nos 2, 5, 10, 25, 28 and 30 in full, and Amendments Nos 13 and 31 in part.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Exceptional financial aid to Kosovo
The next item is the report (A5-0209/2001) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the proposal for a Council decision [COM(2001) 81 - C5-0138/2001 - 2001/0045(CNS)] on further exceptional financial assistance to Kosovo.
Mr President, Commissioner, ladies and gentlemen, I am glad that I was able to listen to the last debate because, as you perhaps know, Mr President, I have always taken an interest in institutional matters and I was astounded to learn that the length of a pig's tail is a comitology issue. In this respect, I am that much wiser now and wished to thank you for that.
(Laughter, heckling: cynic!)
Allow me to get to the point, Mr Graefe zu Baringdorf!
The European Parliament is prepared to provide exceptional assistance to Kosovo as quickly as possible, which is why we accepted the request for urgent procedure this week. We want to make our contribution as quickly as possible; we do not want to throw up any obstacles which prevent peace from being restored in this region.
But, my dear Commissioner, please take our request seriously; after all the cooperation in this procedure, this will only happen in the long run if we are given the information we need to carry out our parliamentary control function properly, safeguard coherence with other programmes, such as CARDS, and apply a uniform procedure here, in cooperation with UNMIK.
Because we have to understand that one of the main problems in this region is due to the fact that numerous groups are trying - with a great deal of commitment - to provide help, but with very little coordination. It is an age-old problem which Parliament deplores and which the Commission itself deplores. That is why, despite all this commitment, many of them are still failing to achieve the positive results which we consider necessary. Because, if too little progress has been made in Kosovo so far, this also has to do with the fact that Macedonia is being destabilised from within Kosovo, with all that this implies.
Commissioner, we also think that a correlation needs to be established with other donors and how much rapid financial assistance they are willing to provide. We expressly adopted a proposed amendment in committee which does not attach any conditions to services by other donors, but the correlation needs to be established, so that the European Union is not left standing alone in the front row here and other donors honour their promises accordingly.
The point of this programme is to build up a reasonable administration, to build up a reasonable infrastructure and to build up reasonable, self-perpetuating economic growth, thereby creating the conditions needed to bring about lasting stability and peaceful coexistence between people and ethnic groups. That is why we look on this assistance as an offer to the people there. But now the people must show willing and understand that the circle of violence has to be broken.
As Mr Lechner and I specifically discussed today, this political correlation needs to be clearly discussed here. That is why, Commissioner, I should like once again to stress that we do not want to be a hindrance when it comes to approving funds quickly and that we need to make a joint effort to ensure that these funds are used sensibly and are not wasted and that urgent objectives are in fact achieved.
Mr President, Commissioner, Mr Brok, I agree with Mr Brok's report and I fully subscribe to the content behind the form. We need and we want to give money and we want to give it quickly. We are more than prepared to do so but certain framework conditions have to be complied with. One thing is for sure and that is that we demand that the majority in Kosovo give the present minority, i.e. the Serbs, Romas, Sinti, Bosnians etc. a chance to develop and live a proper life in this country.
This will be a particularly decisive question when elections are held in autumn. How representative will these elections be? I am delighted that elections are being held, but how representative will they be if not everyone in the country can take part or those who do later flee?
Secondly: another decisive point - as Mr Brok mentioned - is that we expect the Albanian majority in Kosovo to distance itself from all the small groups - not the Albanians per se in Macedonia, but the small groups, the KLA or quasi-KLA organisations up to no good in Macedonia. This is absolutely essential because Macedonia has a democracy, unlike in former Yugoslavia, where it is understandable up to a point when people take up arms in order to defend themselves against terrorism and repression. But Macedonia has a democracy, democratic potential, and the European Union in particular will help the Albanian minority, which is a large minority in Macedonia, to develop. But we expect the Albanian majority in Kosovo, with all due respect for the justified claims of their brothers and sisters in Macedonia, to distance themselves from terrorism.
Thirdly: I think that, as far as economic questions are concerned, it is important for Kosovo to develop its own economic resources over the course of time. I refer in particular to the question of the mines in Trebca. I know that mines are not necessarily a modern economy's first choice nowadays, but I think that every avenue needs to be explored - even if the conditions of ownership have not been completely clarified - so that they can develop their own resources.
A problem arises in this context and I am delighted that Commissioner Solbes Mira is here and I can specifically ask him. The problem which arises concerns the changeover to the euro. What will happen to the de facto currency in Kosovo and in other areas of the Balkans, but especially in Kosovo? I refer to the Deutschmark. I read in a report recently that this will cause huge problems and I should like to ask you Commissioner if the Commission has thought about this or made any announcements on this? Will the Commission address this and, if so, when, so that some form of solution can be found to this question, which is fundamental to the development of Kosovo?
Mr President, Mr Ârok is right to say that we are that much wiser now as regards the docking of pigs' tails. But we still have not worked out how to cut the Gordian knot around Kosovo, despite numerous attempts. Ladies and gentlemen, if a neutral observer were to come to every sitting of the European Parliament, he would conclude that we are a monotonous lot. FYROM, Kosovo, former Yugoslavia. Our obsession with this subject basically illustrates that we are at an impasse. We must find a way out of this impasse. Meeting after meeting, prime ministers, ministers, representatives, visits, but still no results.
Today we are being asked to approve more financial assistance for Kosovo and we must approve it so that we can help the people working there to resolve the problems. But, you see, every irregularity in the area as a whole emanates from Kosovo. In other words, maybe we are providing a safe haven there, from which various terrorist groups are able to organise terrorist attacks on the area with impunity?
We have witnessed the end of the Milosevic era and that is a good thing. But immediately afterwards we witnessed a development in southern Serbia, a half-hearted attempt at destabilisation in Montenegro, which proper intervention halted. And then, you see, there was the threat in southern Serbia that the Yugoslav army would return to the border. Perhaps we should now allow the Yugoslav army to proceed to the border with Kosovo, as provided for by the UN, perhaps this threat can be partly defused? I find it really strange that, with thousands of soldiers in Kosovo, it is not possible to close the border, it is not possible to seal the border and prevent FYROM and the area as a whole from being destabilised. It is most strange. If one soldier were to sit next to another at five-metre intervals, they would form an unbroken barrier at the border.
So in this sense, it is good that the political efforts being made on all sides are accompanied by grim determination. Because, you see, any continuation of this instability in the area will lead nowhere. If some people think that new nation states are going to emerge from this tragedy, they are wrong. The area is so badly fragmented by minorities, which in some places have the majority vote and in some places have the minority vote, that we shall end up with federations of villages, with federations of towns if we are to be able to say that there is some sort of cohesion. In other words, if anyone ever dreams about ethnically clean areas, they will look like DNA diagrams.
In this sense, I believe that, apart from financial assistance, we need pressure, pressure and political unity to stabilise and develop the area, and we need political solutions within existing borders. And that is what we must secure.
First of all, I would like to express my thanks to Mr Brok for his report and to Parliament for its swift reaction to the Commission' s request and for speeding up the procedures that I hope will enable us to reach a favourable agreement on this issue.
I feel that it is essential to point out that we are not talking here today about part of the action used by the CART programmes and therefore, we are not talking about Kosovo aid projects as part of the European Agency for Reconstruction. We are talking about macroeconomic aid to Kosovo, which is a different type of measure. We are talking simply about budget aid for the United Nations administration in the area. As a result, some of the problems that you have put forward in your proposals, as we will see later, should, in our opinion, be interpreted differently.
The Community made a contribution of this type in 2000, amounting to EUR 35 million, and the proposal that we adopted in March of this year involves EUR 30 million, which will be allocated to the Kosovo budget in two parts, in order to start up or rather to maintain the operation of UNMIK in the area. Of course we are responsible for the fourth pillar, and this also means paying particular attention to some of the essential changes to the economic system that are currently being made. We are not talking about our aid, but about elements associated with the introduction of a market economy.
We have made a great deal of progress, for example, in establishing a banking and payment system, in developing the private sector and in aspects of taxation, including obviously all aspects of public spending.
We are talking about an exceptional type of aid, which is not dedicated to specific projects and is not linked to any other type of commitment. In this respect it is radically different from the CART aid, which is why it needs a different legal basis, as we explain in our proposal.
With this aid, as in the past, we are going to fund the current expenditure of Kosovo' s budget, and we are talking about salaries for judges, teachers, doctors, the sale, or rather support of public utilities, and, in short, about the basic costs of running the country. It is true that there is some investment expenditure associated with public companies, but we are mainly talking about current expenditure.
Of course, in answer to some of Mr Brok' s questions, first of all a system should be put in place to enable Kosovo to gradually take on its own financial costs. We agree with this idea and our medium-term objective is for the Kosovo budget to be able to fund itself. Last year, the funding was 50-50. Our aim is that progress should continue to be made and we hope that in 2001, 75% of the total budget will be covered by own funds.
Another of your concerns was to know what is happening with the other donors. There is a reasonable amount of burden-sharing between the donors. For the 2001 budget there are other donors who are going to contribute, namely the United Kingdom, the Netherlands, Denmark, Turkey, Canada and the World Bank, to a total of EUR 43 million. Out of these EUR 43 million, EUR 31 million have already been paid out, which is clearly positive and enables us to be reasonably satisfied about the problem of equal distribution of the burden.
Of course we are not considering an additional budgetary allocation. There are resources to carry out this funding with the proportion of the macroeconomic aid included in budgetary heading B7-548 related to the Balkans.
I would also like to stress that, when we implement this assistance, we not only insist on establishing a stable economic framework, but also on policies being created that are aimed at achieving economic stability. Along with the other donors we are continuing with the necessary commitments in order to pay out these amounts, as the Kosovo authorities have to comply with the obligations and commitments made.
With regard to the amendments that have been put forward, I would like to make a few comments that could help the debate.
First of all, we can quite readily accept some of the amendments. I am referring to Amendments Nos 1, 3, 6 and 9. We feel that there are other amendments that are not justified, not because we disagree with them in principle, but because they are not necessary: for example, Amendments Nos 4 and 5, which refer to the distribution of the burden. This is clearly covered in Recital 9, which says that "the provision of external budgetary support, fairly shared among donors, is essential to help cover the residual financing needs ".
Nor do we consider Amendment No 10 to be necessary, because it states that the aid must clearly focus on the budget. The aid is purely budgetary, and it is not therefore necessary to highlight a point that we feel should be taken for granted.
There is a series of amendments which, in my opinion, are mistaken in their understanding of the nature of macroeconomic aid: these are Amendments Nos 2, 8 and 13, which refer to linking this type of macroeconomic aid with the CART programme, and they therefore ask for the same conditions as for the CART projects. However, we are not talking about CART, but about something completely different. This is not one of my colleague Chris Patten' s responsibilities. I myself have direct sole and exclusive responsibility for the budget within the area of macroeconomic aid. Therefore, we think that these amendments should not be included, because they would cause some confusion.
There is a series of amendments regarding deadlines, procedures and monitoring, in particular Amendments Nos 7, 11 and 14. I would like to comment on each of them.
A problem about which Mr Brok is particularly concerned is that of information. Obviously we are prepared to provide all the necessary information. The problem arises if this information has to be drawn up in the context of other aid, in accordance with the progress of the reform. We are currently providing information on macroeconomic aid and we are prepared to do so and include this aid with other macroeconomic aid, providing all the necessary information so that Parliament can effectively carry out its monitoring work.
Amendment No 11 considers the possibility of creating a group within the Council, of a political nature, to undertake consultations on the implementation of this aid. I stress this again, we are talking about a different type of aid, and we think that the systems already in place for macroeconomic aid should be applied, and not systems for other types of measure.
With regard to the problem indicated in Amendment No 14, the need for the conditions of economic policy to be fulfilled and for a link to be established with Amendment No 4 and for the funds to be used for this type of aid, we do not think that this corresponds to the nature of this measure. We are talking here about assistance, as I was saying, for UNMIK' s budget, with very specific objectives. It is true that we should also use these objectives in order to improve the economic situation and the market economy in Kosovo, but there are not conditions as with other types of aid.
I would like to make a comment on two other amendments that I think are of interest: Amendment No 12 asks for two things. Firstly, for the aid to be implemented within a maximum of six weeks. We can undertake to implement it as soon as possible. We think that to aim to pay out the assistance in the middle of August, at a time when we all know the difficulties with budgetary procedures, is at best a risky idea. For this reason we do not think that this request is correct.
With regard to the possibility of passing on the memorandum of understanding that is made between UNMIK and the Commission, I must point out that this memorandum contains some sensitive information and therefore we think that a more efficient system is for this information to be given to the chairmen of the various committees, but under no circumstances for the memorandum of understanding to be sent out.
Lastly, the Commission could accept Amendment No 14 if it were worded differently. That is, if the report were presented in September of the previous year, as these reports are prepared for June and if we could provide the information by September, but not before. The Commission accepts the spirit of the request, but we think that its wording needs to be improved in order to prevent practical problems.
A final comment on Mr Swoboda' s question on the use of the euro in the Kosovo area. I would remind you that, as you know, this was a unilateral decision taken by the Kosovo authorities. The German Central Bank is perfectly aware of this information and of this situation, and the Kosovo bank and payment authority, the German Central Bank and the Austrian Central Bank are currently in contact in order to seek a solution to the problem. I can therefore inform you that these talks are now taking place and I hope that they will achieve a favourable result so that the change will pose as few problems as possible. The Commission is following this matter with the greatest interest, although it is more directly the responsibility of the European Central Bank and the national central banks than of the Commission.
Thank you, Commissioner Solbes Mira.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 11.30 p.m.)